Case 21-11549-RAM Doc19_ Filed 03/05/21 Page1of51

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

In Re: Chapter 11
Case No. 21-11549-RAM
CSC Enterprises, Inc. DBA Scully's Tavern

Debtor.
/

 

EQUITY ONE (FLORIDA PORTFOLIO) LLC'S
MOTION TO COMPEL PAYMENT OF POST-PETITION RENT

 

Any interested party who fails to file and serve a written response to this
motion within 21 days after the date of service stated in this motion, pursuant
to Local Rule 4001-1(C), be deemed to have consented to the entry of an order
granting the relief requested in the motion.

 

 

 

EQUITY ONE (FLORIDA PORTFOLIO) LLC, a Florida limited liability Company
("Landlord"), through counsel and pursuant to 11 U.S.C. § 365(d)(3), moves for the entry of an order
compelling payment of rent by the Debtor, and in support thereof, states as follows:

1. The Debtor owns and operates a neighborhood tavern that has been serving food and
drinks to the community for more than 30 years. [Chapter 11 Case Management Summary, Doc.
No. 15, § 3].

2. On December 31, 2008, GRI-EQY (Sunset 97) LLC and CSC Enterprises, Inc. DBA
Scully's Tavern (Debtor), entered into a written Shopping Center Lease Agreement (the "Lease") for
use of property located in Miami-Dade County, Florida, known as 9809 SW 72nd Street, Space #1,
Miami, Florida, 33173, located in the Shoppes of Sunset Shopping Center (the "Premises"). A copy

of the Lease is attached hereto as Exhibit "A."
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 2 of 51

3. On or about March 28, 2014, GRI-EQY (Sunset 97) LLC and the Debtor entered into
aFirst Lease Amendment and Extension of Lease (the "Amendment"), which modified and extended
the terms of the Lease. A copy of the Amendment is attached hereto as Exhibit ''B."

4, On or about June 11,2015, GRI-EQY (Sunset 97) LLC was merged into Equity One
(Florida Portfolio) Inc., the surviving entity being Equity One (Florida Portfolio) Inc.

5, On or about February 23, 2017, Equity One (Florida Portfolio) Inc. was converted to

Equity One (Florida Portfolio) LLC, the surviving entity.

6. The Lease and the Amendment are collectively referred to herein as the "Lease
Documents."
7. Debtor has a history of defaults under the Lease, as reflected by two eviction actions

filed in recent years,

8. Prior to the pandemic, on or about May 17, 2019, Movant filed a Complaint for
Eviction against the Debtor in the County Court, In and For Miami-Dade County, Florida, Case No.
2019-014526-CC-25 (the 2019 Eviction").

9. On or about June 11, 2019, the 2019 Eviction was dismissed pursuant to a stipulation
between the parties.

10. On or about November 19, 2020, the Movant filed a Complaint for Tenant Eviction
and Breach of Lease against the Debtor in the Circuit Court, Eleventh Judicial Circuit, In and For
Miami-Dade County, Florida, Case No. 2020-024897-CA-01 (the "2020 Eviction").

11. Onor about February 9, 2021, Movant filed a Motion for Order Requiring Defendant
to Pay Rent into the Registry of the Court in the 2020 Eviction, which was scheduled for hearing
February 18, 2021 (“Rent Hearing”).

12. On the eve of the Rent Hearing, the Debtor filed this bankruptcy case.
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 3of51

13. The Debtor is in possession of the Premises.

14. Pursuant to the Lease Documents, Landlord is owed $109,278.68, plus attorneys’ fees,
as of the Petition Date.

15. To date, the Debtor has failed to pay post petition rent which was due on March 1,
2021, in violation of Section 365(d)(3) in the amount of $16,194.44.

16. A Tenant Detailed Aged Delinquency report, reflecting the accrued but unpaid rent,
is attached hereto as Exhibit "C."

17. | The Debtor is also obligated to pay the Landlord its attorneys’ fees incurred in
seeking to enforce the terms of the Lease. See Lease, §28(L), pg. 20,(“In case of any action or
proceeding brought to enforce the terms and provisions of this Lease, the unsuccessful party in any
such action or proceeding shall pay for all costs, expenses and reasonable attorneys’ fees (at all
tribunal levels) incurred by the prevailing party or its agents or both in enforcing the covenants and
agreements of this Lease upon the entry of a final nonappealable judgment. If any item is collected
by, through or with the advice of any attorney-at-law, Tenant shall pay Landlord's reasonable
attorneys’ fees and costs of collection. .. .).

18. A Chapter 11 Debtor-in-Possession must timely perform the obligations of an
unexpired lease of nonresidential real property. 11 U.S.C. § 365(d)(3). Specifically, section 365(d)(3)
provides, in relevant part, as follows:

The trustee shall timely perform all the obligations of the debtor, except those

specified in section 365(b)(2) [11 USCS § 365(b)(2)] [subsec. (b)(2) of this section],

arising from and after the order for relief under any unexpired lease of nonresidential

real property, until such lease is assumed or rejected, notwithstanding section

503(b)(1) of this title [11 USCS § 503(b)(1)].

11 U.S.C. § 365(d)(3).
Case 21-11549-RAM Doci19_ Filed 03/05/21 Page 4 of 51

19. Pursuant to this section, “[a] debtor or trustee must pay all normal rental payments
in commercial space until the lease is rejected.” In re Florida Lifestyle Apparel, 221 B.R. 897, 900
(Bankr. M.D. Fla. 1997) (Jennemann, J.); See also In re Granada, Inc., 88 B.R. 369, 372 (Bankr.
Utah 1988) (“The language of Section 365(d)(3), that the trustee shall ‘timely’ perform, clearly
contemplates that the trustee will pay the rent as it comes due.”). The Debtor has failed to pay the
post-petition rent when due.

20. Not only must a tenant make the required rent payments under the lease as they
become due, bankruptcy courts within the Eleventh Circuit have required a debtor-tenant to pay stub
rent due and owing to the landlord. In re Deli Den, LLC, 2009 Bankr. LEXIS 3892, *2 (Bankr. S.D.
Fla. November 20, 2009) (ordering debtor-tenant to pay stub rent to landlord); See Publix Super
Markets, Inc. v. Rhodes, Inc. (In re Rhodes, Inc.), 2005 Bankr. LEXIS 1411, *9 (Bankr. N.D. Ga.
June 30, 2005) (noting that tenant paid stub rent owed to landlord).

21. Landlord is also entitled to the reimbursement of reasonable attorneys’ fees, costs,
and expenses incurred in the enforcement of its contractual rights under the Lease. See Lease,
{28(L), pg. 20; Travelers Cas. & Su. Co. of Am. V. Pacific Gas and El. Co., 549 U.S. 443, 448
(2007) (a party is entitled to the reimbursement of attorneys’ fees when an “enforceable contract
allowing attorneys’ fees” exists); In re Beltway Med., Inc., 358 B.R. 448, 452 (Bankr. S.D. Fla.
2006) (“Bankruptcy courts have also interpreted the section 365(d)(3) mandate to ‘perform all
obligations’ to include attorney’s fees authorized by a lease.’’) (Isicoff, C.J.).

22. Inthe instant case, the Premises is nonresidential real property, and thus the Lease
falls under the purview of Section 365(d)(3). Pursuant to the plain language of Section 365(d)(3),
the Debtor has an obligation to pay the post-petition rent as it becomes due, including stub rent.

Furthermore, the Lease clearly provides that the Debtor must reimburse Landlord for its reasonable
Case 21-11549-RAM Doci19_ Filed 03/05/21 Page 5of51

attorneys’ fees incurred in enforcing its rights under Lease, such as seeking a court order compelling
the payment of rent. The Lease specifically provides for the recovery of reasonable attorneys’ fees
incurred in a bankruptcy proceeding.

23. Asaresult of Debtor’s failure to comply with Section 365(d)(3) and the Lease, this
Court should compel the Debtor to pay the unpaid post-petition rent due and owing for March 2021
and all future months; and the Landlord’s attorneys’ fees incurred in bringing this Motion. The Court
should also compel the Debtor to timely pay all future rent as it becomes due pursuant to the terms
of the Lease.

WHEREFORE, Landlord, EQUITY ONE (FLORIDA PORTFOLIO) LLC respectfully
requests this Court compel the Debtor to: (1) pay Landlord the unpaid post-petition rent due and
owing for March 2021, and all future months; (2) pay Landlord its reasonable attorneys’ fees
incurred in bringing this Motion; (3) timely pay all future rent as it becomes due pursuant to the
terms of the Lease; and (4) award Landlord such other and further relief as is just and proper under
the circumstances of this case.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to practice
in this Court as set forth in Local Rule 2090-1(A).

Dated: March 5, 2021. °

/s/ Ryan E. Davis

RYAN E. DAVIS

Florida Bar No. 0179851

rdavis@whww.com

WINDERWEEDLE, HAINES, WARD
& WOODMAN, P.A.

Post Office Box 880

Winter Park, FL 32790-0880

(407) 423-4246
Case 21-11549-RAM Doci19_ Filed 03/05/21 Page 6 of 51

(407) 645-3728 (facsimile)
Attorneys for Equity One (Florida Portfolio)
LLC

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on March 5, 2021, a true and correct copy of the foregoing has
been furnished via:

CM/ECF to:

U.S. Trustee, 51 S.W. Ist Ave., Suite 1204, Miami, FL 33130
[USTPRegion21.MM.ECF@usdoj.gov]

Steven D. Schneiderman, Office of the US Trustee, 51 S.W. Ist Ave., Suite 1204, Miami, FL
33130 [Steven.D.Schneiderman@usdoj.gov]

Ricardo Corona, Esquire, 3899 NW 7 St., Second Floor, Miami, FL 33126 [bk@coronapa.com]
Tarek Kiem, Subchapter V Trustee, Kiem Law, PLLC, 8461 Lake Worth Road, Suite 114, Lake
Worth, FL 33467 [tarek@kiemlaw.com]

U.S. Mail to:

CSC Enterprises, Inc. DBA Scully's Tavern, 9809 SW 72nd St., Miami, FL 33713
All creditors and parties in interest listed on the mailing matrix attached hereto

/s/ Ryan E. Davis
RYAN E. DAVIS
Case 21-11549-RAM Doci19_ Filed 03/05/21 Page 7 of 51

Label Matrix for local noticing
113C-1

Case 21-11549-RAM

Southern District of Florida
Miami

Fei Mar 5 12:23:08 ES? 2021
American Express

PO Box 650448

Dallas, TX 75265-0448

EQUITY ONE (FLORIDA PORTFOLIO) LLC
c/o Richard Cohen

§ll- A North Olive Ave

West Palm Beach, FL 33401-3709

Office of the US Trustee
51 S.W, Ist Ave.

Suite 1204

Miami, FL 33130-1614

Tarek Kirk Kiem
PO Box 541325
Greenacres, FL 33454-1325

CSC Enterprises, Inc, DBA Scully's Tave
9809 SW 7and st
Miami, FL 33173-4617

Chris Hirsh
9733 SW 92nd Terr
Miami, FL 33176-1801

Internal Revenue Service

7850 SW 6th Court

Stop # 5730

Fort Lauderdale, FL 33324-3210

Small Business Administration
14925 Kingsport Road
Fort Worth, TX 76155-2243

Equity One (Florida Portfolio}, LLC

c/o Ryan E, Davis

Winderweedle, Haines, Ward & Woodman, PA
329 Park Avenue North

Second Floor

Winter Park, Fl 32789-7408

Department of the Revenue
5050 West Tennessee Street,
Tallahassee, FL 32399-0100

Louis J Terminello, Trustee
600 Brickell Ave, Suite 3600
Miami, FL 33131-3073

Ricardo Corona Esq,
3899 NW 7 St, Second Floor
Miami, FL 33126-5551

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address,

(u) Miami

(d)Equity One(Florida Portfolio) LLC
e/o Richard Cohen

811- A North Olive Ave

West Palm Beach, FL 33401-3709

End of Label Matrix

Mailable recipients 12
Bypassed recipients 2
Total 4
Case 21-11549-RAM Doci19_ Filed 03/05/21 Page 8 of 51

SHOPPING CENTER

LEASE AGREEMENT

EXHIBIT "A"

 

 
Case 21-11549-RAM Doc19 _ Filed 03/05/21 Page 9 of 51

Table of Contents

Materials

Article 3

Article 0)

WF

8

20
5
Anticte &
Anicle 2
3

 

List of Exhibits

Site Plan

Landiord's Work

Shopping Center Sign Criferla

Rules and Regulations

Tenant's Work

Restricted and Prohibited Uses

Form Cormmencement Date Statement
Guaranty

IO™MOOS>

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 10 of 51

SHOPPING CENTER LEASE AGREEMENT

THIS SHOPPING CENTER LEASE AGREEMENT (this ‘Lease’) Is made on the S| day of VE cena 2008
ihe “Effective Date”, by GRI-EQY (SUNSET 97) LLC, a Delaware limited fabillly company, herein called
"Landiord), and C.8,C Enterprises, Inc., a Florida corporation, cherein cdlled “Tenant,

 

}. Summary of Defined Basic Lease Provisions.

 

(a) Bispoinaeeniess Shoppes of Sunsef, located in Miami, Florida (@s some may be modified from
tirne to time)

(>) SSeSSEEPSesess That portion of the Shopping Cenfer identified by the shaded or cross-hatched area os
shown on the “Site Plan* attached hereto as Exhibit *A‘.

Space/Unit Number: j
Address: 9809 SW 72nd Steet, Miami, Florida 33173

(c) 2GiGSGISDE PAaeASaistiacsediPicmseSeehn agreed upon ore of 3,940 square feet, as measured
from (a) the extertor face of all exterior walls, doors and windows; (b) the exterior face of all Interior wolls, doors
and windows separating the Leased Premises from Common Areas (os defined In Article 6 below), If any: and (¢)
the center line of all interior walls separating the Leased Premises from adjoining leasable premises. The Gross
Leasable Floor Area of the Leased Premises includes alll Inteslor space whether or not occupied by projections,
siructures or colurnns, and tfa sfore fran? ls recessed from ihe lease IIne, the arec of the recess for all purposes lles
within the Gross Leasable Floor Area of the Leased Premises.

{ad “Cotnmencement Date”: January 1, 2009
(8) “Rent Commencement Date”; January 1, 2009

® “Leosetenn":

‘Mniflaltem™ Approximately five (6) years following ihe Cormmencement Date, Unless sooner
jemninated in accordance with the terms and conditions of ihls tease, ff the
Commencement Date {s not the first day of ihe month, then the first Lease Year of the
Lease Term shall also include the partlal month fromm the Commencement Date fo the
last day of such partial month, Notwithstanding the above, the Lease Term shall expire
onthe lost day of the last month of the last Lease Year (as defined herein).

 

 

() “Base Reni": Base Rent shall be payable during each Lease Year, commencing on the Rent
Commencement Date, In accordance with the following:
(initial Tern: Lease Years Annvot Anouni Monthiy Amount

01/01/2009 fo 12/31/2009 $94,560.00 $7,880,00
01/01/2010 to 12/31/2010 $98,342.40 $8,198.20
01/01/2611 to 12/33/2011 $102,282.40 $8,523.53
01/01/2012 to 12/31/2012 $106,380.00 $8,865.00
01/01/2022 to 12/31/2013 $110,636,20 $9,219.60

For ihe purposes hereof, HeaseWearshall mean, in the case of the first Lease Year, the twelve (12)
consecutive full calendar months beginning on the Rent Commencement Date, plus the partial month, If any,
from the Rent Commencement Date to the last day of such partial month. Thereafter, ecch succeeding Lease
Year shall be for a period of twelve (12) consecutive full calendar rmenths, except that fhe last Lease Year may be
more or less than twelve (12) full calendar months.

ch) “Percentage Rent": INTENTIONALLY DELETED
@  “Breokpoint”: INTENTIONALLY DELETED |

 

( edulied Ussiohledsectn eaises:Ine Leosed Premises shall be used and occupied solely for the operation of a
full service, sit-down family style restaurant, where at least eighty percent (80%) of the Interior floor area of the
Leased Premisas (exclusive of kitchen or food preparaiton dred) ts utilized for sealed dining purposes including
jhe sale of dicoholic beverages for on-premises consumption only and for no other purpose (ihe “Permitted
Use”),

& Tanant's Trade Name: Scully's
Q Tenant's Tox1.0. Number,
(m) “Seourity Deposit”: None

(n) *Prepaid Rent: None ‘\.

|
Scully's New Lease (v4).doc ae i \
(ost piintad 12/23/2008 9:19 AM 1 Initials: t it

 
t

ZO™MOOM>

Case 21-11549-RAM Doci19 Filed 03/05/21 Page11of 51

(6) Totat Amount Due at Lease Execution: None

(Pp) Landiord's Notice Address: GRI-EQY (Sunset 97) LLC
3600 Northeast Miami Gardens Dilve
North Miam! Beach, FL 33179
Attention: Legal Department
(305) 947-1464

With o copy fo:

Equity One Realty & Management FL Ine,

1850 Northeost Miami Gardens Drive

Sulfe 500

North Miami Beach, FL 33179

Attention: Shoppes of Sunset Property Monager
(308) 672-1234

(q) Tenant's Notice Address: 9809 SW 72nd Street
Milarnl, Fk 33173
Attention: Chis Hirsh

(“Minimum Tenont Business Hours“; 40 hours per week,
(s)  “Broker*: . None

@). “Address For Payrnent of Rent": P.O. Box 01-9170, Mi

   

I7Flcricia 83101-9170
Chris Hirsh

oF / a ’
o
Residential

Address 9 9 2S Sa a To
sok: SRNR

w) LI SHGRT SPO SOnIONGIE:SHOrESsA fraction, the numerator of which Is the Gross Leagoble Hoor Area of the
Leased Premises, and the denominator of which is ihe Gross Leasable Floor Area of fhe Shopping Center (which
may change from jime fo fime). Tenant acknowledges that Tenant's Proportionate Share of the Taxes ond
Operating Expenses Under this Lease shall be calculated os provided herein, but Is subject fo change based
upon, among ofher things, changes fo ihe Gross Leasable Floor Area of the Shopping Center, Tenant further
acknowledges that Landlord reserves the right fo change Tenant's Proporiionate Share or other method of
allocation of any costs, charges of assessrnents, in ony manner which Landlord may, in its discrefion, deem to be
@ foirer or more equitable allocation thereof, Tenant acknowledges Landiord has not made any waranty,
ogreement or representation of any kind as io the actual dollar amount of Taxes of Operating Expenses payoble
hereunder or Tenant's Proporilonata Share thereof.

 

@) serene

     

 

 
    

(w) seyestecauisin : Sgenieesiine aggregate of the Individual ground floor gross leasable
area of all ieasable premises within the Shopping Center, excluding the area occupied by ihe following categories
of space: (a) the area and any bulldings demised pursuant to land leases; (0) the area of any single store with a
ground floor area in excess of 10,000 square feet: and (c) the area of any unleased space designated by ihe
Landlord for demolifion or conversion fo Common Ateas in connection with a proposed redevelopment, There are
or moy be other portions of the Shopping Center that wil, at Landlord's option, be excluded for purposes of
determining the Gross Leasable Floor Area of the Shopping Center. Any contrauiions fo Taxes and Operating
Expenses received by the Landiord from tenants whose premises are excluded In colculating the Gross Lecseable
Floor Area of the Shopping Center pursuant fo this paragraph shall credited fowards Taxes and Operating
Expenses, respectively.

 

(0) PlorLease, Effective as of ihe Cormmencement Date of jhis Lease, the parties hereby agree thot the iease
agreement (Prior teose"} by and between Landlord and Tenont, dated os of June 22, 1993 which lease
commenced on January 1. 1989 and ends on December 31, 2008 and covers Space} of the Shopping Center,
shall be automatically terminated and of no further force ond effect,

(B) Ust of Exhibits

Site Plan

Landiora’s Work

Shopping Center Sign Crifaria

Rules and Regulations

Tenant's Work

Reshicted and Prohibited Uses

Foren Commencement Dae Statement
Guaranty

fSased'PromisestTenm and Lease Yaar.

(A) in consideration of the rents apreed to be paid and of the covenants and agreements made by
the parties hereto, Londiord hereby demises unto Tenant the Leosed Premises pursuant to the femms hereof.
Landiotd ond Tenant agree to execute and deliver a supplement to this Lease setting forih the Rent
Commencement Date, Commencement Date and expiration of the Lease Term when determinable or \vithin
ten C10) business days following o request by the other party, in he form attached hereto as Exhibit “Ga ¥ the

Rn

 

Scully's New Lease (v4).doc. ; A’ f
Lost printed 12/23/2008 9.19 AM 2 Initials: L sT

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 12 of 51

Rent Commencement Date has not occurred upon the expiration of twenty-four (24) months following the
Effective Date, than this Ledse sholl thereupon jerminote and shall have no furiner force or effect in law or in
equity. Notwithstanding anything herein to fhe contrary, this Lease shall be effective and in full force os of the
Effective Date, and Tenant shall be responsible for the performance of all terms, covenants and conditions
coniained in this Lease to be performed duting ony period that the Tenant Is in possession of the Leased Premises
before ihe Commencement Date sove and except for ihe payment of any Items of Rent, The Leased Premises Is
located in the Shopping Center in the approximare location sef forth in Exhibit *A* herein, The Leased Premises Is
deemed to contain an amount of square fest of space equal to the Gross Leasoble floor Area set forth tn Aricle
1, The Lease Tem shall commence on the Commencement Date. Tenant's duly to pay Rent (as hereinafter
defined) shall cammence on the Rent Commencement Date. Notwithstanding ihe foregoing, Tenant shall pay
the fist month's instaliment of Rent on the execuilon hereof, in the amount set forth in Article 1(49(@), which
amount sholl be applied as o credit against such first monthly installment as and when due,

{B) INTENTIONALLY DELETED

(C) In no event shall Landlord be subject to lability for fallure to deliver possession of the Leased
Premises fo Tenant, and the volidily of this Lease shall not be impatred under such clrcumstances. Except as
otherwise expressly provided in this Lease, this Lease sholl not terminate, nor shall Tenant have any fight to
terminate this Lease nor shall Tenant be entitled to cny abatement or reduction of Rent hereunder, nor shail the
obligations of Tenant under this Lease be affected, by reason of @) the prohibition, limitation or restriction of
Tenant's permitted use of all or any part of the Leased Premises, or any interference with such use, by law or
ordinance or other governmental regulation or by Injunction, Gi) any default on the part of Landiord under this
Lease, of under any other ogreement 10 which Landlord ond Tenant may be parties, GI) the bankruptcy,
insolvency, rearganizotion, cornposition, readjustment, Iiquidciion, dissolution, winding up or other proceeding
affecting Londlard or any assignee of Landlord, or (iv) any other cause whether similar or dissimilar fo the
foregoing. Its the intention of the pariles hereto that the obligations of Tenan? hereunder shall be separate and
independent covenants and agreements, that the Rent and all other sums payable by Tenant hereunder shail
continue to be payable In oll events and that fhe obligations of Tenant hereunder sholl continue unaffected,
unless the requirement to pay or perform the same shall have been jemminated pursuant fo an express provision of
this Lease.

3. Use of Leased Premises,

(A) PekrINSAUIGSE Tenant agrees that the Leased Premises will be usec ond occupied by Tenant
and/or any ossignees, sublessees or other occupants (which reference fo assignees, sublessees and other
occupants shall not be deemed to give Tenant any rights to assign or sublet not specifically set forth in this Lease)
only for the Permitted Use under Tenant's Trade Nome, and for no oiher use or purpose whatsoever. Tenant sholl
not change the Trade Name of the business operated In the Leased Premises as specified herein without the pricr
written permission of Landlord. Tenant hereby warrants and covenanis that Tenant is duly authorized and licensed
to use the Trade Nome ond any other marks and symbols of the business operated in the Leased Premises.
Tenant acknowledges and agiees that the Permiited Use of the Leased Premises set forin hereln is a critical
element of the bargain of the parfies hereto and jhat actual and substantial detriment will result fo Landlord and
jhe other tenants and occupants of the Leased Premises in the event that a change of deviation in such use shall
occur or bs peimitied without the express witten consents herein required, In the event Tenant violates the
Permitied Use clause, in addition fo all other remedies available te Landlord, Tenant shall pay to Landiord the sum
of 200% of the monthly installment of Base Rent for each month during which the Permiited Use clouse is Violated,
The Leased Premises shall not be used for any of the Resiticted and Prohibited Uses set forth In Exhibit “F*.

 

Secutlty Measures, Tenant sholl be required fo mainiain ofder for all restaurant patrons In an orderly
fashion, and gathering of restaurant patrons under Tenant's control, whether such resiaurant patrons queus or
gather inside or outside the Leased Premises or the Shopping Center,

if Landlord deiermines, in tts sole discretion, thot security measures need to be provided by Tenant, Tenant shall,
upon notice from Landiord, at Tenant's sole cost and expense, provide such securlty measures as: @ hie o
securly guard or guards at times designated by Landlord (especially durlng the hours before school begins,
during junch periods and affer schoo) Security’); and/or @) install temporary and removable security devices in
areas designated by Londiord (‘Securlty Devices”). Tenant sholl be responsible for installation, maintenance,
repatr, and teplacement of. Security Devices at fhe Premises, and Tenant shall use ffs reasonable efforts to
coordinate its Secuilty with Londiord and cooperate io develep procedures with Landlord jo Implement tis
Security in an efficient ond effective manner, Should Tenant foil jo comply with Landlord's directions pursuant to
this paragraph of Article 3 hereof, Landlord shall have the fight to provide Securify and Secuilty Devices on
Tenant's beholf, and Tenont shall felmburse Landiord, as Addifional Rent, for the cost and expense of such
provision.

Tenant hereby agrees that In no event shall Landiord, its agents or employees, have any lability or responsibility
for he effectiveness of any of Tenant's Security or Securlly Devices. Tenant's release and indemnity set forth In
Article 12 of this Lease shall, without limitation, apply fo all clalms or losses arising out of of resulting from the
presence of absence of Tenant's Securliy or Security Devices {or ihe Premises and the Shopping Center,

(B) Tenant's Business Operations. Tenant shall © keep the Leased Premises open and operating
continuously for business during the Minimum Tenant Business Hours, @D conduct Tenani’s business in ihe Leased
Premises at all times in a first class, high grade manner consistent with reputable business standards and practices
and in a manner which will further the good reputation of the Shapping Center, (i) keep the Leased Premises at
ail times fully staffed with o sufficient complement of adequately trained monagers and personnel for efficient
service, and (i) keep the Leased Premises af cil times fully eguipped and fixtured with all necessary displays,
decorations. shelving, racks ond fade fixtures, (V) keep the Leased Premises at ail times odequately sfocked with
merchandise. No merchandise will be kept, displayed or sold or business solicited In fhe Shopping Center outside
the Leased Premises; no nuisance will bs permitted; nothing shall be done which is unlawful, offensive or contrary
fo any law, ofdinance, regulation of requirement of any public authority, or which may be Injurious to or adversely
affect the quallty of the Leased Premises of the Shopping Center, or which might invalidate or Increase the
Insurance rate thereof: no part of the Leased Premises (especially the electic and plumbing systems, ihe floor
and wails) will be overloaded, damoged of defaced: no holes will be diilied in the sione of brickwoik or In
concrete! Tenant shall not suffer or permit the water In ony pipe or plumbing fixture wiihin the Leased Prec¥ses to

Scully's New Lease (v4).doc. ;
Last printed 12/23/2008 9:19 AM g infitats: C sf T

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 13 of 51

freaze: no emission of any objectionable aciors, sounds of vibrations will be permitted, Tenant shall procure all
licenses and permits required for the use or occupancy of the Leased Premises ond the business being
conducted therein: the storefroni, show windows and signs will be repalec, kept clean and in good condition
ond be illuminated during those days and hours that the Shopping Center is open for business; all merchandise
and other property will be delivered to or removed from ihe Leosed Premises only at such reasonable times and
by the permitted delivery entrance (o the extent one exists) as may be reasonably designated for such purposes
by Landlord, ‘Tenant shall have full responsibility tor profeciing the Leased Premises and the property located
therein from theff on ely fastened when not in

 
       

Tenant shall, at Landlord's request and at Tenant's sole cost and expense, provide and install whatever
devices, such as insulation, boffing, eic,, ihat may be necessary io prevent any noise, odors, vibrations or water
from extending beyond the Premises to adjacent stores and/or Common Areas. Tenant will be responsible to
repair in a timely manner, and In o good and workmanlike manner, any darnage caused by noise, odors,
vibrations or water extending beyond the Premises or coused by the operation of Tenants business and Tenant
agrees to Indemnify, defend and hold Landiord, ity successors and assigns, harmless against any and all claims,
actions, sulis, proceedings, costs, expenses, damages and llobiliies, Including atfomeys' fees, arising out of,
connected with, or resulting therefrom, {f, within twenty (20) days after demand by Landlord fo comply with any of
fhe above requirements, Tenant does not commence and diligently prosecute fo completion such worl, Tenant
shall be deemed fo be in detauif of this Lease, and Landlord shall have the sight, burt no ihe obilgaiion, the perform
such work and blll Tenant for the cost hereof,

Because of the difficulty or impossibly of determining Landlord’s damages by way of loss in value of
Landiord’s Interest in the Shopping Center, If Tenant foils fo fake passession of the Leased Premises or fails to open
for business os provided in thls Lease, or If Tenant vacates, abandons or deserts the Leosed Premises, or If Tenant
ceases to aperate lis business therein as provided In this Lease, then In any such event Landlord sholl nave, in
addition to all other remedies available fo Landlord, the aght # permitted by law to charge additional Bose Rent
at the rate which fs 25% of ihe then rote of Base Reni as elsewhere provided In this Lease for ihe period during
which such failure of Tenant Is continuing, and sald additional Base Ren} shall not prevent Landiord from also
freating such fallure of Tenant as a default under this Lease and Landlord shall nevertheless have all of the rights
and remedies provided in this Lease in the cose of o default by Tenant, No contention of Landlord that Tenant
has vacated, abandoned or deserted the Leased Premises will be defeated merely by reason of Tenant having
left all or any part of its tree fixtures or other persanal properly in the Leased Premises.

(c) Yenant's Covenants, Tenant shall comply wiih all lows, rules, statutes, ordinances and regulations
now and hereafter affecting the Leased Premises, including, without Imitation, all environmental statutes, all
reguiotions, codes, ordinances and the Americans With Disabilliles Act CADA". Tenont agrees io comply wiih all
requirernents of the ADA and state and focal law applicable jo the Leased Premises fo accommodate is
employees, Invitees and customers and will be responsible for any accommodations or alterations which need fo be
made fo the Leased Premises to accommodate the Tenant's employees, invitees and customers. Jenant shall not
permit the release, ernission, disposal, dumping or storage of hazardous wastes (os defined In any such lows)
anywhere In the Shopping Center or the Leased Premises, and the provisions of thls senfence shall survive the
expiration of the Lease Term, Tenant shall keep the Leased Premises free of rodents, vermin, Insects and other
pests, and provide regular exterminator services at iis own expense, Tenant agrees thot nothing will be done or
omitted which may elther prevent ihe obiaining by Landlord or ociher tenants of insurance on any part of the
Shopping Center or on any personal property thereon, or which may make void or voldable any such insurance,
or which may create any extra premiums for any insuronce carried by Landlord or other tenants. Tenant agrees fo
pay 40 Landlord os Additional Rent any increase in the cost of insuronce on the Leased Premises or the Shopping
Center as a result of any unauthorized use of the Leased Premises by Tenant or as a result of any Violation by
Tenant of any provision of this Article 3 or of any other provision of this Lease; but such payment shall not
constitute in any manner a walver by Landiord of its rights fo entorce all of the covenanis and provisions of this
Lease. Tenant will comply with all cequirements and recommendations af Landlord's and Tenant's insurance
componies and any rating bureau or similar organization, including maintaining and servicing-fire extinguishers.
Tenant agrees to stock only merchandise Tenant intends jo offer for sale at retall at the Leased Premises, use for
office or other non-selling purposes only Incidental space required for Tenant's Permitted Use conducted ot the
Leased Premises, not permit the Leased Premises or any portion thereof to be Used for lodging purposes, and not
permit preparation of food or any cooking In the Leased Premises (unless sarne is Included in the Permitted Use).
Tenant shall Keep the sidewalks, curbs and ramps Gf any) adjacent to the Leased Premises (and also all delivery
areas, ramps, foading areas and docks used exclusively by Tenant, if any) In good and sofe condition and free
from rubbish. Tenant will not make or suffer any woste of the Leased Premises. Landlord shall not be floble for the
act of any other fenant or person whe moy cause damoge fo or who moy Interfere with Tenant's use or
occupancy of the Leased Premises or Tenant's business.

Storm Shuiters, Where Landlord is required to provide, or provides storm shutters for the Leased
Premises, Tenant shall be responsible far siorage, safe keeping ond installation of such shutters, Tenant shall install
such shutiess In all events where circumstances could bring damage to the Leased Premlses or Shopping Center,
and/or when otherwise directed by Landiord. If Landlord shal provide a sforage factlity for shutters, Tenant shall
be responsible for the prompt and orderly reileval, installation ond re-storing of the shutters for ine Leased
Premises, At the exolration or other termination of this Lease, Landlord sholl have the dght, in iis absolute
discretion, to set off against any Securty Deposit then held by Landlord the cost of repair or replacement of the
shutters for the Leased Premises. The placing of any holes In the storefront or buliding focade shall be repatred by
the Landlord at ihe Tenant’s expense, which expense shail be pald by Tenant fo Landlord as other Rent forthwith
upon demand,

(E) Quist Enioyment. Upon payment by the Tenant of the Rents and other charges hereln pr Need.
ond upon the observance and perfomance of oll fhe covenants, terms and conditions on Tenant's pork to be
Scully's Naw Lease <v4).doc ae
Last printed 12/23/2008 9:19 AM 4 tniflals: £ T

 

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 14 of 51

observed and performed, Tenant shall pedceably and quietly hold and enjoy the Leased Premises for the Term
hereby demiised without hindrance or inierrupfion by Lanciiord or any ofher person or persons lawfully or equitably
claiming by, through or under the Landlord, subject, nevertheless, to the ferns and conditions of this Lease and oll
existing or future underlying leases ar mortgages eneumbering the Shopping Center,

(3) Rules and Regulations. Tenont shall comply with and observe ail rules and feguiations which
Landlord shall from time to time promulgate for the management and use of the Shopping Center Ancluding,
without limiting the generality of the foregoing, the rules as set forth In Exhibit “O"_ and rules relating to the
designation of smoking and non-smoking areas in, around or throughout the Shopping Cenier, and mules which
prohibit or Iimit smoking in order to fully comply with any applicable governmental ordinance, law or regulation),
and Tenant shall cause its subtenants and concesslondlres and such subtenants’ and concessionaires’ and
Tenant's respective officers, employees, agents, customers, suppllers, deliverymen and invitees to cornply with
and observe such rules and regulations. Landiord shall have the tight from time fo fime fo amend, rescind or
supplement any rules and/or regulations theretofore promulgated it and jo the extent Landlord, in fis sole
Judgment, deems same fo be necessary of advisable for the satety, care and cleanness of the Shopping Center
ond/or the conduct of high standards of merchandising and services therein, Tenant agrees to conform to any
and ail new or amended rules promulgated fram fime to time by Landlord upon tecelving writen notice of the
same. Landiord reserves the fight, in tts absolute and unfettered discretion, to walve any rule in any particular
instance or os to any particular person or occurrence. {n the event jhat Tenani shall violate any of the rules or
regulations (or any of the covenants set forth In this Adicle 3 or Exhibit “F " of this Lease), and in the event that such
violation shall continue uncured for a period of five ©) days following notice thereof to Jenant, then, without
fimiling, or prejudice to, any oiher right or remedy avaliable to Landlord by reason of such default by Tenant.
whether at low, and/or in equity, and/or pursuant fo this Lease, Tenant shall be obligated, commencing on such
fifth doy, to pay fo Landiord Fifty Dofiars ($50.00) per violation for each day such violafion shall continue uncured,
Anything In the foregoing fo the contrary notwithstanding, itis specifically understood and ogreed that no grace
or cure petiod shall be afforded Tenant in the case of any vidlotion which shail involve (aa) ony actual or .
threatened injury or damage to any-person or property, (bb) any violation of applicable law or other. resitiction
which might subject Londlord fo any loss oF liability, ar (cc) any interference with the rights or business operations
of any other tenant of the Shopping Center.

A, Rent.

(A) Base Rent. Tenant shoil pay Base Rent as specified In Article } in equal monthly installments paid
in advance on the first day of each calendar month. if he Rent Commencement Date Is not ihe first of the
month, the Base Rent for that month shail be prorated on a per diem basis (Caiculoted on the basis of a thirty G0)
day month), Should any Lease Year contain more or less than iwelve (12) months, Base Rent and other charges
for such Lease Year shall be appropriately prorated. All ofher paymenis fo be made by Tenant pursuant to this
Lease are in addition to Base Rent. Tenant shall pay Base Rent and other Rent fo Landlord or tts designated agent
at the Address For Payrnent of Rent os spectfied In Anicie | (or such other oddress as Landiard roy designate
from time to time) without Londlord giving any prior notice or demand and without any right of deduction or sei-
aff whotsaever, The obligation to pay Base Rent and other Rent is an independent, uncondifional covenani.

{B) Percentage Rent. INTENTIONALLY DELETED
(€) Gross Sales, INTENTIONALLY DELETED

Within sixty (60) days atier the last day of each calendar year during fhe Term from and after ihe
Rent Commencement Date, (including the fast calendar yecr of parilal calendar year during the Terr of this
Lease, ag to which Tenant's obligation shall survive the expiration of the Term) Tenant shall deliver to Londiord a
statement in wiiling, certified og true and correct by the Tenant, or if the Tenant 1s a business enilty, ceritfied by an
outhorized financial officer of the Tenant, which siatement shall show Gross Soles during such calendar year {or
parfial calenciar year) and shal include an itemization of olf deductions therefrom, and, if requested by Landiord,
shall be signed under oath,

Tenant agrees that neither Tenant nor any person, fim or corporation who or which conirols or ts
controlled by Tenant shall directly or Indirectly, either individually or as a pariner, slockholder of otherwise engage
in, own or operate any business similar to that authorized fo be conducted hereunder, or use or permit the use of
jhe same or a similor trade name, within a radius of inree (8) miles from any point on the perlmeter of the
Shopping Center duting the Tetm; provided, however, thot nothing herein shall be construed fo prevent operation
of any of Tenant's existing stores under their present trade names.

Loncliord shall not become or be deemed a pariner or a Joint venture wih Tenant by reason of the
provisions of this Article 4,

(P) Other Rent, Base Rent and all other payments required fo be made by Tenant dncluding, but not
limited to, Sales Tox Gf any), Faxes, Operating Expenses, ond Late Rent) shall be deemed to be and ore included
in the term "Rent, which shall be due and payable on demand or fogether with the next installment of Base Rent,
whichever first occurs, unless another time Is expressly provided for payment. Landlord sholl hove the same righis

and remedies for non-payment of any Rent or any Securily Deposit as foro non-payment of Base Rent.

«E) Sales Tax and other Assessments. Tenant shall pay, as other Renf, all sales, use, rental, rental use
and other faxes assessed by any governmental authority against the Base Rent and other Rent (or otherwise
related to the Leased Premises), as applicable, stated herein (’Sales Tax”). The payment of all Sales Tax shall be
made by Tenant on o monthly basis, concurrently with payment of the Base Rent, In addition, Tenant shall also
pay before delinquency In His entirety all joxes and assessments on fhe fumiture, fixtures, equipment, and other
property of Tenant tocated In the Leased Premises; all taxes and assessments on additions and improvements In
the Leased Premises belanging to Tenant; all taxes and assessments atiddutable fo its signs, personal property and
leasehold interests: all occupancy faxes or ofher foxes on iis right fo occupy the Leased Premises; and other taxes
imposed on tenons generally.

    

ay

(F) te

   

afecRenteat any payment of Rent Is nof paid when due under this Lease, then, in addifian to the
payment then due, Tenant shall pay Landlord, as other Rent, o late charge CLate Rent Charge’), which shall be
ihe greater of () One Hundred and 00/100 Dollars ($100.00), or @) five percent ©%) of the amount then . In
the event Landlord provides Tenant writfen notice that Tenont has falied to poy an amount dus under thg tease

Scully’s New Lease (v4).doc
Lost painted 12/23/2008 9:19 AM 5 Initials: L 5

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 15 of 51

more than two (2) times In any Leose Year or calendar year, the amount of such Late Rent Charge shall be the
greater of: © Three Hundred and 00/106 Dollars ($300.00), or (i) fen percent (10%) of the amount jhen due, Any
payment of Rent which is not paid when due shall also bear interest on the payable amount from ihe daie when
due unill pald ot the Default Interest Rate (as defined In Ariicie 28D). if any check, bank diroft, order for
payment or negoiiable Instrument given to Landlord fer ony payment under this Lease shall be dishonored for any
reason not attributable io Landlord, Tenant shall pay an administrative charge to Landiord of Flity and 00/100
Dollars ($60.00), Tenant recognizes and agrees that these charges represent, at the ime this Lease is made, a fair
and reasonable estimate and liquidation of the cosis of Landlord resulting from the events described, Should
Tenant's check be so fetuined or dishonored on more than one occasion during the Term of this Lease (or any
renewal or extension thereof), then, from and afier the dishonor or retum of the second of Tenant’s checks, all
subsequent payments due hereunder during the temainder of the Term of this Lease (and all renewals and/or
extensions thereof) shall be fendered to Landiord by cerlified or cashier's check. The assessment or non-
assessment of a Late Rent Charge pursuant fo the ferms hereof shall be in Landlord's sole discretion, and is in
addition fo all other tights and remedies Landiord may have under this Lease.

S) Unconditional Obliaalion. If is the purpose and intent of Landiord and Tenant that this Lease be
construed and treated as a so-called “Triple Net Lease” which shall, except os herelnafter expressly provided fo
the contrary, yield net fo Landlord the Base Rent and Percentage Rent (if any) to be pald by Tenant in each yeor
during the Term of this Lease, and that all costs and expenses including, but not imited fo faxes, Insurance, ufilities,
mointenance, repairs and obligations of every kind or nature whatsoever ralating to the Leased Premises which
may arse or become due during the Term, shall be paid by Tenant. Notwithstanding ony alleged defense,
counterclaim or offset against Reni, Tenant's obligation to pay Rent hereunder is cn Independent covenant and
Tenant shall continue fo pay Landlord all Rent faithfully when due, Including during the coniinuance of any
dispute ar legal action, subject to elmoursement if directed by a court of compatent jurisdiction, Tenant hereby
consents fo the entty in any court action of an order requiing Tenant to make Reni payments curing the
pendency of ci fawsult, All Rent due fo Landlord under this Lease shall, unless and to the extent expressly otherwise
provided herein, be due and payable without any notice, demand, offset, credit, deduction or abafernent.

(A) Taxes. “Taxes" shail mean and include: real estate taxes for the Shopping Cenier special and general
assessments (including ony community assoclafion fees); water and sewer renfs and charges including
connection or hookup charges; governmental license and permit fees: charges for public or private easements
benefiting the Shopping Center taxes on other areas made available for the common use or benefit of tenants;
and all other governmental Imposifions and charges (extraordinary as well as ordinary, foresesn and unforeseen)
which are either a lien on ihe Shopping Center or any part thereof or which are charged, levied or assessed on,
of Imposed In connection with, the use, occupancy oF possession of the Shopping Center, and/or which appear
aso chorge on the tax bill given fo Landlord by any official taxing authority, and alse interest on Tax Installment
payments; and costs, expenses and fees (including atiomeys' and other experis' fees) incurred by Londiord in
contesting the validity of, or seeking o reduction In, or seeking to prevent an Increase In any such Taxes or
assessments, or attempting fo obtdin any refund thereof or reassessment In the value of the Shopping Center. in
the event Tenant Installs or constructs a mezzanine or similar siricture that increases the toxes for the Shopping
Center, Tenant shall pay the entire Increase attributable fo such structure, IEany method of foxation prevailing on
the date of ihis Leose Is altered, so as a subsittute for fhe whole or ony port of Taxes there is levied or assessed a
different kind of tox, the different tox shall be deemed included In “Taxes®. However, "Toxes" shall not include any
Inheritance, estate, succession, transfer, gift, franchise or corporation tax, or any net Income fax, protit fax of
capital tax imposed on Landlord, A copy of any official tax bills with respect fo a governmental tax or assessment
shall be conclusive evidence of the mount of a Tax.

(8) Tenani's Proportionate Share of the Taxes. As addifional and other Rent for each year of this Lease,
Tenant shall pay to Landlord, in the monner hereinafter described, Tenant's Proportionate Share (as defined in
Arlicle 1) of the Taxes. Notwithstanding ihe foregoing, at Londiord’s option, Tenant's Proporitonate Shore of the
Toxes may be opproprlately adjusted to exclude from the denominator thereof any land and/or bullding@) in the
Shopping Center leosed to or occupied by third parties with separate tax lois or parcels for which they directly or
indirectly pay taxes; provided that in such event fhe Taxes paid by such third parties sholl also be excluded in ihe
computation of Taxes.

(C) Payment of Tenant's Proporionate Share of the Taxes, On the first day of each month in edvance
commencing on the Reni Commencement Date, Tenant shall pay to Landlord in equal monthly Instaliments one-
twelfth (1/12th) of Tenant's annual Proportionate Share of Taxes, based on Landlord's estimates. If the aggregate
of Tenant's installments during ony period (or part thereof) shall be less than Tenant's Proportlonate Share of the
Faxes for such period, such deticlency shall be paid by Yenont jo Londlord within ten (10) days otter written
demand therefor. If tne aggregate of Tenant's Installmenis during any such period (or part thereof) shall be
gfeater thon Tenant's Proportlonate Share of the Taxes for such period, such excess shal! be applied by Landlord
fo ihe next monihly instalimeni(s) of Tenant's Proportionate Shore of the Taxes, If the omount of Taxes poyable
during the current year shall nof yet have been billed by the toxing authorty, ihe monthly Installment of Tenant's
Proporiionate Share of the Taxes then payable shall be based on the amount of the comesponding Taxes for the
immediately preceding tax yeor, subject to adjustment (and payment of the adjusted amount by Tenant) when
such Toxes are biliad or determined. Tenant's Proportionate Share of Taxes shall be prorated for ony partial
calendar month during the Lease Tern, Tenant covenanis and agrees that Tenant shall remain liable for and sholl
poy lis Proportionate Share of any yeor-end reconciliation of Taxes owed by Tenant and payable for the Lease
Term hereunder, notwithstonding the expiration or earler termination of this Lease,

(D) Personal Property Taxes, Tenant shail furiher pay and discharge when due any federal, state, county
of municipal fax jevied or assessed agatinst the leasehold eslate created hereby, and any faxes levied or assessed
against any trade fixtures, furnishings, equipment, leasehold Improvements, alterations or addiiions made by
Jenant, merchandise ond personal property of any kind owned, Instaliad or used by Tenant in or upon the Leased
Premises during the Term.

6 Common Areas.

(A) Right to Use. Subject fo subparagraph (C) below, Tenant and its employees, agents, and cust
shail have the non-exclusive right fo the use or benefii of the Common Areas of the Shopping Center to the
and in the manner reasonably designated by Londlerd, Except as otherwise specified in this Lease, 1

Scully's New Lease (v4),doc . ae
Last printed 12/23/2008 9:19 AM é initials; L iT

  
 
 

 

 

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 16 of 51

ogrees to make all necessary repolrs and moinienance fo ihe Common Areas and io keep same in good
condllion, Landlord shall hove the right, frora time to fime, to establish, modliy and enforce reasonable rules and
regulations with respect to the Common Areas,

 

(B) =: dDefinifion. 2Gorirh (SGESs hereby defined as the oreas, equipment and facilties of ihe
Shopping Center or of any ofher land or properly made avaliable by Landiord for the safety, benefit or
convenience of tenants or thelr employees, sublenants, cuslomers or Invitees, Including (as flusirations and not in
trmitation): parking areas, driveways, truck service ways, sidewalks and curbs; entrances and exis from the
adjacent streets; traffic lights, traftic islands, tandscaped areas; meter rooms ouiside individual siores; fencing:
lighting facilites; sprinkler system serving landscaped areas or bulidings; sewage system outside fenanis' siores;
directional or safety signs: Lancilord's pyion signs Cout not Individual tenant panels) and sign panels which identity
fhe Shopping Center.

(C) Changes fo Common Argas/Parking, Subject to Article 7(A) herein, Landlord reserves the fight at
any time and from time fo fime to change or teduce or add fo fhe Common Areas, Cormmon Areas shall be
under the exclusive conifol and management of Landiord, Tenont and lis employees shail park thelr vehicles only
in areas Landlord designates for employee parking. and in this connecilon, Tenant agrees: @ that Tenant shall
from fime fo time furnish Landlord with stafe rnotor vehicle license numbers assigned fo Tenant's vehicles, and io
the vehicles of Tenant's employees’ and i) that If Tenant’s vehicle(s), or the vehicle(s) of any of Tenant's officers,
agents, employees or suppliers, shail be parked in any other portion of the Shopping Cenier, Tenant shall be
obligated to pay fo Landlord upon demand the sum of Ten and 00/100 Dollars ($10,00) for each such vehicle for
each day, or part thereof, such Vehicle |s so parked, and, fo the extent parmitied by applicable flaw, Tenant
hereby authorizes Landiord to tow or couse any such vehicle to be lowed from the Shopping Center, ond agrees
jo relmburse Londiord for the cost thereof upon demand, and fo otherwise indemnify and hold Landlord harmless
with respect thereto. Tenant shall not permit trucks of delivery vehicles used by It to be parked In the Common
Areas except where Landlord permits, Landlord moy close parts of the Common Areas far such fime necessary in
its opinion to prevent a dedication or accrual of tighis in other persons, or to discourage non-customer parking.

()) SperaliigiEpEnsSss4Operating Expenses" shall mean and include oll casts and expenses incurred ,
paid or payable, whether by Landlord, Landlord's rnanaging ogent or others on behalf of Londiord during each
twelve (12) month period selected by Landlord for operating. managing, administering, equipping, protecting,
policing, lighting, mainfaining, Insuring, repairing, replacing, painiing and improving the Shopping Center and the
Common Areas and their facilities. The ttems and charges comprising Operating Expenses shall specifically
include, without limitation, gardening and landscaping, ihe cost of commercial general foblity, property
domage, wind storm and other insurance cared by Landlord in Its sole discretion and at premiums deemed
reasonable by Landiord In the circumstances, all bullding, parking lot and Shopping Center repairs, ine painting,
poving, patching and resurfacing, lighting Gncluding electric cost and maintenance, fepoir or replacement of
fixtures, poles and replocement of bulbs), roof repairs, inigation and feriilzation, drainage and controlling of
pudding or flooding, interfer and exterior pest control, fle monitoring and prevention, elechicity, sewer and
woter, and all other ufiliies allocable to the Shopping Center, sign repalr and mointenance, Shopping Center
cdvertising, music systems, sanitary conirol, security or other personnel retained fo direct parking and to police
the Common Aveas dif such equipment and personnel are employed, which decision shall be In Landlord's sole
discretion), removal of water, snow, les, irash, rubbish, garbage anc! ofher refuse from ihe Shopping Center and
Common Areas, wages. health and welfare benefifs and othey benefits, poyable to of In connection with orsife
management, aciministation and oiher personnel, and/or an equitabie allocation of the wages, healfh and
welfare benefits and other benefiis, payable to or In connection with off-site personnel where they are ernployed
fo provide services to the Shopping Center together with other properties, as well os travel and other expenses
related thereto and ony other associated cosis thereof, permits and ficenses reloted fo the operation of the
Shopping Center, the purchase and/or rental of equipment, signs and supplies; the depreciation or amarization
of the costs and expenses, Including without duplication, the cost of inifial supply and installation and the repok
and replacement of all machinery, equipment, meters and other fixtures, equipment and facilities, Including
sprinider and wigaiion systems, serving of comprising the Shopping Center which by their nature require periodic
or substantial repair or replacement, unless, pursuant fo any other provision of this subsection, they are charged
fully in the year In which they are Incurred, in accordance with sound accounting principles, iaxes of fees
payable by Landlord for any pylons, equipment or other faclitfies, depreciation on machinery and equipment
used in such maintenance, the amortized portion of any items of @ capifal nature (which amortization shall be
over the useful life of such item, as determined in occordance with generaly accepted accounting principals),
janitorial services for the Shopping Cenies, serice and maintenance agreements for ine Shopping Center and
Common Aveos, ond 6 management fee (which shall not exceed five percent (6%) of the aggregaia minimum
ond percentage rents payable by occupanis of the Shopping Center) representing the cost to Landiord of
personnel or third parties necessary or convenient to Implement the services specified in this Lease, whether such
personne! are employed at the Shopping Center or noi. In addition to the Expenses set foh above, Landlord shail
also be entitled io charge an administrative fee not to exceed 15% of the total Operating Expenses for the
Shopping Center. Landiord shall have the right with regard fo any and all management and maintenance
obligations of Landlord under this Lease, fo contract wiih such person(s) or entity or enitiies for the performonce
ond accomplishment of such of ihe obligations os Landlord shail deem proper, Including entities in which
Landlord may hold on ownership or other interest. Notwithstanding anything contained in this Lease, Landlord
shall be under no obligation to provide security personnel for the Shopping Center, ond to the extent such
services are provided Landlord shall not be responsible, does nof warrant the sufficiency of and shall not be
responsible for ony and all claims, ltabllitias, costs and expenses and the like which orlse therefiom, all of which
Tenant expressly waives. The cost and expense of providing such personnel shall be Included in Operating
Expenses.

 

   

(2) Payment of Operating Expenses. As additional and other Rent for each year of this Lease, Tenant
shall poy to Londiord on the first day of each month in advance commencing on the Rent Commencement
Date, one-twelfth (1/12th) of Tenant's Proporionate Share (as defined In Article 1) of the Operating Expenses,
which costs shall be based upon Landlord's estimofes, Tenant's Proportionate Share of the Opsrating Expense
shall be prorated for ony partial calendar month during the Lease Jern.

©) Reconelliction, Within o reasonable time after ihe end of each Lease Year, of other accounting
psriod as determined by Londlard, Landlord shall fumish to Tenant a statement of ihe actual Operating Expenses
for the preceding calendar year. If the sictement shows that the aggregate of Tenant's monthly install Ws OF

Scully's New Lease (v4).doc ae
Lost printed’ 12/23/2008 9:19 AM 7 initials LT

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page17 of 51

Operating Expenses paid by Tenant during such year was less than the actual amount due, Tenant shall pay the
balance due to Landlord within twenty (20) days offer receipt of ihe siatement, If such statement shows that the
aggregate amount paid oy Tenant for such yeer exceeded ihe actual amouni, such excess shall be appiled by
Landlord fo the next monthly Installments) due (or shall be refunded fo Tenant if there shail be no further monthly
installments due). Tenant's follure to give Landlord writen notice to any objection to ihe statement within sixty
(60) days affer the statement js sent shall constitute a walver of any objection or Inquiry Tenant may have about
the statement or for any examination of Lanatora's records, and such statementis) shall be conclusively deemed
fo be correct as befween the parities, Tenant covenants and agrees that Tenant shall remaln liable for and shall
pay iis Proportionate Share of the yearend reconciliation of Operating Expenses owed by Tenant and payable
tor the Lease Term hereunder, notwithstanding the expiration or earlier termination of this Lease.

y Operation of the Shopping Cenier:ketecation?

(A) The Shapping Center fs, ond shall af all times be, subject fo the exclusive control, management
and opetation of Landlord. Landiord expressly reserves the right at any fime, and from time to time fo @ enlarge,
temove, reduce, reconfigure, make alterations to or add jo, and fo bull addifional stories on, the building In
which the Leased Premises is located or other buildings within the Shopping Cenier: d) construct other bulldings
and Improvements in the Shopping Center, Including ony modifications of the Common Areas in connection
therewith; Gi) enclose any moll: (Vv) enlarge or reduce the Shopping Ceniec (Vv) add, relocate of remove
Shopping Center parking oreas: (vi) sell or lease any port of the land comprising the Shopping Center; (vii)
obstruct or close off all or ony part of the Shopping Center for the purpose of maintenance, repair or consituction;
(vil) change the Identity and type of stores and fenancies and the dimensions thereof: (x) chonge ihe nome of
the Shopping Center: &) change the address of designation of the Leased Premises; (xf) convert common creas
Info leasable areas of premises: and (i) change the means of access to and égress from the Shopping Center
and/or the Leased Premises. Tenant hereby consents io the exercise by Londlord of the Fights set forfn in this
Arlicie 7 (A) and agrees that the exercise of such dghis by, Landiord shall not diminish Tenant's obligations under
thls Lease ond shall.not be deemed to constitute and-eviction or disturbance of Tenant's use and possession of -
the Leased Premises and shall not entitle Tenant jo any set off or abatement of Rent or any other claim, in the ~
exercise of lis rights under this Adicie 7 (A), the Landiord.will use lis commercially reasonable efforis fo ensure that
traffic ingress and egress fo and from the Leased Premises Is not unreasonably interfered with, and Landlord will
proceed as expeditiously as reasonably possible to complete lis work and other activities so as to rinimize
interference with the Tenant's business.

(B) Landlord expressly reserves the right fo diminish, alter, relocate or rearange (collectively, a
“Relocaiion’) the Leased Premises from fhat shown on Exhibit."A", If the Landlord elects io relocate the Leased
Prembses ot any time after the Tenant hos opened for business, then the Landiord will give the Tenant nof less foan
thirty (G0) days’ prlor written nolice of such Relocation (Relocation Nofice”) and agrees fo pay the Tenant oh
teasonable third parly out-of-pockel moving expenses direcily incurred by the Tenant In connection with the
Relocation and {fo provide the Tenant with new premises in the same or simiiar state of condition in which the Leased
Premises were delivered by the Landlord to the Tenant on Iniflal occuponcy of the Leased Premises. ff the
Relocation occurs during the iniilal Term, the Landlord will, In adcition, construct tenant improvements In the new
premises substantially similar In qualify and finish to those existing In the Leased Premises of the dote of the Landlora’s
Relocation Notice (except for Tenant’s trade fixtures, furniture and equipment), otherwise the responsibilty will be the
Tenant's. The Landiord’s Relocation Notice will specify the proposed new tocatlon and configuration for the Leased
Premises (Relocated Premises”). if the Tenant does not accept the Relocated Premises, then if will send watten
nolice io that effect within fitieen (15) days afier receipt of fhe Relocation Notice. {f no such wiifien nofice Is
tecelved by fhe Landlord within the fifteen (6) day period, ihe Jenant will be deemed jo have accepted the
Relocated Premises, |f he Landlord receives the Tenant's wiitten notice (objecting to the Relocated Premises) within.
such fiffeen (15) day period, the Landlord wit have the right fo elther jerninate this Lease on not less than sixty 60)
days wiiten nojice fo the Tenant, or alternatively, to withdraw the Relocation Nofice,

 
 
 
 

8 ndifion of Leased Premises: Tenant's Work and Landlord's Work,

(A 7 ici Promptly following the Commencement Date, Tenant shall, at its sole cost and
expense, Gubject to ite provisions of Adicle 10, Exhibit "E" the rules and regulations os may be adopted by
Lanciord from time to Yime, and all other relevant provisions of this Lease) fixture and do all other work in order to
prepare the Leased Premises for business operation, and complete its work, fully staff and stock Its store, and open
for business no later than the Rent Commencement Date. Prior to opening for business from the Leased Premises
or otherwise commencing operations from the Leased Premises, Tenant shall obtoin o permonent certificate of
occupancy (of local equivalent) for the Leased Premises from the local government agency having jurisdiction,
ond obtain final len waivers for all work performed by of on behalf of Tenant ond forward copies to Landlord.
Tenant shall, at fis sole expense, In doing any work, making any installations, or tn using, occupying or conducting
business at the Leased Premises, comply with off present and future: laws, regulations, ordinances, building codes
and/or fire codes, including the ADA, fhot ore applicoble to the Leased Premises or to Tenani's use or occupancy
of business operations, Including those that relate to installation, malntenance, upgroding, repalr or replacement
of sprinkler systems, and Tenant shall defend, indemnify and hoid Landlord harmless from all losses, damages,
claims, liabilities, costs and expenses (ncluding reasonable legal fees) arising out of any follure to do so, Tenant
acknowledges thal neither Londlofd nor Landiord’s employees, agents or contractors hava made any
representations or warranties as fo the condition of the Leased Premises of the suilability for the conduct of
Tenant's business, and that Tenant's determination of ihe sulfability of the Leased Premises for its intended
purposes ts based solely on its own inspections, and not bosed on any representation or warranty of Londilord, fis
agents, brokers or employees, and Tenant accepts the Leased Premises and all the equipment, apparatus,
plumbing, heating, ai conditioning, electric, water, waste disposal ond other sysierns relating therefo in
absolutely “AS 1S" "WHERE-IS" condition, with any and olf existing detects and faulis and subject io all applicable
zoning, municipal, county and state laws, ordinances and regulations governing and regulating the use of the
Leased Premises, and without ony representation or waranty by Landlord as fo () merchaniobility, Gi) habtability ,
(iD fitness for Tenant's Intended purposes of any ofher particular purpose, (iv) absence or presence of any
structural or other defecis or deficiencies in the Leased Premises or the Shopping Center, of (Vv) the concitlon or
state of repair of the Leosed Premises or Shopping Center, and Tenant agrees fo accept ihls Lease subject
thereto. Anything In this Lease fo the contrary notwithstanding, Landlord does not warrant ihe compliance of the
Leased Premises with ihe Americans with Disobilities Act or such state or local laws as felaies to Tenant's proposed
use of occupancy of the Leased Premises, or os relates to any alferations, additions or Improvements mgde, or
proposed to be made, therein by Tenant, or ofherwise.

 

Scully's New Lease (v4).doc ;
Last ptinted 12/23/2008 9:19 AM 8 Initials: ae T

 

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 18 of 51

3) fassodeWarks Except as specifically set forth in Exhibit “B*, Landlord is not obligated with
respect fo elther the Leased Premises ar the Shopping Center to make any improvemenis, changes, insiallotions,
do any work, make any alferations, repairs or replacements, clean out the Leased Premises, obtain any perniis,
licenses of governmental approvals, or spend any money either fo put Tenant In possession or jo pemnit Tenant fo
open for business and Tenant accepts the Leased Premises "AS-IS". All work (other than that to be performed by
Landlord os specifically set forih on Exhibit. "8" it any) shall be accomplished by Tenant, Except for signs,
merchandise counters or other eosily removable similar trade fixiures installed by Tenant at Tenant's expanse, all
alterations, decorations, additions ond improvements made by Tenant jo fhe Leased Premises and including all
healing and alt-conditioning untis, equipment and apparatus at the Leased Premises and other fixtures such os
celling files and grids, fighting fixtures, electric panel boxes, plumbing, bollers, floor and wall coverings, alarm
systems, lights, tollet fixtures, partiions, doors and uliilfies shall be deemed attached to ihe treehoid and be
Londlord's proparty.

 

 

9 {WNES} Tenant shall provide and pay for iis own heat, alr conditioning, water, gos, elechicity, sewer,
sprinklers, telephone, cable or other communication services and oiher uliifies, Including application deposits
and insiallation charges for meters and for consumption or use of utlitles, If Tenant receives utilifes through a
meter which supplies uliiifies jo other fenants, Tenont will pay fo Lonclord Tenants proportionate snare (based on
the relative square footage of ihe Leased Premises) of the tofal meter charges within ten (10) days after invoice
from Landlord, Landierd shall notify Tenant of ihe procedures for removal of trash from the Leased Premises and
Tenant shall be responsible for all costs and expenses associated with same. All such removal shall be completed
in shict accordance With all [cot governmenial requirements, Tenont shail be responsible for, and shall pay alll
connection fees, tap fees, meter fees, hook-up fees, water and sewer impact fees and woter ond sewer
development and resource fees which may be levied or assessed against the Leased Premises or any part thereof
before or after ihe Commencement Date or otherwise in respect of Tenant’s occupancy of the Leased Premises,
Landlord shall not be fiable in damages or otherwise for any loss, damage or expense thai Tenant moy sustain or
incur by reason of any change, failure, interference, Interuption or defect in the utility services provided to fhe
Leased Premises. No such change, failure, interference, interruption or defect shall entitle Tenant to terminate this
Lease or obate the payments Tenont is required to make under this Lease. Tenant shail indemnify and defend
Landiord from and against all losses, claims, actions, damages, costs, fines, pendities, interest and expenses
(ncluding reasonable attomey's fees and court costs) incurred or sustained by Landlord as a result of jhe failure
by Tenant to pay the fees and charges desctibed In this Section os when and in the manner due and payable.

10, Repairs and Alterations.

(A) Landlord's Repaits.and Mainisnance. Landlord agrees fo repair and maintain in good order and
condition, ordinary weor and tear excepted, the foundation, roof, roof dicins, the extertor of the perimeter
demising walls, and the load-bearing siructural columns and beams In the Leased Premises, except that if such
repaits or replacements arise trom @ repairs, installations, alteralions, or improvements by or for Tenant or any
subtenont, concessionalres, or thelr respective employees, ogents, invitees, licensees or contraciors, or (I) any
acl, omission or negligence of Tenant or any subienant, concesstonaires, or their respective employees, agents,
invitees; licensees or contractors, or (ii) default under the Lease by Tenant, then Tenant shall make such repairs or
replacements or, if Landlord elecis, Landlord may perférm the work for Tenant's account and Tenant shall
relmburse Landlord for expenses Incurred plus overhead and injerest os set forth in subsection (C) below. Londiord
shall not be required to commence any such repair until ten (10) days after receipt of wiiiten notice from Tenant
that the same is necessary. The provisions of this paragraph shall not apply in the case of damage or desiruction
by fire of other casualty or a taking under the power of eminent domotn, in which events the obligations of the
Landlord shall be controlled by the Articles of this Lease deallng therewith. Londiord shall not be llable for ony
damage coused by Landiord’s failure to repoir unless and until Landlord has had reasonable opportunity to
perform such repolr affer receipt of writen notice ftom Tenant os to the need for such repair. Tenant wolves the
provision of any law, of any right Tenant may have under common law, permiting Tenant to make repairs of
Landlord's expense.

(B) Tenant's Repairs and Maintenance. Except as provided in subseciion (A) above, all other
portions of the Leased Premises shall be kept in good repair, condition and appearance by Tenant. Tenant shall
maintain and make alll repairs, replacements and alterations of every kind with respect fo the Leased Premises to
keep it in good condition, Including the storefront, glass, all interior and exterlor doors, signs, ceilings, interior walls,
intetior side of perimeter walls, floor, floor coverings, plumbing, electric, heating and oir conditioning and all
duct(s), vent(s), exhaust(s) and roof curbing and flashing associated with same, sprinklers and lighting fixtures, and
other non-structural interior portions of the Leased Premises, and do all repairs required by any laws, ordinances or
requirements of public authorities. Beginning at the point from which they serve the Leased Premises exclusively,
whether located Inside or outside, Tenant shall make all tepals, replacements and alterations necessary fo
maintain in good condition alll lines, apparatus, ducts, and equipment relating to Ulilties dncluding heating, air
conditioning. water, gas, eleciricity and sewerage). At all times during the Lease, Tenant shall mainiain a monthly
past contro! contract and a service contract with a reputable air conditioning repalr finn, fully licensed to repair
alt conditioning units in thé state where the Shopping Center is located, for the monihly moinienance of fhe
heating, ventilating and oir conditioning CHVAC’) system servicing the Leased Premises, which firm shall regularly
service and inspect the alr conditioning unit(s) on the Leased Premises, Landlord shall hove the right at any time
during ihe Leose Term to approve or disapprove the HVAC contractor used by Tenant and fo require Tenant fo
use only an alr condifioning firm approved by Landlord, If Tenant shall fail to enter into of to maintain In full force
ond effect or fo pay for such contract, then, of Landlord's ception, Tenant shall be in default hereunder and
Londiord shall have the dght in addifion, and without prejudice fo all other fights and remedies avaliable to
Landlord, 10 contract for such services on Tenani‘s behalf and to pay ony sums due fo mainfoin such contract in
force, and Tenant shall be obligated, forthwith upon demand, to pay to Landlord og Additional Rent the jotal sum
of expenses $0 Incurred by Landlord plus Interest hereon from tne date of payment af the Default Interest Rate.
Tenant's sole right of recovery shall be agolnst Jenant's insurers for toss or damage to stock, furniture and fixtures,
equipment, improvements and betterments, Tenant shall also keep the sidewalks and the areo immediately in
front of the Leased Premises and the delivery area Immedictely in the rear of the Leased Premises clean and free
from dlirt and rubbish, All parts of the Interlor of the Leased Premises, Including the storefront, shall be painted or
otherwise decorated and refurbished (including, but not limlied fo, floor covering and wall covering) by Tenant as
and when reasonably necessary, but at leost once every five (5) years folowing the Commencement Date,

Scully's New Leose (v4),doc . a4
Lost printed 12/23/2008 9:19 AM 9 Infiials: T

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 19 of 51

in the event Tenant’s HVAC unit requires replacement during fhe Inifial Term of this Lease, Landlord and
Tenant hereby agree thot the cost and expense of such replocement shall be divided equally between Landiard
ond tenant, but in no event shall Landiord’s obligation exceed the sum of Ten Thousond ond 00/100 Dollars
($10,000,080) he “HVAC Allowance”). Landlord shall not be responsible for normal wear and tear on the existing
HVAG or on ony replocement unit, including calls, fons, Delis, and conveniional cleaning. Upon replacement
tondierd shall be relleved of and: from all further obligations with respect jo the HVAC unit. Nofwithstanding
anything herein to the contrary, Londiord shail be relieved of the obligations set forth herein if Tenant shall fail fo
obtain and continuously maintain a quarterly HVAC maintenance system service agreement, acceptable io
Landlord throughout the tniflal Term,

(C) Fallure to Repair, jf Tenant refuses or negiects to repair properly as tequired hereunder and fo the
reasonable satisfaction of Landlord, or its representative, as soon as reasonably possible after demand, Landlord,
or its representative, may make such repairs without liability 1 Tenent for any loss or damage that may occur to
Tenant's merchandise, fixtures, or other property, or fo Tenant's business by reason thereof, and upon compietion
thereot, Tenant shall pay as additional and other Rent Landlord's cost for making such repairs plus twenty (20%)
percent for overhead and interest at the Default Interest Rote as defined herein fram the dofe Tenant Is nolified of
the completion of repairs by Landlord, In fhe event that tandiard shall undertake any rnalntenance or repair in
the course of which It shall be determined that such malntenance or repair work wos made necessary by ihe
negligence or willful aci of Tenant or any of its employees or agents or that the maintenance or repair is, under
the ferms ot this Lease, ihe responsibility of Tenani, Tenant shall pay Landlord's costs therefor plus overhead and
interest as above provided in this Section.

(P) Alterations, At the end of the Term of this Lease, Tenant shall deliver the Leased Premises fo
Landlord In good repair and condition, reasonable wear and tear arlsing from Tenant's Permitted Use of the
Leased Premises as specified hereln excepted. No alterations, installations, additions or improvements will be
made to the Leased Premises by Tenant without Landlord's prior wiiten approval, Notwithstanding the foregoing,
Tenant may make In a first-class manner such non-structural interor alterations to the Leased Premises as Tenant
may deem necessory or desirable In. connection with operation of its business tn the Leased Premises so long as”
such alterations do not Interfere with or otherwise affect any HVAC, plumbing, securlly, fire deflection and
protection or utillty systems, except those insialied by Tenant or exclusively serving ihe Leased Premises. All such
permitted alterations shall comply with applicable insurance requirements and governmental laws, and with alt
provisions of this Lecse, and conform with the specification set forth In Exhibit "E". All Installations, alterations,
additions and improvements, whether by Landlord, Tenant of any other person (except only sign panels and
movobie furnishings. equipment and frade fixtures installed at Tenant's cost) shall become, when made, a pani of
Landlord's real estate, and on termination of the Lease Term sholl be surrendered with tne Leased Premises in
good conditian. Tenant shal not have the sight to remove sign boxes affixed to the exterior of the Leased
Premises, Tenant shall defend, indemnify and save Landlord harmless from and against all claims for Injury, loss of
damage to person or properly caused by or resulting from doing any work. For any work approved by Landlord
that involves penetration of the roof surface, Tenant shall provide Landlord prior witren notice and if requested by
Landlord, shall employ Landlord's contractor.

3] Permiis: Liens. All repairs, installations, alterations, improvements and removals by Tenant wii be
done in a good and workmanike manner, only affer Tenant has procured all required permits, Tenant shall
comply with all laws, ordinances and teguiations of public authorities and with all Landiord’s and Tenant's
insurance requiremnents and with Insurance inspection or rating bureaus; and the work shall not adversely offect
the structure of the bullding. Tenant shall pay prompily when due al} charges for lebor and materials in
connection with any work dane by or for Tenant or anyone claiming under Tenant. Tenant sholl ramove, by
payment, bonding or otherwise, within jen (10) days afier notice, all lens placed on the public record or in any
way against Landlord's interest or the Shopping Center resulting from any act of Tenant or from lobor or materials
being alleged to have been supplied af ihe request of Tenant or anyone claiming under Tenant, failing which
tondlord may remove such lien and collect all expenses incurred from Tenant as additional and other Rent.
including on administrative fee of Twenty Percent (20%) of the amount of the tien, Tenant shail protect, defend,
‘save harmless and indemnify Landlord and any fee owner of the Shopping Center from ond against ail fosses,
claims, tabllities, injuries, expenses (including legal fees), lawsults anc damages arising out of any flen described
above. NOTICE IS HEREBY GIVEN THAT LANDLORD |S NOT AND SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES,
MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT OR TO ANYONE HOLDING THE LEASED PREMISES OR ANY
PART THEREOF, AND THAT NO CONSTRUCTION OR OTHER LIEN FOR ANY-SUCH LABOR, SERVICES OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO THE LEASED PREMISES OR THE SHOPPING
CENTER. ALL MATERIALMEN, CONTRACTORS, LABORERS, OR OTHER PERSONS FURNISHING ANY SERVICES OR
MATERIALS TO TENANT ARE HEREBY NOTIFIED THAT THEY MUST LOOK EXCLUSIVELY TO TENANT TO OBTAIN PAYMENT
FOR SAME, TENANT SHALL DELIVER WRITTEN NOTICE OF THE PROVISIONS OF THIS SECTION TO ALL PERSONS
PERFORMING WORK IN THE LEASED PREMISES, Pursuant to Florida Statutes 713.10, It ts the Intent of the parties hereto
that Landlord's interest in the Leased Premises shall not be subject to any llens filed because of or arising from
Tenant's failure to make payments in connection with any buildings or Improvements insialied or constructed on jhe
Leased Premises. Nothing contained in this Lease shail be consirued fo confer upon any party, including without
fienftation, materaimen and contractors, the right to file o mechanic's of motedaimen’s lien or other fen or any
claim reloted therefo, nor fo perform any labor or to furnish any materials for the account of Landlord in respect
fo the constuction of any improvements, alferafions or repolts fo the Leased Premises or the Shopping Cenier by
Tenant, its employees, agents of contractors.

(P) Exhaust Maintenance. Tenant shall, atits sole cost and expense, cavse all exhaust/Intake vents ond
hood systems to be maintained on o monthly basis, or more frequenily os may be needed. Sald maintenance shail
be performed by a quolified company recognized within lls Industry cs seputoble and approved by Landiord, For
each Idichen hood exhaust fan In the Premises, prior to fhe opening of the Premises for business Tenant shat
furnish Gnd Install a rooftop mounted exhaust hood fan wiih a grease coniainment systern (collectively, the
*Roofiop Equipment’). Each exhaust fan shall have a grease collecting pan around the perimeter base of the
fon, Each pan shall have a changeable, grease-absorbing filfer which roust be replaced by Tenant as often os
may be necessary to prevent any grease from coming Inio contact with the roof of any part of if, Eoch grease
contalnment system must be sized and installed in aecordonce with the manufacturer's spectiications, (Grease
containment systems ore avoliable from varlous sources, including: Grease Guard Inc., 605 Church Road, Elgin.
illinols 1/800-284-8273 of Grease Hound, DGA Industries, inc,, 3898 Clearview Court, Gurnee, Illinols 1/800-2234222)

Scully's New Lease (v4).doc ae
Lost prinied 12/23/2008 9:19 AM 10 Initials: L 7

 
Case 21-11549-RAM Doc 19 Filed 03/05/21 Page 20 of 51

The listed manufacturers do not constituie an endorsement by Landlord or fis properly manager of the Iisted
companies or thelr products.

Because of the health and/or safety risks which might result from Tenant's non-compliance wiih ihe
foregoing obligations, Landlord and Tenant hereby specifically agree that ony such failure on the pari of Tenant
40 so comply therewith sholl constitute a materiol event of defauit under this Lease with respect to which no
nolice or grace period shall be afforded or granted to Tenant, anything In Atticle 10(F) hereof fo the confrary
noiwithstanding.

(S) interior Ventilation System. Tenant shall, at Its sole cost and expense, install, maintain and keep
in continuous operation a “Negaiive Ventilation System” within the Leased Premises. Such system shail not allow
odors fo permeate adjoining spaces and shall ensure that the olr quality wiihin ihe Leased Premises meets all
applicable heatth and safety codes, Tenant shall be required to obtain Landlord‘s written approval of the system
and the proposed method of Installation thereof prior to commencing with such Insiallation,

Because of ihe heatth and/or safety risks which might result from Tenant's non-compliance with ihe
foregoing obligations, Lendiord and Tenant hereby specifically agree that any such failure on the past of Tenant
+o so comply therewlth shall constitute a materal event of default under thls Leose with respect io which no

notice or grace period shail be afforded or granted fo Jenont, anything in Aricie 10(G) hereof fo the cantrory
notwithsfanding,

(H) Grease Trap Maintenance. Tenant shail fulfill the following requirements, at ffs sole cost and
expense, and In compliance with Landiord''s specifications:

oO grease fraps of ihe se and type approved by Landlord shall be installed by Tenant including but
not limited to, in-ground grease interceptors and roof-mounted roof exhoust grease coniainment systems,
Tenant shall clean such fraps on @ sembannual bass, or as designated by Landlord and shall mainiain such
traps at all fimes in a clean ond sanitary condition;

a Tenant shall have the filters In the hoods for food processing exhaust systerns temoved weekly and
washed, and shall have the hoods, exhaust ducts and roof-mounted containment systems cleaned o
minimum of once every sx (6) months, or as designated by Landlord, Said mainfenonce shall be performed
by ¢ qualified compony recognized within lis industry as repulable and reosenobtly approved by Landlord.
Upon fequest of Landlord, Tenant sholl deliver an affidavit Jo Landlord from ihe cormpany performing
cleaning of the hoods, exhaust ducts and foof-mounted containment systems, stating that such work has
been performed and stofing the date of such cleaning;

ai (f gas is used in the Leased Premises. Yenonf shot Install a proper gos cut-off volve in the Leased
Premises,

If Tenant shall at any fime fall fo perform any such mainienance, Landlord shall have the sight (but not the
obligation, to Cause such maintenance to be perlormed, and the costs incurred by Londiord, plus twenty percent
(20%) of such costs io cover Landlord's overhead and superision expenses, shall be payoble by Tenant upon
demond by Londlord, as Additional Rent hereunder, Additionally, if at any jime grease shail infilirote the sewer
system, Tenant shall be billed ihe cost to repalr and or clean the sewer lines and the amount $o billed shall be
payable upon Tenant's receipt of the bill, as Additional Rent hereunder.

Because of the health and/or safety risks which might result from Tenant's non-compliance with the foregoing
obligations, Landlord and Tenant hereby specifically agree thot any such failure on the part of Tenont to so
comply therewith shall constitute a material event of defoult under this Lease with respect jo which no nolice or
grace period shail be afforded or granted to Tenant, anything In Article 10Q%) hereof to the conirary
notwithstanding.

a) Trash Pick-up/ Dumpster, Tenont shall provide, af its sole cost and expense, for the timely removal of
lis trash and rubbish, including the Installation of any dumpster or other similar refuse collection devices. Jn the
event the trosh pick-ups are insufficient for Tenant's Permitted Use, Landierd may require additional! trash pick-ups.
if Tenant should violate this provision, or otherwise foll fo remove fis irash or rubbish, the Londlord shall nave the
fight to do so, and any cost Incurred by Londiord, plus a twenty percent (20%) administrative fee, shall be
promptly reimbursed by Tenant.

Q@ Nuisanee. Tenant shall, at Landiord’s request ond at Tenant's sole cost and expense, provide and
Install whatever devices, such as Insulation, baffling, etc., thaf may be necessary to prevent any noise, odors,
vibrations of water from extending beyond the Leased Premlses fo adjacent stores and/or Common Areas.
‘Tenant will be responsible 10 repair in a timely manner, and ina good and wodanilke manner, ony domoge
caused by noise, odors, vibrations or water extending beyond the Leased Premises or caused by the operation of
Tenant's business and Tenant agrees to indemnify, defend and hold Landlord, ifs successors and assigns, harmless
against any and all claims, actions, suits, proceedings, casts, expenses, damages and llabiitles, including
attorneys’ fees, arising out of, connected with, or resulting therefrom. If, within iwenty (20) days affer demand by
Landlord to comply with any of the above requirements, Tenant does not commence ond diligently prosecute fo
completion such work, Tenant shall be deemed to be In default. Tenant shall be responsible for pest control within
the Leased Premises and In adjacent stores In ihe event Landlord ceternines that, in lis sole discretion, Infestations
ofe emanating from Tenant's goods or business operations,

Ww Rear Service Area/Walkway. Tenant shall at all times monitor and ensure that no Items used in
Tenants business shall accumulate or be placed alongside the Leased Premises, of the delivery area in the rear of
fhe Leased Premises, which shail In the Landlord’s judgment impede safe possage of ihe rear service coridor, or
which shall violate present or future governmental ordinances. Additionally, Tenant shall not keep house keeping
iterns or trash cans behind the Leased Premises.

W Signs: Painting; Displays, No advertising or signs of any kind moy be placed by Tenant or aRyone
claiming under Tenant on the exterior of the Leased Premises or doors other than signs os set forth (In Exhibit "Cr

Scully's New Lease (v4).doc j
Lost printed 12/23/2008 9:19 AM Vi intiials: L iT U A

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 21 of 51

dnd smatl jettering on the door jo the Leased Premises stating hours of operation. Tenant shall not utilize any
banners, flashing. painted, neon or moving signs or lights without the prior watten consent of Londlord. All interior
signs shalll be in strict compliance with all applicable lows, ordinances ond reguiaiions, and shall be professionally
prepared ond plased only on the interlor of any windows. No signs will be ploced on the exierlor of any windows,
doors or walls, Tenant shall not paint, decorate or mark ony part of the exterior of the Leased Premises or inferior of
the windows of the Leased Premises. If an exierior sign ponel is available on the fascia of tne Leased Premises,
Tenant shall, within thirty @0) days affer the Rent Commencement Date, Install an Identificotion sign Identifying
Tenant's tradename, which sign shall be In accordance with Landlord’s sign cilieria, in compliance with
applicable law and subject io Landiord’s reasonable approval, Tenant shall remove lis exterior signage at the
end of the Lease Term and repair any damage coused by such removal; in ihe event Tenant does hot do so, fhen
Landlord may remove such signage (and repalr any damage caused by such removal at Tenant’s expense and
deduct the cost of the sare irom the Security Deposit.

Tenant shall continue to have the righ! fo one sign panel on both sides of the Shopping Center pylon sign fronting
SW 72nd Street, in the panel location os designated in Exhibit C-] aifached hereto dnd made a part hereof.
Tenant, at its sole cost and expense, shall obtain all requisite approvals for, and shall manufacture and instal! sald
panel, and Tenant shall be responsible for fhe maintenance, repalr and replacement of such panel.

12. Indemnity:dngtiratiess .

(A) Tenant shall protect, defend, save harmiess and Indemnify Landiord and any fee owner of jhe
Shopping Center from and against all losses, claims, liabfiities, injurles, expenses ancluding legal fees), lawsulfs and
damages of whatever nature elther © claimed to have been caused by or resulted from ony act, omission or
negligence of Tenant or tis subtenants, concessionaires, employees, contractor and invitees No moter where
occuring of in any manner growing out of or connected with the Use, non-use, condition or occupaiion of the
Leased Premises, G) occurring In the Leosed Premises or the sidewalk immediaiely In front of the Leased Premises,
@ any violation of any agreement ar condition of this Lease, and qv) violation by Tenant of any contract or
agreement to which Tenant Is o party.or any sestriction, statute, faw or requiation, In each case affecting the
Leased Premises or any part thereof, except if caused by the gross negligence or wilful misconduct of Landlord,
its agents or employees. Landlord shall not be liable under any circumstonces for ony Injury or any loss or damage
to or interference with any merchandise, equipment, fixtures, furniture, furnishings ot other personal property or the
business operations of Tenant or anyone in the Leased Premises occasioned by @ the act or omission or
negiigence of persons occupying other premises, or Gi) any defect, latent or otherwise, in any building or ihe -
equipment, machinery, uiflities, wiing, plumbing or apparatus, or Git) any breakage or leakage of the roof, walls,
floor, pipes or equipment. or Gv) any backing up, seepage of overflow of water or sewerage, or (V) flaod, rain,
snowfall, wind, earth movernent or other elemenis or Acis of God. .

 

(8) Tenant's Insurance. Tenant shall maintain with financially responsible insurance companies with a
Best Rating of not less than A Vill licensed fo do business in the state where the Shopping Cenier is located; @) a
commercial general public liability insurance policy with respect io the Leased Premises and its oppurtenances
(including signs) with a limit of not less than One Million Dollars ($1,000,000) per occurrence and Two Millian Dallars
($2,000,000) In the general aggregate; (i) an alt-risk (special farm’) properfy Insurance policy for no less than Ong
Hundred Percent (100%) of the full repiacement cost of the covered property Insuring all merchandise, leasehold
improvements, fumiture, fixtures and other personal property, all at thelr replacement cost: (i) business
Interruption Insurance with {imlis of llability representing loss of at least approximately twelve. (12) months of
income; @v) plate glass Insurance covering all the plate glass of the Leased Premises, in amounts sciisfactory fo
Landlord (or Tenant may elect to self-Insure for plate gloss); (Vv) worker's compensotion ond employer's llabilty
Insurance In compliance with applicable legal requirements; (vl) builder's tisk Insurance during the course of any
construction: ond (vi) any other form of Insutance which Landiord or any morigages of the Leased Premises shall
reasonably require from time to fime, In form, in amounts and for sks against which a prudent tenant would
insure. If the Permitted Use of the Leased Premises sef forth tn Arficle 1 Includes the sale of alcoholic beverages,
the policy of commercial general llability insurance specified In this Article 12 (B) shall Include coverage for
employer's lability, host liquor lioblilty, liquor flabiity and so-called “drarn shop" lloblity coverage wilh 6 combined
single limit of not less than Three Millon Gnd G0/108 Dotlars ($3,000,000.00) per occurrence, Any insurance policies
required hereunder shali have ierms of not Jess than one (1) year and shail name Landlord ond Landiord's
designee) as cn "insured as Its Interest moy appear and shall provide that the policies may nof be modified or
femninated without thirty (30) doys advance notice fo Londiorc. In addition, Landlord shall be nomed os an
additional Insured, Tenant shall deliver these Insurance policies or certificates thereof, satisfactory to" Landlord,
issued by the insurance company to Landlord with premiums prepaid upon fhe signing of this Lease and
thereafter ot least thirty (30) days prior fo each expiring policy or at any point upon Landlord's written request.
Tenant's fallure fo deliver fhe policies or certificates specified hereunder shall constitute a deiquit. If Tenant
defauis in ifs obligation to obfain and deliver to Landlord the policy of ceriificate for any such Insurance or it
Yenant fails at any point during the Lease Term fo maintain any such insurance, (1) Landiord shall have the right
but not the obligation to procure same on account of Tenant ond charge Tenoni for all costs thereof os other
Rant and (2) Tenant shall indemnify and hold Landiord and Landlord's agents harmiass from and against any foss,
cost, damage, jlability or expense Including aitomeys' fees and disbursements) which ts delermined, In Landlore's
reasonable discretion, to be a loss that otherwise would have been covered in whole or in par by Tenant's
Insurance,

 

(c) Inctease in Fire Insurance Premjum, Tenant agrees that It will not keep, use, sell or offer for sale In
or upon the Leased Premises any arficle which roy be prohibited by the standard form of fire and extended tisk
Insurance policy, Tenant agrees io pay any increase In premiums for fire and extended coverage insurance thot
may be charged during the Term of this Lease on the amount of such insurance which may be carled by
Londiord on the Leased Premises or the building of which Iris a part, resulting from the type of merchandise soid
py Tenant in the Leased Premises or resulting from Tenont's use of the Leased Premises, whether or not Landlord
has consented to the same,

(D) Loss and Damage of Tenant's Propery, Landiord shall not be liable for any damage fo properly
of Tenant or of others located on the Leased Premises, nor for the loss of ot darnage to any property of Tenant or
of others by iheft or otherwise, All property of Tenant or of others kept or stored on ihe Leased Premises shall be so
kept or stored at the risk of Tenant anly, and Tenant shalt hold Londiord hormiess from any claims arsing out of
damage to the same, including subrogation claims by Yenant's insurance cartier, uniess such damage shal be
coused by the gross negligence or willful misconduct of the Landiord or its employees or agents.

Scully's New Loose (v4).doc . he i
Last printed 12/23/2008 9:19 AM 12 nitiots: UA__T Aa

 

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 22 of 51

13. Access to Leased Premises, Landlord shall have the right (out shall not be obligated) io enter the Leased
Premises at all times upon reasonable prior notice (and in case of emergency with no notice) to make any
yepalrs, olterotions, of Improvements, Including the Instaliafton or removal of pipes, wires and other condults
serving other parts of the Shopping Center or fo inspect or fo show the Leased Premises fo prospective purchasers
at morigagees. Commencing six (6) manths priar to expiration of the Lease Term, Landlord may enter the Leased
Premises pursuant to the terms hereot to show ihe Leased Premises to prospective tenants ond/or to mainiain "For
Rent" signs on the front or any other part of the exierlor of the Leased Premises, and Tenant agrees that Tenant
shall not interfere with or remove such signs. Landlord further reserves fo itself the exclusive tight at any fime to use
the oof, foundation or exterior walls (other than Tenanf's siorefroni) for placing of signs or equipment or for the
purpose of additional constuction.

    

ire of Other Gasoalyr

(A) Nolice. Tenant shall give prompt notice to Landlord in case of fire or other damage to the
Leased Prernises,

{B) Teminalion. tf @ the Shopping Cenier buildings are damaged fo jhe extent of more than
twenty-five (25%) percent of the replacement cosi, or (t) such damage results fromm o couse not insured, or di) ihe
cost of repalr or restoration exceeds the amount of Insurance proceeds received by Landlord and available for
restoration of the Leasect Premises, or Gv) any lecsable premises with a Gross Leasoble Floor Area in excess of
26,000 square feet shall be damaged or destroyed by fire of other cause, or (Vv) the Leased Premises ore damaged
to the extent of more than fifty percent (60%) of tha replacernent cast (as determined by a feputable contractor
selected by Landiord), or (vi) the Leased Premises ore damaged and Tenant is not operating for business as
required by Article 38) at the iime the damage occurs, or (vil) the Leased Premises are damaged and less fhan
one (1) year of the Lease Term remains unexpired of the fime of the fire or oiher casualty; hen in any of such
events, Landiord may terminate this Lease by notice to Tenont within one hundred elghiy (180) days after such
avent, and on the date specified in the noiice this Lease shall jerminate. a

(Cc) Replacement of Leased Premises, If ihis Lease is not ferminoted by Landiord as aforesald, this
Leose shall continue in full force and effect Tenant waives any right conferred by any applicable tow to
terminate this Lease based on the damoge), and. Tenont shall promptly on notice from Landlord, remove tis
fixtures, other property and debris as required by Londiord, and then Landiord shall rebuild the Leased Premises to
the condition existing when the Leased Premises was originally delivered to Tenant exclusive of any trade fixtures
or Improvernents installed by Tenant (ut only to the extent insurance proceeds are adequate and availebie for
such purposes) and upon Landlord providing Tenont written notice of the completion thereof, Yenont shall restore
Tenant's property ond within sixty (60) days following Landlord’s wiliten notice of completion reopen for business.
Tenant shall use the proceeds of any recovery on Tenant's insurance policies for restoration of Improvements
macte by Tenant to the Leased Premises, and for restoration and/or replacement of Tenant's equipment, irade
fixtures and Invenfory, and to cover any business interruption loss. if the damage, repalr or rebuilding renders the
Leased Prernises wholly or partially unfenantoble, and so long as the casualty was not caused by Tenant, there
shall be o fair and equitable proportionate abatement of all Rent from fhe date when the damage occurted until
the date when the Leased Premises have been restored by Landlord based on the proportion of the Leased
Premises rendered untenantabie.

     

eae

ARRESTS

EDariGins

tA) Leased Premises Taken, If the whole of ihe Leased Premises are taken in connecilon with
eminent domoin, the Lease Term shall expire when Landiord shail be divested of ifs fifle, and Rent sholl be
apportioned as of that date. If only part of the Leased Premises is taken in connection with eminent domain, and
the Gross Leasable Floor Area of the Leased Premises |s reduced by iwenty-five percent (25%) or more, Landlord
may terminote this Lease by glving written notice fo Tenant within sixty (60) days after such taking, effective as of
the date possession of the taken part shail be required for public use, and Rent shall be apportioned as of that
date. Tenant shall not have any claim for on aword based on the {oss of lis leasehold estate, If this Lease Is nof so
temminoted pursuant to this provision, then Landlord shall prompily restore the Leased Premises to a condition
comparable io its condition at the time of such condemnation less the portion lost in the taking exclusive of any
trade fixtures of improvements installed by Tenant and provided that Landiord shall not be tequired fo expend
more on such restoration than an omount equal to the condemnation award received by Landiord dess all
expenses, costs and legal fees incurred by Landiord In connection with such award) muitiptied by a fraction the
numerator of which is the number of square feet of the Gross Leasable Floor Aved of the Leased Premises so taken
and the denominator of which Is the number of square feet of ihe Gross Leosable oor Area of the Shopping
Center so taken), and ihis Lease shall continue In full force ond effect except hat ihe Rent shall be reduced In
proportion to the partion of the Leased Premises lost in the faking,

(BD Shopping Center Taken. If any part of the Shopping Center is faken by condemnation so as to
render, In Landlord’s sole judgment, the remainder unsulfable for Use as a retaij shopping center, Londiord shall
have the right to terminate this Lease, upon notice to Tenant, within 120 days affer possession is token by such
condemnation, If Landlord terminates this Lease, it shall terminate os of the date set forin In Landiord’s notice to
Tenant, and Tenant shall pay Rent and perform ali of fis other obligations under this Lease up to such date with a
proportionate refund by Landiord of any Rent which shall have been paid In odvance for perlods subsequent to
such date.

©) Damages. Landlord shall be eniitled fo all darnages In connection with eminent domoin. Tenant
shall execute any instrument taquired by Landlord for the recovery of domages and to remit fo Landlord any
damage proceeds recovered, except, however, Tenant may recover for ttself damages for persanal property or
movoble trade fixtures which were installed by Tenant, provided Landlord's award is not reduced thereby.

  
 

16,

 

Defaults and Rerned

(A) UehleskDSIauLa Any one of the following shall constitute an event of default by Tenant under
this Lease (each an “Event of Default”); (1). if Tenant falls io poy Security Deposit, Base Rent, Taxes, Operating
Expenses, or other Rent or any other monetary amount os and when same becomes due; (2) If Tenont fails to
perform or observe any other agreement or condifion on fis part to be performed or observed pursyont fe this
Lease, and falls to remedy same within twenty (20) days after wiltten Nnolice thereof Is given by Landford tg Tenant
(provided, however, in the cose of any defoult refered to in this clouse (2) which cannot be cur )

     

Scully's New Lease (v4).doc ole
Lost printed 12/28/2008 9:19 AM 13 inffials: L

 

 

TN
va

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 23 of 51

payment of money and cannot with diligence be cured within such twenty (20) day period, if Tenant shall
Commence to cure the same within such iwenty (20) day period and thereafier shall prosecute the curing of
some with diligence and continuity, hen the fime wiinin which such fatlure may be cured shall be extended for
such period as may be necessary to complete the curing of the same with diligence and continully not to
exceed ninety (90) days); (3) if Tenant falls io perforrn or observe Tenant's obligations under Article 12 herein, and
fails to remedy same within five (6) business days afer wiltten notice thereof Is given by Landlord to Tenant; (4) if
Tenant falls to cure, Immediately affer notice from Landiord, any Coniaminaiion qs defined below) or any
hazardous conditlon which Tenant has created of suffered In violation of faw or this Lease; ) if Tenant defaults
under any other lease or agreement between Tenant and Landlord or an affiliate of Landlord; @) if Tenant's
leasehold Interest Is fevied on, attached or taken by any process of law; (7) if Tenant makes an assignment of Its
properly for ihe benefit of creditor; (8) if any banltupiey, Insolvency or reorganization proceeding or
otrangement with creditors (whether through court of by proposed cornposition with creditors) is commenced by
of against Tenant or any guarantor of Tenant's obligations; ©) if a receiver or irustes Is appointed for any of
Tenant's property; (10) If this Lease Is transferred fo or devolves on, or the Leased Premises is occupied by, anyone
other than Tenant except if specifically permitted by this Lease: or (11) if Tenant shail fall io open for business in the
Leased Premises or if Tenant shall abandon, vacaie or otherwise cease doing business at the Leased Premises for
more than seven (7) consecutive Shopping Center business days (except for temporary closures due to casualty).

(B) Remedies, {fan Event of Defauii descdbed in subsection 14(A) occurs then Landiord or lis agent
shall have any or all of the following rights:

To taminate this Lease by giving Tenont written nofice specifying the day of ferminaticn (which shall be
not less than five (6) days from the date of the notice), on which date this Lease and all of Tenants fights
will cease as a condiifonal imitation, as if that date specified in Landlorc's notice wos the original date for
expiration of this Lease: but in all cases Tenant shall remain fiable os herelnafier provided; and/or

Gi) To anier fhe Leased’ Premises and dispossess Tenant and all other oceupanis and their property by
legal proceedings or otherwise without terminating fhis Lease, Tenant hereby waiving any cleim if might
have for trespass or conversion or ofher damages If Landiord exercises such remedy; and/or

(i) To enter the Leased Premises and remove ail or any part of the Tenant's property from the Leased
Premiges ond without notice fo Tenani sell sarne for the sole beneiit of Landlerd or store sarne in any
public warehouse or elsewhere at the cost of, and for the account of Tenant. in which case ihe Landiord
shall not be responsible for the care or safekeeping thereof whether In transport, storage or otherwise,
Tenant hereby walving ony claim it might have jor irespass or conversion or other damages Wf Landlord
exercises such remedy; and/or

(i) Ta, in the event of a breach or threatened breach of the Lease by Tenant, obidin on injunction
cigainst Tenant of Invoke any remedy allowed at law or In equity; and/or

@) To deciore (c) oll accrued Rent, and (b) the present vdlue of all the aggregate Rent for the remaining
balance of the Lease Term, fo be Immediately due and payable, and fo recover immediately against
Tenant all such Rent, Including Bose Rent, Percentage Rent @f any), Taxes, Operating Expenses and all
other Rent, which amount shall be for the reasonable liquidated damages for default of this Lease and
nota penalty, The present value of all the aggregate Rent for ihe remaining balance of the Lease Term
shall be calculated with a discount factor of four percent (4%) per annum of ihe difference between &) fhe
entife amount of Base Rent, Percentage Rent Gf any), all other Rent, chorges and assessmenis which in
Landlord's reasonable determination would become due and payable during the remainder of the Lease
Term Gn the absence of the fernination of this Lease), and (y) the then fatr market rental volue of the
Leased Premises for the remainder of the Lease Term; and/or

(vi) {f Tenant fails to take-possession of ihe Leased Premises or foils to open for business as provided in this
Lease, or if Tenont vacates, abandons or deseris the Leased Premises, of if Tenant ceases fo operate its
business therein as provided in this Lease, then In any such event Londiord shall have, in addifion to all
other remedies available to Landlord, the right If permitted by low fo additional Base Rent af the raie
which is fwenty-five percent (26%) of the then rate of Base Rent as elsewhere provided In this Lease for
jhe period during which such fallure of Tenant ls continuing, but same shall not prevent Landlord from also
treating such follure of Tenant as a default under this tease and Londiord shall nevertheless have all of
the rights and remedies provided tn ihls Lease In the case of o default by Tenant. No contention of
Londiord that Tenant hos vacated, abondoned or deseried the Leased Premises will be defeated merely
by reason of Tenant having left atl or any part of His trade fixtures or other personal property in the Leased
Premises; and/or

(vi). Landlord, with or without terminating this Lease, may immediately, or at any time thereafter, rélet the
Leased Premises or any part thereof for such term or tems (which may be for a term exiending beyond the
Lease Term), at such rental or rentals and upon such other terms and conditions cs Landiord in its sole
discretion may deem advisable, and Landiord may make any alterations, redecorations or repairs fo the
Leased Pramises which it may deem reasonably necessary ar proper to facllitate such relefting; and Tenont
sholl pay all costs of such reletfing including, but not Iirited io, the reasonable cost of any such alierations
ond repatts made to the Leased Premises, reasonable attomeys fees and brokerage commitsions related fo
obtaining possession ond making a new lease with another tenant, free rent or concessions, lease
ossumptions and any ather costs reasonably associated with releting the Leased Premises. Landlord's
refusat or failure to relet the Leased Premises shall not release or affect Tenant's lablity hereunder and
Landlord sholt not be liable for follure or refusal fo relet, or for failure to collect rent under such reletiing. If
4hls Lease will not have been terminated, Tenant shall continue fo be llabie as hereinafter provided.

Mention of any pariicular remedy shal] not preclude Londiord from any other remedy In law orin equity.
(Cc) Re-Entry; Continuing Uabillly, No reentry or taking possession of the Leased Premises by Landlord or

any other action faken by or on beholf of Landlord shall be consitued fo be an acceptance of a surrender of this
Lease or an election by Landlord fo terminate this Lease. Nojwithstanding any re-entry, dispossession or termination

  

Scully's New Lease (v4),cloc . Ae .
Last printed 12/23/2008 9:19 AM 14 Initials: & T

 

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 24 of 51

of the Lease by Lanciord, Tenant will remain fiable for damages to Landiord In an amount equal fo ihe aggregate
of all Renfs and other charges required fo be pald up io ihe dime of such re-entry, dispossession of termination, in
addition, may recover from Tenant all damages Landlord may suffer by reason of such default, Including the cost of

tecoveting the Leased Premises (which cosis shall include, without imliation, court costs and reasonable afiameys’
fees),

(B) Faliure of Performance by Tenant, If Tenant shall default under fhls Lease, Landiord may, of lis
election, Immediately or at any time thereafier, without waiving any claim for breach of ogreement, and without
notice to Tenant, cure such default or defaults for the account of Tenant, and the cost to Landlord thereof plus
Interest at the Default interest Rate shall be deemed to be additional and other Reni and payable on demand,

(E) Security Interest. in addition fo the other remedies set forth herein. In ihe event Tenant defaults
hereunder, Tenant hereby grants to Landlord a lien and security Interest on all property of Tenant now or hereafter
ploced in or upon the Leased Premises, and such property shall be and remain subject fo such llen and security
interest of Landlord for payment of all Reni and oiher sums agreed fo be paid by Tenant herein. The provisions of
fis paragraph relating to such llen and secutlty interest shall constitute a securily agreement under and subject
fo the Uniform Commercial Cade of the state in which ihe Shopping Center Is located so that in the event Tenant
Is In Default hereunder Landlord shall have and may enforce a security interest on all properly of Tenant now of
hereatier placed in or on the Leased Premises, In addition to and cumulative of the Loncilord’s llens and fights
provided by low or by the ofher ferms and provisions of this Lease, Tenant hereby appolnis Landlord as Its
atiomey-in-fact to execute any financing statement (or coniinualion thereof) Landiord deems prudent to perfect
the security Interest granted hereby if Tanant does not timely execute as debior such financing siafemeni or
stalements and such other documents as Landiord may now or hereafter request in order jo protect or furlher
parfect Lanclord's security interest,

F) Walver, Tenant hereby expressly; uncondifionally and ivevocably walves all of the following: (a) -
any and all rights Tenant may have to interpose or-assert ony nan-compulsory counterclaim or setoff In any aciton
brought by Landlord based in whole or in part on nonpayment of Reni, even if such counterclaim or setoff Is
based on Landiord's alleged breach of a duly to repair or alleged breach of quiet enjoyment Candlord and
Tenant hereby stloulote and agree thaf any such counterclaim shall be severed and tried separately from the
action brought by Landlord for nonpayment of Reni}; (b) any and all rights Tenant may have to cansequential
damages incurred by Tenant, Including but nof limited fo losi profits or Inferruption of business, as a result of any
default by Landlord; and (c) any and all rights Tenant may have In the Leased Premises or any goods or personal
properly therein in the event Tenant is evicted and dispossessed of same.

(G) Bankruptcy. In the event @ Tenant shall become a debtor under Chapter 7 of fhe Bankrupicy
Code or (i). a peiifion for reorganization or adjustment of debts is filed concerning Tenant under Chapter 11 or
Chopter 13 of the Bankruptcy Code, or (ii) a proceeding is filed under Chapter 7 and Is transferred fo Chapter 11
or Chapier 13 then, in any such case, the trusiee or Tenant, os debtor and as Debtorin-Possession, shal, (%) within
the stotutary fime, assume or reject this Lease, and (y) may not elect to assume this Lease, unless af the time of
such assumption, the trustee or Tenant has cured or provided Landlord “Adequate Assurance” (as defined under
bankruptcy faw) and further provided that: (aa) within the time set forth In the Bankruptcy Code, the trustee or
Tenant will cure all monetary defaults under fhis Lease and compensate Landliard for any actual pecuniary loss
resulting from any existing defoult including, without limitation, Landlord’s reasonable costs, expenses, accrued
interest as set forth in the Lease, and actual attorneys’ fees Incurred os a result of the default and/or to enforce
the terms hereof; (ob) within the time set forth In fhe Bankruptcy Code, the iustes or Tenant will cure all non-
monetary defautts under this Lease; and (cc) the ossumpiion will ba subject fo all of the provisions of this Lease,

For the purposes of this Section, Landlord and Tenant acknowledge that, in the context of the bankrupicy
proceeding of Tenant, the Leased Premises is o Jeased real properly within a shopping center. If the trustee or
Tenant has assumed the Lease pursuant to the provisions of this Section for fhe purpose of ossigning Tenant's
interest hereunder to any other person or enifiy, such Interest may be assigned only after the frustee, Tenant or
proposed assignee has compiled with all the tesms. covenants aind conditions of this Lease, including without
lirnlfation those with respect to Additional Rent and the use of ihe Leased Premises only as permitted in Section
1(A)® herein; Landiord ond Tenant acknowledging that such terms, covenants and conditions are commercially
reasonable in the context af a bankrupicy proceeding of Tenant. Any person or entity to which this Lease fs
assigned pursuant fo the provisions of the Bonkupicy Code shall be deemed without further act or deed to have
assumed all of the obligaiions arsing under this Lease on ond after the date of such assignment, Any such
assignee, shall upon request, execute and deliver to Landlord on instrument conti¢ming such assignment and shalt
deposit a sum equal fo three (3) months’ tent and Additional Rent to be held by Londiord (without any allowance
for interest thereon) to secure Tenani’s future performance under the Lease.

12. Subordination.

(A) Subordination, This Lease Is and shall be subject and subordinate fo () all ground or underlying
leases and all morigages or other securty Instruments now or hereafter affecting such leases, ond @ ail
mortgages or other security instUuments now or hereofter affecting the fee fille of the Shopping Cenier, and (i) olf
renewals, modifications, consolidations, replocemenis and extensions of any such ground or underlying leases
and mortgages. In addition, Tenant shall not enter into, execute or deliver ony financing agreement that can be
considered as having ptiority to any mortgage or deed of frust that Landlord may hove placed upon the Leased
Premises, This clause shall be self-aperative and no further instrument of subordination shall be required by any
ground or underlying lessee or by any mortgagee, In confirmation of such subordination, Tenant agrees to
execute promptly (out in no event later than ten (10) days after receipt of same) any Instrument that Landlord or
Its mortgagee may reasonably request. However, of the option of Landlord or such morigagee of ground lessor or
secured party, this Lease shall bs paramount fo such marigage or ground or underlying lease or other security
Instrument,

(B) Attomment. tf Landlord transfers its interest In the Leased Premises, or proceedings are brought tor
foreclosure of any such mortgage of in cose of sale in lleu thereof, or fermmation of ony such ground of
underlying lease, Tenant shall, if requested, attom fo the fransferee, mortgagee. ground or Underlying lessor ond

deliver, without charge, inshuments acknowledging the atiomment.
a
Scully's New Lease (v4),.doc ; ie
Lost pilnted 12/23/2008 9:19 AM 18 inltiots: |= \

 
Case 21-11549-RAM Doci19 Filed 03/05/21 Page 25 of 51

(Cc) Notice and Right fo Cure. Provided Tenant was given notice In writing of ihe names and
diddresses to which the nolices should be sent, Tenant shall give prompt wiliten notice of any default by Landlord
to the holder of all mortgages, ground or underlying leases and security holders it the default is such as to give
Tenant a right to @ terminate this Lease, or (i) reduce the Rents or any ofher sums reserved, or (ii) credit or offset
ony amounts agalnst Rents. Any mortgagee, ground lessor or security holder shall have he right fo cure Landlord's
defauit within sixty (60) days affer receipt of Tenant's notice; and no such rights or remedies shall be exercised by
Jenant until the expiration of said sxty (0) days (or such adalitlonal time reasonably required to cure such
defaulf,

18, Waiver_of Subrogation, Notwithstanding anything to the conifary contalned herein, Tenant hereby
waives and releases all clalms against Landlord, and against Landlord's agents and employees, for any loss or
damage sustained by Tenant fo the extent such claims are or could be insured against under any standard broad
form policy of flre and extended coverage insurance, or under any fire and extended casualty Insuronce policy
maintained by Tenant under this Lease, or required io be maintained by Tenant under this Lease, regardiess of
whether such polley is in effect at the fime of the foss, Tenant will couse iis insurance canflers to issue appropriate
walver of subrogation righis endarsernents fo all policies of insurance carnied in conneciion with damage fo the
Leased Premises or any porilons thereof or ony personal property thereon; provided, however, that faite to
abtain such endorsements shall not affect the release hereinabove given. Tenant will cause all other occupants
of the Leased Premises claiming by, under or through Tenant to execute ond deliver to Landlord a waiver of
claims similar fo the aforementioned waiver and fo obtain such walver of subrogation rights endorsements.

19, Assignment or Subletting,

tA) Landlord's Consent. Tenant shall not assign, convey or otherwise transfer this Lease or any Interest
therein, either voluniorily or by operation of faw or otherwise, or sublet the whole or any part of jhe leased
Premises, or permit occupancy by anyone else, without obtaining on each occasion Landlord's prior wiltten
consent, which consent Landlord shall not untsasonably withhold. It shall not be unreasonable for Landiord to,
withhold consent io a proposed assignment or other fransfer based upon a distinction in. by way of example only,
ihe proposed asslgnor's or transferor’s creditworthiness, national or regional reputation, Intended use, or operaiing
history from that of Tenant, or for any such similar business reason. The transfer of any corporate stock, porinership
interest, membership interest or ofher Interest in Tenant, or a meyger, consolidation, acquisition or liquidation of or
by Tenant, either voluntarily of by operation of law, shail be deemed an assignment and Tequire Landlord's
consent as stated above, except if Tenant is a publle corporation and such transfer of stock Is through a
recognized stack exchange. In any assignment the assignee must assume this Lease In wrifing on Landiard’s torm.
Any such assignment, conveyance, transfer or sublease made tn violation of this Section shall be void.

®) Apoiication. In the event Tenant desires to assign this Lease or sublet or otherwise transfer fhe Leased
Premises or any portion thereot, Tenant shall make wiliten application to Landlord at least sixty (60) days prior ta
she proposed commencement date of such subletting or assignment, which application shall set forth the name
and address of the proposed subienant or assignee, the relevant ferms of any sublease or assignment, a copy of
the proposed sublease or assignment agreement, and copies of financial reports, business experience resume
and other relevant financial information of the proposed subtenant or assignee which Landlord may reasonably
require, Including but not limited to fax retums, credit reports and details of operating history, At Landiord's aption,
ony document evidencing the assignment, assumption and/or consent will be prepared by Landlord or ifs
aitomeys. Landlord shall have the ight, as a condition of Landlord's consent fo a proposed Transfer, fo require @)
that the assignee provide the Landlord with an additional security deposit (in odeliiton fo any security deposits,
advance rent of ofher sums or security then being held by the Landlord) in such amount as is determined by
Landlord In its discretion, and/or ¢) thot any or all shareholders or other principals of the assignee and their
respective spouses enter Info a guaranty agreement on Loncilord’s sfandard form, whereby such parties Joinily
ond severally guarantee payment of all sums and performance of all other duties and abligations on the part of
fhe Tenont and assignee to be paid and performed under this Lease, and/or (i) that the Base Rent shall be
increased to the current market rent rate. Any request for Landlord's consent to assignment ar subletting shall be
accompanied by the non-refundable payment of an application fee CAppiication Fee’), which shall be equol to
Five Hundred Dollars ($800.00), fo compensate Lanciord for ihe costs and expenses fo be Incurred by Landiord in
evaluating such assignment or subletting. in the event Landiord consents fo a transfer, Tenant shal} pay to
Landlord a Transfer Fee in the amount of Five Thousand and 00/100 Dollars ($6,000.00) as reimbursement to
Landlord for iis expenses in connection with the preparation and review of transfer relaied documents, provided,
* however, the $500 Application Fee shall be credited toward the Transfer Fee. Notwithstanding the foregoing, in
the event Tenant requests Londiord’s consent fo assign this Lease or sublet or otherwise transfer ihe Leased
Premises or any portion thereof, Landlord shall have the right to cancel this Lease by written notice to Tenant
within thirfy (30) days offer receipt of Tenant's written request for Landlord's consenf thereta, which termination
shall be effective not less thon sixty 60) days after Tenant’s receipt of such notice jo terminate.

(c) Continuing Liability. Nofwithstanding an assignment or subleiting or occupancy of the Leased
Premises by onyone other than Tenant, Tenant shall nof be released fror shail any of Tenanf’s constifuents,
portneys, ot members be released) from any obligations, Habilities or covenanis under this Lease and sholl
continue to remain responsible. Landlord shall have the right fo collect Rent from any assignee, subtenani or other
occupant without releasing Tenant or waiving any tight against Tenant for iis defoult under this Article and without
accepting the payor as a permitted tenant. in addition, Tenant shall pay fo Landlord any positive difference
between any reni or ofher amounts payable under any sublease or assignment fo which Landiord grants iis
consent hereunder, and the Rent payable hereunder, Under any circumstances, Landlord shall not be lloble for
ony money damages to Tenant or Tenant's proposed assignee, transferee or subtenant for fefusal to consent fo
ony essignment of transfer of this Lease or transfer of Tenant's corporate stock or sale of Tenant's business or for
tefusol io consent to any subletting: Tenant's sole remedy shall be specific parformance.

r()) Encumbrance. Nelther this Lease nor ihe Term shall be mortgaged, pledged or encumbered,
either voluntarlly of by operation of law or otherwise, by Tenant, nor shafl Tenant morigage, pledge of encumber
the Interest of Tenant In and to any sublease of ihe Leased Premises or the rental payable thereunder, without jhe
prior written consent of Landlord, which consent moy be gfonted or withheld in the sole discreiion of Landlord,
Any such mortgage, pledge or encumbrance made In Violation of this Section shall be void.

20. Surender and Holding Over.

 

Scully's New Lease (v4).doe ae \
Lost printed 12/23/2008 9.19 AM 6 Infilals: b_ O78 }

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 26 of 51

(A) Surrender, At the expiration or sooner jermination of fhe tenancy hereby created, Tenant shall
peaceably leave and surrender the Leased Premises in broom-clean condiflon and ihe same condition as the
Leased Premises were in upon delivery of possession thereof fo Tenant, reasonable wear and tear excepted, and
Tenont shall surrender all keys for ine Leased Premises to Landlord and shall inform Landlord of all combinations on
locks, safes and vaults Gf any) in the Leased Premises. Prior 10 the expiration or sooner ferminaiion of this Lease,
Tenont shall remove any and oll trade fixtures, equipment, signage and other unattached items which Tenant
may have Insfalled, stored or laff in fhe Leased Premises or elsewhere tn the Shopping Center, and Tenant shall
repair any damage caused by such removal, Notwithstanding the foregoing, Tenant shall not femove any
plumbing or electical fixtures or equipment, heating or air conditioning equipment, floor coverings (including but
not limited to wall-to-wall carpeting), walls or callings, all of which shall be deemed fo consiiie o part of the
freehold ond/or leasehold interest of Landlord, nor shall Tenant remove any fixtures of machinery that were
furnished of paid for by Landlord (whether iniflally installed or repiaced), Hf Jenani shall fat to remove its rode
fixtures or other properly as provided in this Article 20(A), such fixtures and other property not removed by T enon
shall be cleerned abandoned by Tenant and at the option of Landlord shall become the property of Landlord, or
at Landiora’s option may ba removed by Landiard at Tenant's expense, or placed in storage at Tenani’s expense,
or sold or otherwise disposed af, in which event the proceeds of such sale or other isposifion shall belong fo
Landlord. In the event Tenant does not remove tis signage or moke the repairs os required by thls Article 200A).
Tenant shall be lable for and agrees to pay Landlord's costs and expenses in rernoving such signage and making
such repairs (which sum may be deducted fram the Security Deposii), Tenant's obligations and covenants under
this Ariicle 20(A) shall survive the expiration or termination of this Lease.

(BY Holding Over. The parties recognize and agree that jhe damage to Londlard resulting from any
failure by Tenant fimefy to surrender possession of the Leased Premises as aforesaid will exceed the amouni of the
Bose Rent theretofore payable hereunder, and accurate measurement will be impossible, Tenant therefore
agrees that if Tenant or onyone claiming under Jenant remains In possession of the Leased Pramises ofter the
expiration of the Lease Term, such party shall be a fenonf of sufferance; and during such holding over, Base Rent
and ali iems of other Rent shall be twice the rate which wos In effect immediately prior to the Lease Term
expliation, which Landiord may collect without admission that fenani's estate fs more than o tenancy .at °
sulferance, and all the other provisions of this Léose shall apply insofar as ihe same ore applicabie. in the event
Tenant holds over in the Leased Premises, then, whether or not Tenant is chorged twice the Base Reni and other
Rent as set forth herein, Tenant hereby relinquishes ony right Tenant may have to receive a relum of ihe Security
Deposit at ihe end of such held over period, and Tenant shall remain lable for all costs, expenses, claims, liabilities
and damages of whatever Kind and nature which arise from such hoidover.

21, Hazardous Materials: Mold.

{A} Tenant shail indermity, defend @vith counsel reasonably aoceptable to Landlord at all tunal
level), protect, and hold harmless Landlord, ifs employees, agents, conhoctors, stockhotders, officers, directors,
successors and assigns from and against all clalms, actions, suits, proceedings, judgments, losses, costs, personal
injures, Camoges, ilabiliies, deficiencies, fines, penalties, damages, otfomeys’ fees, consultants! fees,
investigations, detoxiticatfons, remediations, removals, and expenses of every type and nature, catused by elther
@ the use, storage, transponation, release, disposal, dischorge or emission of Hazarclous Substances (defined
herein) on or about the Leased Premises by Tenant or Its agents, conivactors, ernployees or those persons under
Yenant’s control (callectively, "Tenant's Agents") of ql) Tenant's failure to comply with the provisions of this Articis,
of (ll) Tenant’s or Tenani's Agents' fallure fo comply with any Envrenmental Laws, As used hereln the ferm
SHozardous $ubsances" shall mean any material which could give tse to licbility under @the Resources
Conservation Recovery Act, os amended by ihe Hazardous and Solid Waste Amendments of 1984, as now or
hereafter amended ("RCRA"), 42, U.S.C. Sections 6901 et sea.i (ll) the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendmenis and Reauthotization Act of 1986, as
now or hereafter amended ("CERCLA"), 42, US.C, Sections 9601 ef seq.) (li) ihe Toxic Substances and Control Act,
os now or hereatter amended ("TSCA"), 15 U.S.C, Sections 2601 et seq.; Gv) the Clean Air Act, as now or hereafter
amended CCAA"S, 42, US.C. Sections 7401 et sea; (v) ony state or local siajuie, regulation or ordinance
governing the generation, sorage, use, disposition, release, clean-up or existence of hazarcious subsiances or any
regulations promulgated under any such statutes, as each of the foregoing may be amended from time fo time;
(i) any common law theory based on frespass, nulsance or stict jloblity; or (4) any other applicable taw
(collectively, the “Environmentol Laws"), Tenant and/or Tenant's Agents not shall not bring any Hazardous
Substonces upon the Leased Premises, of otherwise Use, generate, monufacture, refine, produce, process, siors or
dispose of under or obout the Leased Premises, in any case in Molation of Environmental Laws,

 

(B) If at any time during the Term of this Lease, any emission, release or conjamination
(Contamination”) of the Leased Premises by Hazardous Substances shall occur, then, unless such Coniomination
shall hove been caused by Landlord, Its agents or employees, Tenant shall, at Tenant's sole cost and expense,
and to the satisfaction of Landlord, prompity and diligently remove such Hazardous Substances from the Lecsed
Premises or the groundwater underlying the Leased Premises In occoriance with the requirements of the
applicable Environmental Laws, However, Tenant shall not take any required remedial action tn response to any
Confamination In or about the Leased Premises or enter into any setilernent agreement, consent, decree or other
compromise In respect fo any claims relating fo any Contamination without fist notifying Landiord of Tenant's
intention to do so and affording Landlord the opportunity io appear, intervene or otherwise appropriately assert °
and protect Langiord’s interesis with respect thereto, In addition to all other rights and remedies of the Landiord
hereunder, if Tenant does not promptly and diligently take all steps fo prepare and obtain all necessary approvals
of a remediation plan for any Contamination and thereafter commence the required remediation of any
Hazardous Substances released or discharged in connection with any Contamination within thirty 30) days after
Landlord hos approved Tenant’s remediation plan and oli necessary approvals and consents have been
obtained and thereafier continue to prosecute said remediation to complefion In accordance with ihe
approved remediation plan, then Landlord, at its sofe discretion, shot! nove the right but not the obligation, to
cause sold temediation to be accomplished, and Tenont shall ralrnburse, Wilhin fifteen (15) business days of
demon for reimbursement, all omounts pald by Landiord (logether wiih interest on soid omounis ot the highest
lawful rate until paid), when said demand is accomponied by proof of payment of the amounts demanded.
Tenant shed! promptly deliver to Landlord copies of hazardous waste manifests reflecting the legal and proper
disposal of all Hazardous Substances removed trom the Leased Premises as part of Tenant’s remediation of any
Contamination.

‘

Scully's New Leose (v4),doc . ae \
Last printed 12/23/2008 9:19 AM 7 Initials: 1 Bs

 
Case 21-11549-RAM Doci19 Filed 03/05/21 Page 27 of 51

(Cc) Each parly hereto (for purposes of this Avficle 21 (C), a "Notifying Party”) shall immediately notify
the other party (ihe “Notice Recipient”) In willing oft Many enforcement, clean-up, removal or other
governmental or reguiotory action insiituled, contemplated or threatened conceming the Leased Premises
pursuant fo any Environmental Laws; Ad any claim made or threatened by any person against the Notifying Party
or the Leased Premises relating to damage contribution, clean-up, cost recovery, compensation, loss or injury
resulling from or claimed to result from any Hazardous Substances on of about ihe Leased Premises; and Gil) ony
reports made fo any environmental agency arising out of or in connection with any Hazardous Substances
pertaining jo the Leased Premises or any alleged violation or lability with respect to Environmental Laws, Including
any complaints, notices, wamings or asserted Violations in connection therewith, all upon recelpf by the Notifying
Porly of actual knowledge of any of the foregaing maiters. Noflfying Party shall also supply fo Notice Recipient as
prompily as possible, and In ony event within five (6) business days after Notifying Party first receives or sends the
same, with copies of all claims, reports, compicinis, notices, warning or asserfed violailons relating In any way to
the Leased Premises.

(D) Tenant, at its sole cost and expense, shalt @ regularly monitor the Leased Premises for the
presence of mold or for any conditions that reasonably can be expected jo give tise to mold (the "Mold
Conditions”), including, but not limited fo, observed or suspecied Insiances of water damage, mold growth,
repected complaints of respiratory allment or eye Initation by Tenant's employees or ony other occupanis in the
Leased Premises, or any notice from a governmenial agency of complaints fegarding the indoor alr quality af the
Leased Premises; and (i) promptly notify Landiard in writing If if suspects mold or Mold Conditions at ine Leased
Premises,

«) In the event of suspected mold or Mold Condillons af the Leased Premises, Tenant, at ifs sole cost
and expense, shall promptly cause an inspection of ihe Leased Premises to be conducied fo determine if mold or
Mold Condilions are present at the Leased Premises, and shall: @ notify Landlord, in whiting, at least five 6)
business days prior to the Inspeciion, of the date on which the Inspection shall occur, ond which portion of the
Leased Premises shall be subject fo ihe inspection: di) retain an industrial hygienist certified ‘by the American
Board of Industrial Hygienists ("CIH") or an otherwise qualified mold consultant (generally, "Mold Inspector”) fo
conduct the Inspection; cind Gi) cause such Mold Inspector to:

@) Obtain and maintain errors and omissions Insurance coverage with terms and limits
customatlly maintained by Mold Inspectors, adding Landlord ds an addiiionol insured with respect to Landiord’s
vicarlous liablity, and provide to Landiosd evidence of such coverage and a copy of the endorsement granting
Londiord addtional insured stotus;

(bp) Perform the Inspection in a manner that is sitictiy confidential and consistent with the
duty of care exercised by a Mold Inspector; and

() Prepare an inspeciton report, keep the results of the inspection report confidential, and
promptly provide a copy fo Landiord.

) In fhe event the inspection required by subsection (E) above determines that moki or Mold
Conditions are present at ihe Leased Premises, then, subject to subsection GS below, Tenant, at ifs sole cost and
expense, shall prompily: @ hire trained and experienced mold remediation contractors jo prepare a remediotion
plan and fo remediate the mold or Mold Conditions at the Leased Prernises; (i) send Landlord a copy of the
remediation plan, of least five (6) business days prior to the iniilafion of the mold remediation: and (il) notify, In
accordance with day applicable state or local health or safety requirements, ifs employees as well os occupants
and vistors of the Leosed Prernises of the noture, location, and schedule for the planned mold remediafion. All
mold retnediation shalt be conducted in accordence wiih the relevant provisions of ihe document Mojd
Remediation in Schools and Commercial Buildings (EPA 402-K-01-001. March 2001) ("EPA Guidelines”), published
by the U.S. Environmental Profection Agency. os may be amended or revised fram time to time, and any other
applicable, legally binding federal, stata, or local laws, requiatory standards or guidelines, including focal
permitting and zoning. At the conclusion of the mold remediation, Tenant shall provide Landiord with a draft of
the maid remediation report and give Londiord o reasonable opporiunity to review and comment thereon, ond
when such report is finalized, promptly provide Landiard wiih o copy of the final remediation report.

(S) Notwithstanding the foregoing, if the mold or Mold Conditions are solely ihe result of Landlord’s
failure to comply with Its maintenance obligations under Adiicle 10 (A), then the remediation required by this
saction shail be undertaken by Landlord at its cost and expense, :

{H) Tenant acknowledges and cgrees that Landlord shall have a teasonable opportuniiy fo inspect
the rernediated portion of the Leased Premises offer ihe conclusion of ihe mold remediation, If the results of
Landlord’s inspection indicate that the remediation does not comply with the final remediation report or ony
other appiicable federal, state, or local laws, regulatory stondords or guidelines, including, without imitation. fhe
EPA Guidelines, then Tenani, at its sole cost and expense, shall immediately take oll further octions necessary fo
ensure such compliance.

a The foregoing covenants and indemnity shall survive the expitation or any termination of this
Lense,

22, No Walvers by Landlord. No woiver by Lanciord of ony breach by Tenant or requirement of obiaining
Londiord's consent shall be deerned a waiver of any other provision of this Lease or any subsequent breach of the
game prowsion or a waiver of ony necessity for fudher consent, No payment by Tenant or acceptance by
Landiord of a lesser amount than due from Tenont shail be deemed to be anything but payment on account,
ond Tenant's payment of a tesser ammount with a staternent that the tesser amount Is payment In full shall not be
deamed an accord and satisfaction. Landlord may accept the payment without prejudice to recover the
balance due or pursue any other remedy. Landlord may accept payments even after default by Tenant without
prejudice fo subsequent or concurrent tights or remedies available io Landiord under this Lease, at low or in
equity, Any acceptance by Landiord of any poyment by Tenant after termination or expiration of the Leass Term
shall not constitute an acceptance of Rent but rather a payment fo Landiord on account of Tenant's usekand
occupancy of the Leased Premises. All rights and remecies which Landlord may have under this Lease, ot or

Scully's New Lease (v4).doc . ae
Last printed 12/23/2008 99 AM 18 Initidls: L iT

 
Case 21-11549-RAM Doci19_ Filed 03/05/21 Page 28 of 51

in equity shall be distinct, separate and cumulailve and shall not be deemed inconsisient with each other, and
any of all of such rights and remedies may be exercised of the same time.

 

23, Landiotd and Tenant Defined. ‘Tenant! includes the persons named expressly as Tenant and Its permiited
transferees, successors and assigns, Except os otherwise provided in fhe next sentence, the agreemenis and
conditions contained in this Lease shall be binding on and Inure to the benefit of ihe pariles hereto and their
transferees, legal representatives, successors and assigns. "Landlord" means only the then-owner of the lessor's
interest In this Lease, and in the event of a transfer by Landiord of its interest in this Leose, the transferor shalt be
automatically released from all labiity and obligations as Landiord subsequent fo the transfer. Nofwithstanding
anything to the contrary, Tenant agrees if will look solely 39 Landiord’s estate in the Shopping Center as the sole
asset for collection of any clalm, judgment or damages or enforcement of any other judicial process requiring
poyment of money. Tenant agfees that no other assets of Landlord shall be subject to levy, execution or other
procedures to satisfy Tenant's tights or remedies. :

24, Sole Broker. Tenant represents that no broker, finder, or other person enfitied to compensation, ofher
than the Broker identified in Article 1s) C Broker’), wos involved In this Lease, and that no conversations or prior
negotiafions were had with any broker, finder or other possible claimant other than Broker, Landlord shall satisty
any obligation to Broker in respect to this Lease. Landlord and Tenant shall defend, Indemnify and hold each
other harmless against any claims for compensation claimed by ony broker or agent utilized by the Indemnijor
with respect fo this Lease or the negotiation thereof.

26, Eslopbel Cariificafes, From time fo fie, within fen (10) days following written notice, Tenant shall deliver
fo Landlord a signed and acknowledged wiliten statement In recordable form ceriifying: the date of this Lease
and thot this Lease is jn full force and effect and unmodified except as stated; fhe monthly Base Rent payoble
during the Lease Term and the Percentoge Rent Rate Gf appficable); the dote to which the Rent and other
payments have been paid; whether Landlord ts In defauli, or If here are any offsets, defenses, or counterctaims
claimed or which could possibly be claimed by Tenont, ond If a default, offset, defense, or counterclaim Is
claimed or could be claimed, specifying the specific natuwe and default; ond stating any additional factual
matiers as moy be reasonably requested by Landlord, a prospective purchaser or a mortgagee. Any such
cerlificaie may be relled upan by Landlord, any morigagee, proposed morigages, assignee, purchaser and ony
other party to whom such certificate is acidressed. The fallure of Tenant fo respond, as set torih herein, shall be an
acknowledgment by Tenant that the terrns of such estoppel ceriificate are corect and, In addition, such failure shall
be a moiarial default by Tenant.

26. Notices. All notices intended to Impose licbillly on the other portly or exercise a right (‘Notice’) shall be in
willing and sent by cedifled or reglsterect mail, return receipt requested, or hand delivered by on authorized
agent of eliher porty, or delivered by 4 nationally recognized ovemight courier uch as Federal Express or DHL)
onda, in order to be effective, a copy of any nofice of Landiord’s default must be sent by Tenant fo the holders of
any mortgages, ground leases or security interests as per Article 37(C) df any), Notices shall be seni to the address
set forth in Arficle 1 or 40 such other address as may be designated by noice and shall be effective ihe date
recelved or refused, but in no avent later than three 3) days affer ihe notice was malied, or if by hand delivery or
couret delivery, ihe day delivered. if courier delivery is refused or not able fo be made, ihe day delivery wos fist
attempted shall be deemed ihe delivery date.

27, Security Deposit, Upon Tenant's execution of this Lease, Tenant shall pay the Security Deposit as securtiy
for the payment of Rent and Tenant's performance and observance af this Lease. Said Security Deposit may be
commingled with other funds of Landlord, and Londiord shall have no fability for the accrual or poyment of any
interest thereon. If Tenant defaults under this Lease, or defoulis under any other lease or agreement between
Tenont and Landlord or on affiliate of Landlord, Landlord may, without prejudice to any other avaijable remedy,
apply the Security Deposit towards curing the default and compensating Landlord for loss or damage arising from
the defoulf, At the expiration of this Lease, if Tenant Is not in default or ofherwise liable to Landlord, the unappiled
balance of the Security Deposit shall be retuned to Tenant. If at any fime Londlord applies port or all of she
Security Deposit to cure a Tenant default, Tenant shall pay to Landiord the amount so opplied within five 6) days
following written demand by Londiord, thereby sestoring the amount of the Security Deposit, so Landlord shal
have on hand the full original amount of the Security Deposit ot olf times. If Landlord transfers this Lease and
Security Deposit to a tronsferee, the transferor sholl be released from liability with respect to-he Security Deposit or
{is return $0 Tenant: Tenant shall look only fo such transferee with respect thereto. On ony fransfer by Tenant of tis
interest in this Lease, the Securty Deposit shall be deemed fronsferred fo the assignee. The Security Deposit shall
not be morigaged, assigned, transferred or encumbered by Tenant without the consent of Landlord, and any
such act on the part of Tenant shail be without force and effect and shall not be binding upon Landlord,

26, Misoelianeous Provisions.

(A) Entire Agreement. This Lease contains the enfire agreement between the pariles, No oral
statements or representations or written matter not contained in this Lease shall have any force or effect, This
Lease cannot be modified or terminated orally, but only by o wilting signed by Landlord and Tenant, except for a
termination expressly permitted by this Lease, If more thar one porty executes this Lease as "Tenant", the llabllity of
all such signatories shall be joint and several, if any provision or tne applicaiion thereof fo any person or
chtcumstance shall fo ony extent be declored by a court to be invalid, the remainder of this Lease shall not be
affected.

(B) Recording, Neither this Lease nor any memorandum, assignment or memorandum of assignment
thereof shall be recorded in any pubic records without Landiorc!'s prior written consent and Joinder.

(Cc) Authority. If Tenant is not an individual, the person signing this document on behalf of Tenant
represents (by such signature) that @ Tenant is qualified to do business In the stote where fhe Shopping Cenier Is
located, and i) he or she hos been duly aufhorized by Tenant to execute this document and that such signature
creates a binding obligation of Tenant. This Lease shall become effective os a lease or ogreement only upon
mutual execution and delivery and if not fully executed ond delivered cannot give rise to any righis or remedies,
Londiord represents that Landiord has the tight and authoiity fo enter into this Lease,

| \
LL
Scully's New Lease (v4),doc i”

.
Last printed 12/23/2008 9:19 AM 19 Initials: 1 it

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 29 of 51

   

   

(BD) Interest, cit: ‘as used in ihis Lease shall mean Elgnteen Percent (18%) per
annum or the maximum Int ‘ate p jaw, whichever Is lower,
( Construction of Language. All provisions of this Lease shall be construed without reference fo any

rule of Conon requiting or permiifing the construction of provisions of documents for or agalnst the Interest of the
party responsible for the drafting of the same. it belng the intention and ogreement of the parties that this Lease
be conclusively deemed to be the Joint product of both porties and their counsel, The captions, section numbers,
and orficle numbers oppeating in this Lease are inserted only as a maiter of convenience and in no way define,
limit, construe, or describe the scope or intent of such sections or articles of this Lease nor In any way offect this
Lease, The word "Tenani" shall be deemed ond jaken to mean each and every person or party mentioned as a
Jenont herein, and the permitted subtenonts, assigns and successors thereof. The use of the neuter singular
plonoun to refer to Landlord or Tenant shall be deerned a proper reference even though Landlord of Tenant may
be on IndiMdual, a partnership, a corporation, or a group of iwo or more individuals or corporations. Nothing
contained herein shall be deemed or construed by the parlles hereto, or by any third parly, as cresting the
relationship of principal and agent, or of partnership or of joint venture befween the pariies hereto, It being
understood and agreed that nelither the method of computation of Rent nor any other provision contained
herein, nor any acts of the parties hereto, shall be deemed to creaie ony relationship between the parties hereto
other than that of Landiord and Tenant, .

(F) Force Maleure. Where elther party herejo Is required fo do any oct but Is untimely In completing
the act, the time atilbutable directly 10 delays caused by on Act of God, hurricane, fomado, adverse weather
condition, energy shortage, war. clvll commotion, acis of terrorism, fire or other casualty, or causes beyond such
party's reasonable conirol (excluding financial) shall not be counted In determining the time during which such
act is to be completed. In any case where work is fo be pald for out of Insurance proceeds or condemnation
awards, due dllowance shall be made for delays in the collection of such proceeds and awards. This
subparagraph (PH shall not be applicable af all to excuse or permit delay of the time for Tenant fo pay Rent or
obtain and maintain (insurance, . sO : .

(e) Governmental Regulations. Tenant shall nof do, and shail nof permit persons within Tencin’'s
contol to do, any act of thing in or upon the Leased Premises which will invalidate of be In conflict with the
Cerificate of occupancy for the Leased Premises or violate any other zoning ordinances, and rules and
reguiailons of governmental or quasi-governmental authorities having Jurisdiction over the Leased Premises.
Tenant shall, of Tenant's sole cost and expense, comply with all existing and fufure lows, ordinances, orders and
reguiations of federal, state, county and municipal authoiitles, including, but not limited fo, applicable terms of
the county bullding code fos the county in which the Leased Premises {s focated and the Americans With
Disobilities Act as same are amended from time fo time wiih respect fo the Leased Premises or fhe use or
eceunaney thereof, Landiord makes no fepreseniation as to ihe sulfabllity of the Leased Premises for the
Permitted Use,

4H) Governing Law. This Lease sholl be governed by, and construed and enforced in accordance
with, the laws of the State in which the Shopping Cenfer Is locoted.

Accord and Safisfactlon, Payment by Tenonf or receipt by Landlord of o lesser amount that the
Rents herein stloulated may be, ot Landlord's sole option, deemed io be on account of the earllest due
stipulated Renis, or deemed io be on account of Rent owing for the current period only, notwithstanding any
Instuctions by of on behalf of Tenant fo the contrary. which instructions shall be null and void, ond no
endorsement or stoternent of any check of ony tetier accompanying any check payment as rents shall be
deemed an accord and satisfaction, and Landlord shall accep? such check or poyment without prejudice fo
Landlord's right to recover the balance of such rents or pursue any ofher remecty In this Lease or in low or In equity
against Tenant.

Q) Execullon of Lease; No Option. The submission of this Lease to Tenant shall be for examinotion
purposes only, and does not ond shall not constitute a reservation of or offer or option for Tenant fo lease, or
oiherwise create any interest If Tenant in the Leosed Premises or any other premises situated In the Shopping
Cenler, Execution of this Lease by Tenant shall be Imevocabie, The reium fo Landlord of Tenani-exectiied coples
of this Lease shall not be binding on Landlord, notwithstanding any preparation or anticipatory telonce or
expenditures by Tenant or any {ime iniervol, until Landlord has in fact executed and octuolly delivered a fully
execuied copy of ihis-Lease to Tenant.

C$) Trig] by Jury Walver, Landiord and Tenant mutually agree that they hereby walve tial by jury in
any action, proceeding or counterclaim brought by elfher pariy agolnst ihe other ds to ony matter arising out of
of connected with this Lease, or thelr relationship as Landlord and Tenant, or Tenant's use or occupancy.

(i) Atiomey fees, In case of any action or proceeding brought fo enforce ihe terns and provisions of
this Lease, the unsuccessful parfy in any such action of proceeding sholl pay for all cosis, expenses ond reasonoble
attorneys fees (at all buna! levels) Incurred by ihe prevailing parly or its ogents ar both In enforcing ihe covenants
and agreemenis of this Lease upon the entry of a final nonappeciable Judgment, Ifany liem of Rent Is collected by,
through or with the odvice of any atlorney-at-law, Tenant shall pay Landlord's reasonable attomeys' fees and cosis
of collection, The provisions of this sub-paragraph shalt survive the expiration or earlier termination of this Lease.

(iM) Financlal Statements. At the request of Londiord, Tenant shall, not lofer than ninety days
following the close of each fiscal year of Tenant during the Term, fumish to Landiord on oudited balance sheet of
Tenant as of the end of such fiscal year ond a sfaternent of income and expense for ihe fiscal year then ended
sogether with on optalon of an independent certified public accountant of recognized standing to the effect that
the said financial statements have been prepared In conformity with generally accepted accounting principles
consistently appiled and fairly present the financiol condition and results of operations of Tenant as of ond for the
perlod(s) covered.

(N) Survival, Any provision of this Lease which obligates the Landlord or the Jenanf to pay on amount
or perform on obiigotion after the expiration of the Term shail be binding and enforceable notwithstanding that
payment or performance |s not within the Term, and the same shall survive the explration of the Term. (\

\

Scully's New Lease (v4).doc ; ale \
Lost printed 12/23/2008 9:19 AM 20 Initials: LT T kK j

 

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 30 of 51

(O) Time. Time Is of the essence of this Lease, and all provisions herein relating thereto shall be sirictly
construed,

{P) No Inferletence. Tenant hereby represents and warrants to Landlord that in negotiating and
entering inio this Lease with Tenant, Landlord has not interfered wilh any confract or other business relationship of
arrangement between Tenant and any former landlord, prospective landiord or other party, Tenant
acknowledges thaf the foregoing representations and warranties are mateilal fo Landlord, that Landlord has relied
upon same in entering into this tease with Tenant, and that but for such representations and warranties, Landiord
would not have entered info this Lease with Tenant.

(Q) USA Patriot Act.

a, Ceilitication. Pursuant fo Executive Order 13224, signed by President George W. Bush on
September 24, 200], ecch party hereby certifies har

Q Its not acting, directly or Indirectly, for ar on behalf of any person, group, entity,
or nation named by any Executive Order of the United Siates Treasury
Department os 0 tertorst, “Speciclly Designated National and Blocked Person, °
or ofher banned or blocked person, entity, notion, of transaction pursuant to any
law, order, rule, or regulaiion that is enforced or administered by the Oifice of
Foreign Assets Control; ond

@ Itis not engaged in this transoction, directly or Indirecily on behalf of, or
instigating or facilltating this fronsaction directly or Indirectly on behalf of, any
such person, group, entity, or notion,

b, indemnification. och poriy hereby agrees to defend, Indernnify ond hold harmless the
other party from and agoinst any arid all claims, damages, losses, risks, labilities and
expenses (including reasonable attorneys’ fees and costs) arising from or related to any
breoch of the foregoing certification.

«R) Radon Gas. in accordance with the requirements of Aloride Siatutes Section 404.0566), the
following notice Is hereby given to Tenant:

Radon Gas! Radon Is a naturally occuring radioactive gas that, when it has accumulated In a building in
sufficlent quantities, may present health tisks fo persons who are exposed fo It over lime. Levels of radon
that exceed federal and stote guidelines have been found in buildings in Florida, Additional information
regarding radon and racon testing may be obtained trom your county healfh department,

Remainder of page Inientionally lef blank; signature page follows.

Scully's New Lease (v4).doc oe
Lost printed 12/23/2008 9:19 AM al initials; 7

wag

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 31 of 51

IN WINESS WHEREOF, Landlord and Tenant have executed ihls Lease, or have caused the same to
be executed os of the day and year first above wiffen.

Signed, Seated and Delivered In fhe presence of:

Wines #1 as fo Landiord:

   
 

Witness #2 as to Landlord:

 

Print Wome: 9 Pyya Gee LVN

Witness #1 as fo Tenonh

 

 

Scully's New Lease (v4).doc:
Last pilnted 12/23/2008 9:19 AM

LANDLORD:

GRI-EQY Gunset 97) LLC, Delawarelleniied lability
company ef ‘,

   

TENANT;

CSC Enterprise, Inc., o Florida corporation

Nome: Claes FE Hest.

Title: “res.

 

Initials: b Es

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 32 of 51

EXHIBIT A
SITE PLAN

NOTE: THE ATTACHED SITE PLAN JS INTENDED SOLELY AS AN APPROXIMATE DEPICTION OF THE GENERAL LAYOUT OF
(Q) THE SHOPPING CENTER AND CERTAIN OF THE BUILDINGS AND OTHER IMPROVEMENTS THAT COMPRISE THE
SHOPPING CENTER AND (b) THE APPROXIMATE SIZE, CONFIGURATION AND LOCATION OF THE LEASED PREMISES
WITHIN THE SHOPPING CENTER, TENANT ACKNOWLEDGES THAT THE PRECISE SIZE AND CONFIGURATION OF THE
SHOPPING CENTER AND/OR THE PRECISE SIZE, CONFIGURATION AND/OR LOCATION OF THE LEASED PREMISES
AND/OR THE BUILDINGS AND OTHER IMPROVEMENTS COMPRISING THE SHOPPING CENTER, INCLUDING ACCESS
POINTS, DRIVEWAYS AND THE UKE, MAY VARY FROM THAT DEPICTED ON THE ATTACHED SITE PLAN AND TENANT
WAIVES ALL OBJECTIONS AND CLAIMS WITH RESPECT THERETO AND ACCEPTS THE LEASED PREMISES, SHOPPING
CENTER AND THE BUILDINGS AND OTHER IMPROVEMENTS THAT COMPRISE THE SHOPPING CENTER, INCLUDING
ACCESS POINTS. DRIVEWAYS AND THE UKE, IN THEIR ACTUAL EXISTING CONDITION, AS SAME MAY BE ALTERED,
MODIFIED, GTC. FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS OF THE WITHIN LEASE, MOREOVER, NO

REPRESENTATIONS ARE MADE BY THE LANDLORD A$ TO THE EXISTENCE OR CONTINUITY OF ANY OF THE TENANTS
SHOWN THEREON.

 

HNLHIIL ee

|| / 06] 07 jcat 13 {|| .
jo] 12 os

 

 

\

&
=
3

 

 

 

 

 

 

SPOTL HH .

s= II

RRE A171
LA ~ {I

Pah TMM

SW 72nd Street (Sunset Drive) when

 

 

 

 

LH

 

 

 

\
|
iit

ILI T i
Ils

 

 

 

UI

 

 

 

 

Inttiols bt

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 33 of 51

EXHIBIT B
FANSIORIIEWORG

Londiord has agreed fo expend the sums required fo perform the work described herein in material reliance upon
jhe undertaking and agreement of Tenant to fully and falihtully perform, in o timely manner, all dutles and
obligations on Tenant's pad te be performed under this Lease. in the event of default by Tenont under this Lease,
Tenant shall be obligated, forthwith upan demand by Landlord, fo reimburse Landiord for all such sums so
expended, fogether with interest thereon at tne Default Interest Rate set forth In the Lease.

The Tenant acknowledges that the Leased Premises dre being delivered to Tenant “AS-IS” “WHERE-S,” excepting
only fhe fallowing work which Is anticipated ta be completed by Landlord prior to date upon which Tenant shall
open for business:

None Slaled

Inifiotss LT

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 34 of 51

EXHIBIT C

SHOPPING CENTER SIGN CRITERIA

1

All Signs and window leftering require a detailed rendering submitted for LANDLORD'S approval before installation.

)

2)

3)

4)

5)

6)

4)

8)

9)

10)

Wy
12)

13)

TENANT(S) shall provide, have insialled, Iluminaie, maintain and remove, and patch back holes af
JENANT(S) expense, a lighted store idenilfication sign on store front facade, window fetiering and one
under canopy ULL, rated sign.

Facade signs shall be Individual letters, neon illuminated, attached to a raceway and mounted to
facade: raceway and retums are painted to buliding siandard. The color and type style of each letter
face is subject to approval by LANDLORD, :

Recommended type styles are BOLD styles of Helvetica, Fulura, ond Corinthian. Any other and/or
nontraditional styles and/or all Logos are subject to approval by LANDLORD,

Width of Sign sholl be limited to 75% of store front widih,

Height of Sign shall be limited to o maximum 24” and a minimum of 16",

©) Ifietters are all one size, maximum shall be 24” and a minimum of 16”.

b) ifletters are upper and lower case, upper cose maximum 24" lower case maximum 18”,
c) Sign copy shall be in one single row.

d) Letters shall have bronze cans and fim cap shail be bronze,

No exposed neon, flashing signs, protruding signs or banners of any kind are acceptable,

All signs are fo be constructed of a minimum 040 gauge-aluminum sheet, with 3/16” flexible face anda
maximum of 4” depth,

Raceway shall be constructed from extruded materials and shall contain all widng connections,
appropriate transtormers, mounting brackets, wiring conduit and timer, all of which are to be hidden from
view, Raceway shall not exceed 6° In helght and 6" In depth.

Under canopy sign shall be In conformity io center standards and approved by LANDLORD,

Signs shall be lighted from dusk fo dawn. seven days a week,

Al Sign work is to be performed by licensed and insured sign company.

Tenant shall be responsible for poor workmanship, construction, and mounting, Tenant shall bear the cost
of remounting and correcting sald poor workmanship, The Intent Is to have sign consiructed and Installed
In 0 professional manner which compliments and blends with existing signs.

TENANT is responsible for permitting and meeting oll zoning codes requirements and shall hold LANDLORD
harmless from any violations resulting thereftom.

LANDLORD HAS EXACT RACEWAY PAINT CODES, NEAREST MATCH iS NOT ACCEPTABLE, LANOLORD MUST BE
PROVIDED A DETAILED COLOR RENDERING, INCLUDING CROSS SECTION, OF SIGN FOR APPROVAL PRIOR TO
INSTALLATION.

Inifiots: L TO

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 35 of 51

EXHIBIT C-}

 

Inificis: (®t

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 36 of 51

EXHIBIT D

RULE

 

ERESEEATIONS:

in Tenant's contractors and Insiallation fechnicians shall comply with Landiord's rules and regulations
pertaining to construction and installation, This provision shall apply fo all work performed on or about ihe
Leased Premises or Shopping Center, Including Installation of telephones, telegraph equipment, electrical
devices and attachmenis and Installations of any nature affecting floors, walls, woodwork, trim, windows,
cellings and equipment or any other physical portion of the Leased Premises or Shopping Cenier,

2, Tenant shall not at any fime occupy any port of the Leased Premises or Shopping Cenfer as sleeping or
lodging quarters,

3. No dogs, cats, fowl, or other animals shall be brought into or kept in or about the Leased Premises or
Shopping Center, except for seelng-eye dogs.

4 None of the parking, entries, passages, doors, hallways or stairways shall be blocked or obstructed by any
rubbish, titer, trash, or material of ony nature placed, emptied or thrown Info these areas, nor shall such

areas be used by Tenant's agents, employees or invitees at any time for purposes Inconsisient wiih thelr
designation by Landiard.

5. The water closets and other water fixtures shall not be used for any purpose other than those for which they
were constructed.

& Jenont shall not canvas, solicit or peddle (including the placement of flyers) In the Common Areas of ihe
Shopping Cenier.

7 Landlord reserves the right fo exclude from any restricted access portions of the Shopping Center and any
common areas exclusively serving the same, all persons whe ore not known fo the security personnel for
the Shopping Center and who do not present a pass jo the resticted areas signed by the Tenant,

8. It any governmental license or permit shall be required for the proper ond lowful conduct of Tenanis
business, Tenant, before occupying the Lecsed Premises, shall procure and malniain such llcense or permit
and Tenant shail at all Imes comply with ihe terms of any such license or permit,

a Tenant shall continuously operate the HVAC units in the Leased Premises.

Londiord reserves the right fo make such other and further reasonable mules and regulations as in lis judgment may
from fime fo time be necessary, for the safety, care and cleantiness of the Shopping Center.

\

Inffiots: £ 7

 
Case 21-11549-RAM Doci19_ Filed 03/05/21 Page 37 of 51

EXHIBIT E

 

‘ Tenant's Plans and Specilications,

Q) Inthe event Tenant plans fo Improve or renovate ar alfer the Leased Premises, Tenant shail, within
thirty 0) days following the execution of this Lease, prepare at Tenant's sole cost and expense and present to
Landiord plons and specifications for work to be done fo the Leased Premises In accordance with Tenani’s
requhements, Tenant shall provide Landlord with four (4) sets of such plans and specitications duly sealed and
signed by a registered architec}, containing the following Information (unless ciherise specifically agreed by
Landlord):

(a) Floor pian 1/8” scale

©) Overall Sections 1/8" scale

{) Storefront and Interior Elevations 1/8" scale

(d) Sections of Partition Types 1/2" scale

(e) Details of Special Conditions }-1/2" scale

@ Door Schedule w/Door & Head Details 1-4/2" scale

@) Finish Schedule

h) Sign Drawings ond Details 3-1/2" scais

® Electrical, Plumbing and Mechanicai Plans indicating items not presenily existing Outline

specifications covering all tenant work, including additional plans drawn to suitable scale
Indicating additional items of consituction not specifically mentioned above.

a Sprinkler plans ¢f applicable), :

® Elechical load catculatlons and rser diagrams, if ofhertnan existing.

Oo HVAC toad calculatiens and alr conditioning unit specifications, if other than existing,

rm Number, focotion and size of all root openings and peneirations, with complete data on
the operating weight and load support plan for all equipment located within the teased
Promises,

(2) Within five (5) days affer Landiord's receipt of Tenants plans and specifications, Landlord shall
either: (c) evidence its approval by endorsement to that effect by signature of inlitals on one (1) set of said plans
and specifications and retun of such signed of inifialed set fo Tenant (whereupon such approved preliminary
plans ond specifications shall then constiiuie the final plans and. specifications); or (b) refuse such approval If
Lanctlord shall determine that the sane: @) do not conform fo the standard of design, motif and decor established
or adopted by Landlord or other tenants in the Leased Premises; of (ii) would subject Landlord io any additional
cost, expense or licbility or would subject the Leased Premises to any violation of law, fine, or penalty; or ai) would
in ony woy adversely affect fhe reputation, character or nature of ihe Leased Premises; or QV) would provide for
or require any Installafion or work which is or might be unlawful or create on unsound or dangerous condifion or
adversely offect the structural soundness of the Leased Premises or the buliding of which the Leased Premises are
a part: or @) would Interfere with or abridge the use and enjoyment of any adjoining space In the buliding in
which the Leased Premises ore located. If the Landlord does not approve sald plans and specifications Landlord
shall advise Tenant of those revisions of corrections which Landlord requires and Tenant shall, within seven (7) days
thereafter, submit proposed plans and specifications, so revised of corrected as fo satisfy Landlord's requirements,
jo Landlord for If approvol In accordance With this Section. Tenant shall furnish to Landlord ony fudher
information conceming plans and specifications within tive (6) days after Landlord's request therefos, Tenant shall
make no changes in the final plans and specifications without Landiord’s prior written consent and shall pay any
additionat architectural or construction costs incurred In making changes, subsiltutions or elimination’s in such
approved plans and specifications as may be required by Tenant ond approved by Landlord.

Q) Tenant shall, at fis sole cost and expense, obfoin all necessary building permis and approvals
irom the applicable municipal building Inspector(s), fire morshal, and ony other governmental avuihority having
jurisdiction, based upon the finot plans and specifications as provided above. Tenant shail dlso obtain ony
necessary permits and approvals from all utility companies far any additional connections required by Tenont and
pay any fees resulting therefrom. Upon Issuance of such permits and approvals and payment of fees therefor.
Jenant shall supply Landlord with a complete set of Tenant's plans and specifications, properly stamped and
approved by ihe aforementioned govemmental authorities ond utility companies

wh Tenant's Construction.

q) All construction wark necessary fo finish the Leased Premises shall begin within five 6) days
following Tenonis receipt of the necessary building permits and approvals, and shall be cared ouf strictly In
accordance with final plans and specifications approved as provided in Section | of this Exhiblt and shall be
performed by such contractor or contractors as Landlord shall approve, Notwithstanding the foregoing, all roof
openings, penetrations and roof restoration, as well as in the installation of all suciural supports, shall be
performed at Tenant's expense by the roofing contractor or subcontractor who performed ihe roofing work upon
the Initio! conshuction of the Leased Premises or by such roofing contractor as Landlord may designaie. Upon
completion of the work performed pursuant to this Exhibit said rooting contractor shall furnish a letter addressed fo
Landlord stating that the work done In accordance with Tenant’s plans ond specifications ond the constuction
coniract herelnafter referred to has not affected the bond obtlity of the Leased Premises’ roof.

2) All construction by Tenant shall comply in every respect with applicoble buliding, fire and
underwiier’s codes and shall be compleiad In a fist class, workmanlike manner, using new materials, fixtures ond
equipment.

8) All constuction and completion work necessary fo alter ond finish the Leased Premises in
oecordance with Tenont’s opproved plans and specifications, including the work specified in the preceding

A

Initiols: aX

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 38 of 51

paragraph, as well as all disoursements of money, shall be in cecordance with the following procedures and
condifions:

@) Tenant's controcter and Tenant shall prepare of cause to be prepared a caniract
wherein the contractor shall agree fo complete and finish the Tenant's improvernenis In accordance wiih plans
and specifications approved as provided in this Lease,

©) Said contract shall be in ihe form of the current edition of Document AiO} of Document
Al07 of ihe Americon Institute of Architects, shall be subject io Landlord’s prior wiitien approval and shail
provide, arnong other things. as follows:

® That notwithstanding anything coniained In the contract documents io ihe
contrary, the contractor will perform the work and fumsh the moterials required therefor on the sole credit of
Tenant: thot no fen for labor or materials will be filed or claimed by the confractor against Landiord’s fee Interest
in ihe Leased Premises or the Shopping Cenjer or any part thereof, but only agoinst Tenant's leasehold interest
therein:

a That said contractor shall furnish a bond in an amount equal fo twice the
contract sun Issued by a bonding company approved by Tenant ond Londiord ond licensed to do business in the
stote where the Lecsed Premises are located, assuring the performance of the contract and ihe payment of all
obligations arising thereunder, In such form os Tenant may approve and wherein the Landiord is named as co-
obligee;

it) That sold contractar shall fumish Tenant and Landlord with certificates of
IAsuronce evidencing Insurance agalnst claims under worker's compensation acis and other employee benefits
acts, in compliance with sfotufory Iimifs, but in no event less. than $500,000.00; claims for damages because of
bodily injury, Including death, to sold contractor‘s employees and-ail others, with limits of $1,000,000,00 per person:
and $1,000,000,00 per occunence; and damages fo propetty with limits of $100,000.00, If any or all of the
foregoing arise out of or result from jhe contractor's operations under the coniroct whether such operations
(including operation of automobile vehicles) be by the contractor ar any subcontractor or anyone directly of
indirectly employed by either and All Risk Bullders Risk Casualty ond Liability insurance in the full amount of the
contract sum. All of said policies of Insurance shall nome as insured parties thereunder Landlord and lis agenis
and other patties designated by Landlord and shall camry an endorsement Insuring against the following
contractual liability, which shall be Imposed upon the contractor by the construction contract:

The contractor shail be responsible from the ime of his signing the contract or from the time af
the beginning of the first work, whichever shall be earlier, for ail injury or domage of any kind to persons of
property resulting from the work in addition to the flabllity Imposed upen the coniractor on account of persona
injury (including death) or property damage suffered through the contractor's negligence, which babifity fs nor
impatred or ofherwise affected hereby, The contractor assumes the obligation to save ihe Landiord harmless and
to indemnify the Landlord from every expense, liabilily, or payment arfsing out of or through Injury (including
death) fo any person of persons of damage fo properly of any person at any piace in which work fs located
arising out of of suffered through any act or omisslon of the contractor or any subcontractor, or anyone either
dlrectly or Indirectly employed by of under the supervision of any of hem In the prosecution of the work included
in thls contract:

WwW) That the contractor ot all times shall kesp the Leased Premises and adjacent
areas free from accumulation of waste moterials or rubbish caused by Its operation and shat be responsible for
initiating, maintaining and supenising satety precautions and programs in connection with the work and shall
toke olf reasonable precautions for the safety of, and shall provide all reasonable protection to prevent damage,
Injury oF lass fo (aa) all employees on the work site and other persons who may be affected thereby; (bb) all the
work and all materials and equipment to be incorporated therein; and (cc) other property ot ihe work site
adjacent thereto, such precautions to Inciuce without limitation the furnishing of guard rails ond boricades and
the securing of the Leased Premises; and

WV) That Landlord shall be deemed a third party beneficlary of ihe undertakings and
agreement of the Contractor as set forin in sold conirect.

(4) Tenont shall at no fime have permission to authorize or permit fo be made any roof, flooring slab
or exterior wall penetrations, Any such penefrations shall only be made with Landlord's prior written authorization
ond consent. Landlord reserves the right to withhold consent or authorization with respect fo any of such motters,
in Landiord’s sole discretion. Tenant shall be in breach of this Lease if ff shall violate the provisions set fori in this
clause,

) No construction shall be commenced by Tenant prior to Tenant's full compliance with the
requirements of this Exnibit and Landiord’s written authorization and consent to commencement of work In the
Leased Premises. Tenant shall cooperate fully with Landlord, ond sholl cause Its contractor fo coaperaie fully with
Landlord, in the scheduling of delivery of materials fo the Leased Premises and construction of Tenant's
improvaments so as to minimize interference with and disiurbance of the operations of other tenants and
occupants of the Leased Premises and thelr customers and invitees.

) if alterations performed by, or herein contemplated by Tenant, shall cause to be imposed,
directly or Indirecily, additonal code requiremenis from regulating authorities, Tenant shail be responsible for all
costs In connection with said alterations or contemplated alterofions ond/or with compliance with such code
requirements,

Q) For any alterations which are made by or on behalf of Tenant during the Term of this Lease,
Tenont shall provide Landlord with correct copy of any “Cerificate®) of Oocuponey” or “Carificaies of
Completion.” Faliure to provide same fo Landlord within five ©) days following Tenant's recelpt thereof shall
constitute a default under this Lease. }

4

Inticis: __s

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 39 of 51

EXHIBIT F

RESTRICTED AND BROAIENEDUSES

Tenant sholl not at any fime: @ operate its business under this Lease so as fo violate any restrictive covenant,
restrictive agreement or exclusive use agreement then confained in any other lease; GD sell or consume, or suffer
or permit the sale of consumption of, alcoholic beverages on the Leased Premises, unless the same Is Included in
the Permitted Use and appropriate licenses and insurance coverage has been secured and documentation
thereof hos bean recelved by Landlord; (il) use the Common Areas or ony other area outside of the Leased
Premises for the sale or display of any merchandise, for solicifations or demonstrations, for adveriising (including
handbils, flyers or leaflets in or on automobiles porked in the Shopping Center's parking tois or ofher Common
Areas), or for any other business, occupation, underfaking or activity and Tenant shall not place or permit ony
obstruction in such areas or in any hallway, passageway, corridor or vestibule; (v) erect or maintain ony boricade
of scaffolding which may obscure the signs, enirances or show windows of any other jenant in the Shopping
Center, or which may tend fo interfere with any such other tenant's business; (Vv) use, of perralt or suffer the use of,
any partion of the Leased Premises for any unlawful purpose or for any aciiity which vlolotas any ceérlificate of
occupancy affecting the Leased Premises or the Shopping Cenfer or which Is of a type which Is not reasonably
appropriate for the Shopping Center: (vi) burn itash of, except for fhe use of so-calied “Dempster Dumpsiers” or
other types of receptacles designated trom time to time by Landlord (or any applicoble public authoiity or trash
removal agency or company) located in o screened or enclosed area, store any trash or garbage In any area
other than inside the Leosed Premises Cand Tenant shail attend fo the dally disposal of frash In fhe manner and by
the ogency or company designated by the Landiord, alf at Tenani’s sole cost and expense which may, at
Landlord’s sole and exclusive option, either (aa) be billed directly to Tenant by Landlord (or by the trash removal
agency or compeiny designated), in which cose, Tenant shail pay the cosj ihefeof within ten (10) business days
following ihe delivery of the bill or Invoice to Tenani, or (bb) be charged to Tenont as part of the Operating
Expenses (with Tenant's Propartionate Share of such trash removeil cosis fo be determined on the basis of an
allocation thereof among all tenants contributing thereio, such allocation to be made by Landlord from time to
time in such manner as Landiord, in Is sole and absolute discretion, shall deem proper), In this connection, Tenant
shall clean and matntain all common joading areos ond areas adjacent to trash receptacles in a monner
satisfactory fo the Landiord, Tenant shall flaiten or otherwise break down oll boxes and/or other pockoging
before depositing same into the trash receptacles, Should Tenant fal fo clean or mointain such areas in a
manner salistactory to Landiord, Landlord may clean and/or maintain such areas (or cause same fo be cleaned
and/or maintained), and Tenant sholl be obligated fo reimburse Londlord forthwith upon presentation 10 Tenant
of a bill or Invoice therefor, for oll costs and expenses incurred in connection therewith, fogether with a surcharge
of twenty percent @0%) of the costs and expenses incurred, to reimburse Landlord for lis overhead and/or
supervision costs relative thereto; (vi) park, or permit or suffer fo be parked, trucks or ofher delivery vehicles in
areas In which Landlord has prohibited such parking: (vill) suffer, pemif or commit any waste or any public or
piivate nuisance or other act or thing in the Leased Premises which may disiutb or constitute o menace fo any
other fenani or occupant in the Shopping Center; &&) Install any phonograph, radio, felevision, toud speakers or
other similar device on ihe Leased Premises without first obtaining In each instance Landlord's consent in wilting,
of permit rnusie of any other sounds in the Leased Premises to be heard outside of the Leased Premises, or
pfoduce or create obnoxious fumes or aciors, or otherwise cause unreasonable interference wiih any other Jenant
of the Shopping Center, &) use, or pernait or suffer the use of, any machines or equipment in the Leased Premises
which cause vibration or noise that may damage the Leased Premises or any part thereof or the buliding of which
the Leased Premises forn a parl or that may be transmitted fo or heard in any other building of leased premises in
the Shopping Center of in any part of the Common Areas; (xi) conduct ony public of private auction, fire,
bantrupicy, distress, liquidation, *going-out-of-business” or selling-out sale In or about the Leosed Premises, of
otherwise conduct lis business In a manner that might give the public the impression that Tenant is abou! fo cease
operation In the Leased Premises (and Landlord shall be ihe sole Judge as fo what shall constitute a “cistress-type”
sole); of (ail) operate its business in the manner commonly refered to or known as a “discount house,” “cubrate
store,” “outlet store” or the Ike.

Initicis: ck i

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 40 of 51

EXHIBIT G

FORM - COMMENCEMENT DATE STATEMENT

 

THIS STATEMENT, Is made this
herein Landlord”). and

day of 200__,, by and between
(herein “Tenant’).

WITNESSETEH:

 

 

 

 

WHEREAS, Landlord and Tenant hava antered info that certain Lease dated
*Lease”), for ceriain property located ar in Clty of _ Stare of

NOW THEREFORE, Landiord and Tenant desire fo confirm that the following terms, of which are defined | in
the Lease shall have the meanings set forth below for all purposes in the Lease:

200__ tthe

 

 

1 The Commencement Date of the Lease Is _.

2, The Rent Commencement Date of the Lease ls. 200.

3. Tne inifial (___) year ferm of ihe Leose sholl expire on , 20_.
A (IF APPLICABLE ADD: ) Tenant has (_) separate opitons jo extend the Term for __.
C_.) years each.

 

IN WITNESS WHEREOF, the pariles hereto hove executed this Statement as of the day and year written
next fo Shelr respective signatures,

Signed, Seated and Dellvered in the presence oft LANDLORD:

Witness #7 as fo Landlord:

 

 

 

 

 

 

Print Name:

Q
Winess #2 as to Landiord:

By:
Print Name: Name:

Title:

TENANT:
Witness # 1 as fo Tenant:
Print Narne:

Q
Witness #2 as jo Tenant

By;
Print Narne: Name:

Tite;

eM
faitials: L xT

 
Case 21-11549-RAM Doci19_ Filed 03/05/21 Page 41 of 51

EXHIBIT H
GUARANTY OF LEASE

THIS GUARANTY OF LEASE (this “Guaronty") Is made for good and valuable consideralion, the receipt and
sufficiency of which Is hereby acknowedged, by Chris Hirsh (collectively, $Gliaramtor}, in favor of GRIEAY
(Sunset 97) LUCCLandiord”), in connection wih that certain Shopping Center Lease Agreement dated the date
hereof (the *Leose’), pursuant to which Landlord leases to CSC Ente .. O Florida corporation C'Tenant”),
thot certain premises generally refered jo as Suiie/Siore No. 1, (the in the Shopping Cenfer known as
Shoppes Sunset, located in the Cify of Miami, State of Florida Ghe "3 One

  
   

is Guarontor does hereby absolutely, unconditionally ond inevocably guarantee and promise to
Landiod the due, punctual ond full perfornance by Tenant of each and all of ihe agreemenis, covenants,
obligations, llabilties and promises of Tenant fo be performed during the Lease Term (as hereinafter defined) and
fhe truth and accuracy of each and all of the represeniations and warranties of Tenant contained in fhe Leose,
including without limitation, the payment of Base Rent, Percentage Rent (if any), Operating Expenses and alt items
of Addliiional Rent (os defined in the Lease) and ony and all other sums poyable thereunder, For the purposes of
this Guaranty, the term “Lease Term” refers not only fo the Tamm as defined In the Lease, but also to any renewals,
extensions, modifications, reinstatements and holdings over thereof,

2. Guarontor does hereby agree that, without the consent of or notice fo Guoronfor and without
affecting any of the obligations of Guarantor hereunder: (a) ony term, covenant or condition of the Leose may
be amended, compromised, releosed or otherwise altered by Landlord and Tenant, and Guarantor does
guarantee and promise to perform all the obligations of Tenant under the Lease as so amended, compromised,
released or altered; (b) any guarantor of of parly fo the Lease may be released, substituted or added; (c) ony
right or remedy under the Lease, this Guaranty or any other Inslrument or agreement may be exercised, not
exercised, Impaired, modified, limited, destroyed, or suspended; (d) Landlord or any other Person (hereinafter
Sefined in Paraqranh 10 below) moy deol in ony manner with Tenant, ony guaranior, any party to fhe Lease or
any other Person: and (e) all or any port of the premises or of Tenant's rights or liabilities under the Lease may be
sublet, assigned or assumed,

3 Guarantor hereby walves and agrees not fo assert or take advantage of; (a) any right fo require
Landlord to proceed against Tenant of any other Person or fo pursue any other remedy before proceeding
against Guarantor (b) the defense of any statute of fimitatlons in any action under or telated to this Guaranty of
the Lease; (c) any right or defense that may orise by reason of the incapacity, lack of authority, death or disability
of Tenant of any other Person: (d) any right or defense arising by reason of fhe absence, Impolrment,
modification, limitation, destruction or cessaiion (in bonkrupicy, by an election or remedies, or otherwise) of ihe
lability of Tenant, of the subrogation rights of Guarantar or of the right of Guaranior fo proceed against Tenant for
reimbursernent; and (e) the benefiis of any sfotutory provision or procedural rule lirniting the llabllity of a surety,

4, Guarantor hereby walves and ogrees not to assert of take advantage of any right or defense
based on the absence of any or all preseniments, demands (including demands for performance), notices
Gneluding notices of adverse change in the financial status of Tenant or other facts which increases the risk fo
Guarantor, nofices of non-performance and notices of acceptance of this Guaranty) and protests of each every
\ind. .

6 Guoranior does hereby agree jhot If claim is ever mode upon Landlord for repayment or
recovery of any amount or amounts received by Landlord in payment of on account of the amounts hereby’
guoranteed and Landlord repays all or part of such amount by reason of (a) any Judgment, decree or order or of
any cour ot administrative body having jurisdiction or (6) any settlement or compromise of ony such clcim
effected by Landlord with any such claimant Gnciuding Tenani or any other guaronton, then in such event
Guarantor agrees that any such judgment, decree, order, settlement or compromise shal be binding upon
Guarantor, notwithstanding the expiration or termination of the Lease ot other insirument evidencing any of fre .
omounis hereby quaranieed and Guarantor shall be and remain fable hereunder for the amount so repaid or
recovered to the same extent asif-such omount had never originally been received by Landlord.

6 Guarantor does hereby agree that for Landiord's benefit and the benefit of Tenant and jo the
fullest: extent permitted by law, Guarantor Itevocably and unconditionally waives any and oll rights of
subrogation, reimbursement, Indernnification, contribution, or similar sights against Tenant or ifs asseis (arising by
contract or by law or otherwise) as a consequence of ihls Guaranty, including, without limifation, fhe payment or
performance of any obligations hereby quaranieed, and further agrees that Guarantor will not assert ony such
right of subrogation, reimoursement, Indemnification, contribution or similar ight at any iime in respect to the
Lease, It is agreed that Landlord's righis under this Paragraph 6 are such that the remedy at fow for breach
thereof would be inadequate, and that Landlord shall be enfifled to specific performance and enforcement
thereof, Including, without IImitation, the Imposition of a restraining order or injunction. Nothing in this Paragranh &
shall diminish or relieve any obligations of fabilifies of Tenant to Landlord. Landlord and Tenant and their
respective successors and assigns are Intended third parly beneficiaties of the waivers and ogreemenis made In
this Parograph 6 and Landiord's rights under this Paraaraph. 6 shall sunive the expiration or fermlnation of the
Cease,

2. The lability of Guarantor and all rights, powers and remedies of Landiara hereunder and the
labifty and obligations of Tenant and all rights, powers and remedies of Landlord under the Lease and under this
Guaranty shall be In addition fo all rights, powers and remedies given to Landiord by low.

8. This Guaranty appiles to, inures 16 the benefit of ond binds all parties hereto, their heirs, devisees,
Jegaiees, executors, administrators, representatives, successors and assigns (including any purchaser at Judicial
foreclosure or ftustee’s sale or a holder of a deed In lleu thereof). This Guaranty may be assigned by Landlord
voluntary or by operation of law without reducing or modifying the fabllity of Guoranfer hereunder,

=
7

Iniifols: L t

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 42 of 51

9 This Guaranty shall constiiufe ine enfire agreement between Guarantor ond Landiord with
respect to the Guarantor’s guaranty of performance of all of Tenant’s obligations under the Lease, No provision of
jhis Guaranty of right of Landlord hereunder moy be walved nor may any guarantor be released from ony
obligation hereunder except by o wriling duly executed by an authorized officer, director, trustee or partner of
Landiord,

10. If more than one Person signs this Guaranty, each such Person shall be deemed a Guerantor and
the obligaiton of all such Guarantors shall be joint and several. When the context and consiruction so requires, all
words used in the singular herein shall be deemed to have been used in the plural. The word “Parson” as used
feresn shail Include an Individual, company, firm, association, parinership, corporation, trust or other legal entity of
any kind whatsoever.

i Should any one or more provisions of this Guaranty be defermined to be Illegal or unenforceable,
ail other provisions shall nevertheless be effective.

12, The waver or failure to enforce any provision of this Guoranty shail nof operate as a waiver of
ony other breach of such provision or any ofher provisions hereof.

13, if elther Londlord ot Guarantor participates in an action against ihe other arsing out of or in
connection with this Guaranty, the one prevailing shall be entitled to have and recover fram the other reasonable
aitomeys’ fees, collection costs and other cosis incurred in and In preparation for the actions.

14, Guarantor agrees that all questions with respect to this Guaranty shall be govemed by, and
deciding in occordance with the laws of the siote in which ihe Shopping Center Is located,

18, \f Guorantor executes this Guaranty as a partnership, each individual executing this Guaranty on
behalf of the parnership represents and warrants ihat he or she is a general pariner of the partnership ond that
this Guaranty Is binding upon the partnership In accordance wiih iis Terms. It Guarantor executes this Guaranty as
a corporation, each of the Persons executing this Guaranty an behalf of the carporation covenants and warrants
fhat the corporation is a duly authorized ond existing cemporation, that the corporation has and is qualified to
tronsact business in the state In which the Shopping Cenier [s located, that the corporation hos full right, authority
and power to enter into this Guaronty and fo perform ifs obligations hereunder, ihat each Person signing this
Guoronty on behalf of the corporation ts authorized to do so and that this Guaranty is binding upon the
corporation jn accordance with its terms.

16. in the event Tenont shall become Insolvent or shall be adjudicated a bankrupi, or shail fle a
petition for reorganization, arrangement or other relief under any present of iyiuse provisions of the United States
Bankruptcy Code, or if such @ peiition be filed ‘oy creditors of Tenont, or if Tenont shall seek a Judicial readjusiment
of the fights of its creditors under any present or fulure Federal or State law, or If cd receiver of all of part of Tanant’s
property or assets is appointed by the State or Federal Gourl, no such proceeding or acilon jaken therein shall
modify, diminish, or in any way affect the ltabiliiy of Guarantor under this Guoranty, and the llobllity of Guarantor
wifh respect fo the Lease shall be of fhe same scope as if Guarantor had Helf executed ihe lease as the named
Tenant therein, and no “rejection” and/or “termination” of the Lease In ony of the proceedings referred to in this
Paragraph 16 shall be effective to release and/or terminate the continuing liability of Guarantor to Londiord
under fhig Guaranty. lf, in connection with ony of ihe circumstances referred fo In this Paragroph_14, Landiord
should request that Guarantor execute a new lease for ihe balance of the Lease Term (unaffected by any such
“ejection” ond/or “termination” in any of such proceedings), but In all other respects identical with the Lease,
Guarantor shall do so as the named fenant under such new lease (irespective of the fact thai the Lease moy
have been “rejected” or “terminated” In connection wiih any of the proceedings teferred 4o In this Pardaraph
36>, Should Guorantor fall of refuse fo execute such a new leose, without limiting ony of the legal or equitable
remedies avaliable to Landlord on account of such follure or refusal, Guaranior acknowledges and agrees that
Landiord may seek specific performance of the covenont of Guarantor contained in this Parcaraph 14 to
execute such o new lease.

7, Any legal action or praceeding with respect fo this Guaranty may be brought In the couris of the
state in which the Shopping Center Is focoted or, If the requisties of jurisdiction are obfained, of the United States
of America for the Distict in which the Shopping Center Is focated and, by the execution and delivery of this
Guaranty, Guarantor hereby occepts for liself ond in respect of Its property, generally and unconditionally, the
Jurisdiction of the aforementioned courts. Nothing hereln shol, however, affect the right of Landiord to
commence legal action or othenwse proceed against Guarantor In ony other jurisdiction, Guarantor shall and
does hereby walve fal by Jury, and Landlord, by accepting this Guaranty shall be deemed to have waived irial
by Jury, in any action, proceeding or counterclaim brought by elther of the parties herefo against the ofher on
any mater arising out of or In any way connected with this Guaroniy or the Lease.

{Remainder of page intentionally left blank; Signature page fo follow}

Inffials; Se

at

 
Case 21-11549-RAM Doci19_ Filed 03/05/21 Page 43 of 51

IN WITNESS WHEREOF, the Guarantor has signed and secled this Guaranty.

GUARANTOR:

  

Print Name: /.p4/ Z

Chiis Hirsh

Rasidential 4723 Sw SL [we
Address: Wve. IL. Ber 7g

Witness #2: keen SSN: em,
Oe ee

ra
Print Nome:_ Avi e@eer SACABAR f°

 

_N\

¥
initials: FAT

 

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 44 of 51

marr FIRST LEASE AMENDMENT AND EXTENSION OF LEASE oR
/ THIS FIRST LEASE AMENDMENT AND EXTENSION OF LEASE (“Amendment”) is made effective as of thei *tay
of January, 2014 ("Effective Date”), by and between GRI-EQY (SUNSET 97) LLC, a Delaware limited Gabifity company,
hereinafter referred to a8 “Landlord”, C.8.C. ENTERPRISES, INC., a Florida corporation, d/b/a Scully’s, hercinafterxefered to
as “Tenant”, CHRIS HIRSH, an individual, hereinafter referred to as “Gilaranlory and CASSANDRA HIRSH, an individual,
hereinafter referred to as “New Guarantor.” .

 

RECITALS:

A. Landlord and Tenant entered into a Shopping Center Lease Agreement dated December 31, 2008 (the “Lease,
whereby said Tenant let those certain premises, kn in Landlord's internal records as space #0L, containing approximately
quare feet of Gross Leasable Floor Area (SEe ; nt (Shopping
Genter’)} for a period which expired on December 31,2013, Asused in this Amendment, the tenn “Lease” shall mean the “Lease,
ag amended hereby,” unless its context expressly requires it to mean the original Lease; and

  

        

 

 

 

B. Gnarantor executed that certain Guaranty of Lease, attached as Exhibit H to the original Lease, as an inducement
for Landlord to execute the original Lease; and

Cc. New Guarantor is willing to guarantee the performance of the obligations of Tenant under the Lease, in the
manner hereinafter provided; and

D. Landiord and Tenant desire to extend the Lease Term and amend said Lease in certain respects as hereinafter
provided,

NOW, THEREFORB, in consideration of the mutual covenants hercin contained and other good and valuable
consideration, the receipt and sufficieacy of which arc hereby reciprocally acknowledged, Landlord and Tenant agree as set forth
below.

1 Recitals. The foregoing recitals and representations form a material part of this Amendment and are ~
incorporated herein by this reference,

2. Lease Term, The Lease Tenm is hereby retroactively extended and revised so thet the expiration date shall be
December 31, 2023 instead of December 31, 2013, The period from January 1, 2014 through December 31, 2023 is hereafter
referred to as the “Extended Term". Any provision in the Lease, whether express or implied, which could be construcd as
providing Tenant a further right to extend the Lease Term past the expiration date of the Extended Term, aa set forth in the
preceding sentence, shall no longer be applicable,

3. Base Rent. During the Extended Texm, Base Rent shall be ag follows:
Period Auuually Monthty Per Square Foot
VU/14-12/3 1/16 $122,849.20 $10,237.43 $31.18
LAAT 7-2/9 VAT $125,292,00 $10,441.00 $31.80
L/L/T8-12/3 1/18 $127,813.60 , $10,651.13 $32.44
L/1/19-128 1/19 $130,374.60 $10,864.55 $33.09
1/1/20-1281/20 $132,975.00 $11,081.25 £33.75
UA/21-12/3 21 $135,654.20 $11,304.52 $34.43
1/1/2.2-12/3 1/22 $138,333.40 $11,527.78 $35.11
/1/23-128 1/23 $141,130.80 $11,760.90 $35.82.

4, Past Due Amonnt, Tenant shall pay to Landlord any past due balance on its account (‘Past Due Amount”),
‘bringing ite account current, simultaneously with the submission to Landlord of Tenant executed copies of this Amendment, As of
March 1, 2014 the Past Due Amount to be submitted by Tenant simultaneously with the Tenant executed copies of this
Amendment is Twenty-Seven Thousand Seven Hundred Twenty-Nine and 41/100 Dollars ($27,729.41). In the event that Teaant
fails to provide payment for the Past Due Amount as described in this Paragraph 4, Landlord shall be entitled to all remedies
available at law and in the Lease regarding collection of such past due amount, Landlord-shall also bave the right (but not the
obligation) to delay its execution of this Amendment until Tenant provides such payment of the past due amount to Landlord,

5. Insurance Certificate, Tenant shall submit to Landlord a current certificate of insurance evidencing alll policies of
insurance required to be carried by Tenant under the Lease simultaneously with the submission to Landlord of Tenant executed
copies of this Amendment. In the event that Tenant fails to provide the insurance certificate as described in this Paragraph 5,
Landlord shall be entitled to all remedies available under the Lease regarding such default, Landlord shall also have the right (but
not the obligation) to delay its execution of this Amendment until Tenant provides such current insurance certificate to Laodlard,

6, ‘Guaraiitor: Guarantor hereby exptessly agrees that Guarantor shall continue to be liable for the performance of
all covenants and conditions of the Lease aud any amendments, modifications, and renewals of the Lease (including, speaifically,
those made hereby) to be performed by Tenant, including, specifically, the payment of Rent and all other charges and payments to
be made under the Lease, as modified herein, Guarantor joins in the execution hereof to evidence Guarantor’s consent hereto and
continuing obligations with regard to the Lease.

1 wi: Gharanlor’ New Guarantor hereby expressly agrees that it shall be Hable for the performance of ail

covenants and conditions of the Lease and any amendments, modifications, renewals of the Lease (including, specifically, those
made hereby) to be performed by Tenant, including, specificelly, the payment of Rent and all other charges and payments to be
made under the Lease, jointly and severally with Guarantor, Naw Guarantor joins in the execution hereof, and agrees to execute
the Guaranty attached hereto as Exhibit A, to evidence its consent hereto and contining obligations with regard to the Lease,

. EXHIBIT "B"

YiwpiilesiBquity One\Sh CSnnset Wcutly'st J (2014)\Seully’s Leste: Amendment v2b (from HSPH - IPR).doe

 

   

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 45 of 51

)8. Suaprovément Allowance! In consideration of Tenant’s completion of various workin the Leased Premises, and
provided Tenant is not in default, Landlord agrees to pay Tenant the lesser of G) the actual cost of said work, or GD) Forty
Thousand and 00/100 Dollars ($40,000.00) (the “Allowance”), Landlord will pay the Allowance to Tenant in one (1) payment,
paid after the Payment Requirements (as defined below) are xecelved by Landlord.

Landlord will pay the Allowance within thirty (30) after the later of the following to occur (the following are collectively
referred to as the “Payment Requirements”):

(a) Tenant has furnished Landlord with (@) an affidavit certifying that all work, labor and materials have been paid
for, (it) final lien waivers, as well as paid invoices or stalements, from (cx) alll sontractors and subcontractors who performed work
atthe Leased Premises; and (yy) all muterialmen and suppliers who provided materials and/or equipment used in connection with
Tenant's work at the Leased Premises;

(&) Tenant is fully staffed, fixtured and open to the public for business in the Leased Premises,

{o) Tenanthas submitted to Landlord a certificate of insurance evidencing Tenant’s compliance with the terms and
conditions set forth in Article 12(8) of the Lease; and

(a) Tenant complies with all other terms and conditions set forth im this Amendment.

Upon expiration or sooner termination of the Lease, all improvements and additions to the Leased Premises (other than
Tennnt’s trade fixtures and movable personal property) shall be deemed the property of the Landlord, aud all other alterations,
decorations, additions and improvements made by Tenant to the Leased Premises, including alll heating and air conditioning units,
equipmentand apparatus at the Leased Premises and other fixtures such as ceiling tiles end grids, lighting fixtures, electric panel
boxes, plumbing, boilers, floor and wall coverings, alann systems, lights, toilet fixtures, partitions, doors and utilities shall be
deemed attached to the freehold and be Landlord's property and Tenant shall have no right to alter or remove said improvements
paid for with the Allowance without Landlord's consent,

If Tenant shall default under any of the terms aad provisions of the Lease and/or this Amendment, and Tenant shall fail to
cure such default within the tne permitted for cure pursuant to the applicable terms and provisions of the Lease, if any, Tenant
shall become obligated to pay to Landlord, immediately upon receipt of written demand therefor from Landlord, or Landlord's
designated agents or representatives, the unamortized portion ofthe Allowance, Such unamortized portion shall be calonlated by
amortizing the Allowance on a straight line basis over the Extended Ten, The rights of Landlord under the tems and provisions
of this section shall be in addition to, and not in limitation of, any other rights and remedies available to Landlord in the event of
defantt by Tenant, under the terms and provisions of the Lease, or otherwise available to Landlord at law or in equity. If Tenant
shall fail request the Allowance within ninety (90) days of the sutual execution of this Amendment, then Tenant shall bave
forfeited amy and all rights to said Allowance.

9, PLOHIbIeATISEg In addition to the Prohibited Uses set forth in Exhibit F of the original Lense, Tenant shall not
use the Leased Premises in violation of my of the following:

a, A dentist,
b ‘The sale of uniforms,
10: Broker, Bach of the parties hereto represents and warrants that, there are no brokerage commissions or finders’
fees of any kind due in connection with this Amendment, and each of the pasties hereto agrees to indemnify the other against, and

hold it harmless from, any and all Hiabilities, damages, costs, claims and obligations arising from any such claim (inchiding,
‘without linaitation, the-cost of attorneys’ fees in connection therewith).

Mh. Defined Terms. Tonms that are defined in the Lease shall have the same meanings when such terms are used in
this Amendment.
12, Confirmation of Terms. All of the terms, covenants and conditions of the Lease, except as are herein

specifically modified and amended, shall remain in full force and effect and are hereby adopted and reaffirmed by the parties
hereto.

[END OF TEXT; SIGNATURE PAGE FOLLOWS]

2
‘Yawpbles\Bquily One\Shoppes of Sunset Wewlys\Resewal (2014)\Seully’e Lease Amendment 2b (from SPH - TFR) doe

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 46 of 51

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have executed this Amendment under their

respective seals on the day and year first above written,

Signed, and Delivered in the presence of:
Wrytness #1 as to L

dlord:

 

 

LANDLORD:

   

GRI-EQY (Sunset 97), f
liability company
By:GB B UY

By: Nn

 

 

 

 

TENANT:
‘Witness #1 as to Tenant: C.S.C ENTERPRISE, INC., a Florida corporation
d/b/a Scutly’s
FindnlY) AL Bole
Print N: tH OF IAE {24 % LX ( >
fame:
Name: Ly
Witness #2 as to Tenant: Tithe:
Neh S——
Print Name: W \ Chae (le CLM
GUARANTOR:
‘Witness #1 as to Guarantor:
WA (SEAL)

 

Print Name:

afnd-n Mgr adr
Lydd a fine Befle

 

 

CHRIS HIRSH

Last 4 Digits of SSN: og
Home Address: 9733 5,W., 82" Texace

 

 

Witness #2 as fo Guarantor: Miami, FL 33176
Print Name: yv icy We yre moy.

NEW GUARANTOR:
Witness #1 os to New Guarantor:
Print Name: “CASSANDRA HIRSH

Last 4 Digits of SSN: Qgae

Home Address: 9733 §.W., 82" Terrace
Witness #2 as to New Guarantor: Miaral, FL 33176

Michalla | ______
Print Name; Qh WO
3

‘Ywofiles\Equity Oue\Shoppes of Simset LiSeully'stRenewal (2034)\Seully’s Lease Amendment y2b (fom HSPH ~ IFR).doo

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 47 of 51

EXHIBIT A

GUARANTY OF LEASE

 

THIS GUARANTY OF LEASE (this “Guarauty”) is made for good and valnable consideration, the receipt and sufficiency of
which is horeby ockuowledged, by CASSANDRA HIRSH KiNewsiumanini)? in favor of GREEQY GUNSET 97} LLC, a
Delaware limited Eability company (“Landlord”), in connection with that cortain First Lease Amendment and Extension of Lease
(the “Amendment”, which amends that cextain Shopping Center Lease Agrecroent dated December 31, 2008 (the “Original
Lease”) (the Amendment and the Original Lease shall collectively be referred to herein us the “Leasc”), pursuant to which
Landlord leases tp C.S,C, ENTERPRISES, INC,, a Florida corporation, d/b/a Scully’s (Tenant, that certain premises generally

-yeferred to as Space No. 01, (the# in the Shopping Center known as the Shoppes of Sunset, located in the City of
‘Miami, State of Florida (the ESbo Eo

 

 

 
 
 

1, New Guarantor does‘hereby absolutely, unconditionally andirrevacably guarantee and promise to Landlord the
due, punctual and full performanoe by Tenant of each and all ofthe epreements, covenants, obligations, labilites and promises of
Tenant to be performed during the Lease Term (as hereinafier defined) and the troth and accuracy of cach and all of the
representations end warranties of Tenant contained jn the Lease, including without limitation, the payrnent of Base Rent,
Operating Expenses and all items of Additional Rent (as defined in the Lease) and any and all other sums paysble thereunder. For
the purposes of this Goaranty, the term “Lease Term” refers not only to the Term as defined in the Lease, but also to any renewals,
extensions, modifications, seinstatements and holdings over thereof,

2, New Guarantor's obligations and covenants under this Guaranty shall in no way be affected or impaired by
reason of the happeoing from time to-time of any of the following, whether or not ‘New Gusrantor bas been notified thereof or
consented thereto: (a) Landlord's waiver of the performance or observance by Tenant, New Guarantor or any other party of any
covenant of condition contained in the Lease or this Guaranty; (b) any extension, jn-whole or in part, of the tune for payment by
Tenant or New Guarantor of any sums owing or payable wader the Lease or {his Guanmty, or of auy other sums or obligations
under or arising out of or on account of the Lease or this Guaranty; (c) the senewal or extension of the term of the Lease, or any
holdover beyond the term ofthe Leane; (d) any aspignment of the Lease or subletting of the Premises or any part thereof; (c) any
term, covenant or condition of the Lease may be amended, modified, compromised, released or otherwise altered by Landlord
(whether materiel or otherwise}; (f) the doing or the omission of any act referred to in the Lease or this Guaranty (including ths
giving of any consent referred to in the Lease or this Guaranty); (g) Landlord's failure or delay to exervise any night or remedy
available to Landlord or my action on the part of Lundiord granting indulgence or extension in any form whatsoever; (b) the
voluntary or brvoluntary liquidation, dissolution, sale of any or all of the assets, marshaling of assets and liabilities, receivership,
conservatorship, insolvency, bankruptcy, assigarent for the benefit of creditors, reorganization, axrangement, composition or
readjustment of, or other similar proceeding affecting Tenant orNew Guarantor or any of Tenant's or ‘New Guarantor's assets; ot
( the release of Tenant or New Guarantor from the performance or observation of any covenant or condition contained in the
Leane or this Guaranty by operation of law, other than by fall payment of their obligations,

3, ‘New Guarantor does hereby agree that, without the consent of ornatice to New Guarmtor and without affeoting
any of the obligations of New Guarantor hereunder: (a) New Guarantor does guarantee zod promise to perform all the obligations
of Tenant under the Lease as so amended, compromised, released or altered; {b) any guarantor of or party to the Lease may be
released, substituted or added; (c) any right orremedy under the Lease, this Guaranty or any other instrument or agreementimay be
exercised, not oxercised, impaired, modified, limited, destroyed, or suspended; (d) Landlord or any other Person (hereinafter
defined in Paragraph 10 below) may deal in any manner with Tenant, any guarantor, any party to the Lease or any other Person;
and (e) all or any part of the premises or of Tenant's rights or lsbilities under the Lease may be sublet, assigned or assumed.

4, ‘New Guarantor hereby walves and agrecs notto assert ortake advantage of: (a) any right to require Landlord to
proceed agninst Tenant or any other Person or fo purshe amy other remedy before proceeding against New Guarantor; (b) the
defense of any statute of limitations in any action under or related to this Guaranty or the Lease; (c) any right or defense that may
arise by season of the incapacity, lack of authority, death or disability of Tenunt or aay other Person; (d) any right or defense
arising by reason of the absence, impairment, modification, limitation, destruction or cessation (in bankraptry, by an election or
remodies, or otherwise) of the liability of Tenant, of the subrogation xights of New Guarantor or of the right of New Guarantor to
proceed against Tenant for reimbursement; and (c) the benefits. of any statutory provision orprocedural rule limiting the liability of
asurety New Guarantor hereby waives mad agrees not to assert or take advantage of any xight or defense based on the absence of
any or all presentments, demands (including deromnds for performance), notices (including notices of adverse change in the
financial stains of Tenant or other facts which increases the risk to New Guarantor, notices ofnon-performance and notices of
aocaptance of this Guaranty) and protests of each every kind.

5 New Guarantor does hereby agree that if claim is ever made upon Landlord for repayment or xecovery of any
amount or amounts received by Landlord in payment or on account of the amounts reteby guaranteed and Landlord repays all or
partof sach amount by xeason of (a) any judgment, decree or order or of any court or administrative body baving. jurisdiction or (b)
any settlement or compromise of any such claim effected by Landlord with any such claimant (including Tenant or any other
guarantor), then in such event New Guarentor agrees that any such judgment, decree, ardor, settlement or compromise shall be
binding upon New Guarantor, notwithstanding the expiration or trmminetion of the Lease orother instrument evidencing any of the
amounts hereby guaranteed and New Guarantor shall be and remain Hable hereunder for the amount so repaid or recovered to the
game extont as if such amount bad never originally been received by Landlord.

6. New Guarantor does hereby agret that fot Landlord's benefit and the benefit of Tenant and to the fiullest extent
permitted by law, New Guarantor irrevocably and unconditionally waives any and all rights of subrogation, reimbursement,
indemnification, contribution, or similar rights against Tenant cr jts assets (arising by contract or by law or otherwise) as a
consequence of this Guaranty, including, without Imitation, the payment or parformance of any obligations hereby guaranteed,
and fixther agrees that New Guarantor will not assert any suchaight ofsebrogstion, reimbursement, indemnification, contrbation
or similar right at any time in respect to the Lease. It is ngreed that Landlord’s rights under this Paragraph 6 are such that the

4
“YAwpMes\Bquiy OndShoppes of ‘Sunsel WScully’siRenewal (201 4)\Soully’s Leays Amendment vib (from HSPH~ IPR}.des

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 48 of 51

remedy af law for breach thereof would be inadequate, md that Landlord shall be entitled to specitic perfonmance and enforcement
thereof, including, without limitation, the imposition ofarestraining order orinjunction, Nothing in this Paraeraph 6 shall diminish
orxelieve my obligations or liabilities of Tenant io Landlord. Landlord and Tenent and their respective snccsssors and assigas are
intended third pacty beneficiaries of the waivers and agreements made in this Paragraph 6 and Landlord's dghts under this
Parapraph 6 shall survive the expiration ar temmination of the Lease,

1, The ability of New Guarantor and all rights, powers and remedies of Landlord hereunder and the liability and
obligations of Tenant and all rights, powers and remedies of Landlord under the Lease and under this Guaranty shall be in addition,
to all dghts, powers and remedies given to Landlord by law.

8. "This Guaranty applies to, inures to the benefit of and binds all parties hereto, and their respective heirs, devisees,
legates, executors, administrators, representatives, svocessars and assigns Gnoluding any purchaser at judicial foreclosure ot
trustee's sale or 2 holder of'a deed in lien thereof), This Guaranty may be assigned by Landlord voluntarily or by operation of law
without reducing or modifying the Hability of New Guarantor hereunder.

9, This Guaranty sball constitute the entire agreement between New Guarantor and Limdlord with respect to the
New Guarantor's guaranty of performance of all of Tenant's obligations under the Lease. No provision of this Guaranty orrightof
‘Landlord hereunder may be waived nortmay any guarantor be seleased from any obligation hereunder except by a writmeg daly
executed by an authorized offices, director, trustee or partner of Landlord.

16. If more than one Person signs this Guaranty, each such Person shall be deemed a New Guarmntor and the
obligation of all such New Guarantors shall bs joint and several, When the contert and construction so requires, all words used in
the singular heyein shall be deemed to have been used jn the piural. The wortl “Person” ns used herein shail include an individual,
company, firm, association, partnership, corporation, trust or other Iegal eatity of any kind whatsocver. :

IL, Should any one or more provisions of this Guaranty be determined to be illegal or nnenforceable, all other
provisions shall nevertheless be effective,

12. The waiver or failure to enforce any provision of this Guaranty shall not operte as awaiver of ary other breach
of such provision or any other provisions hereof.

13. Tf either Landlord or New Guarantor participates in an action ageinst the other anismg out of or ia connection
with this Guaranty, the one prevailing shall be entitled fo have and recover from the other reasonable attomeys’ fees, collection
costs and other costs incurred in and in preparation far thé actions.

14, New Guarantor agrees that all questions with respect to this Guaranty shall be governed by, and deviding in
accordance with the Jaws ofthe state in which the Shopping Conteris located, provided, however, that any action on this Guaranty
roay be brought in any jurisdiction in which an aotjon on the Lease is brought, or in my other proper forum, at the sole option of
Landlord, Capitalized tems used but not defined in this Guaranty shall hove the same meanings ascribed to them in the Lease,

14, Intentionally Deleted.

16, Yn the event Tenant shall beoome insolvent or shall be adjudicated a bankrupt, or shall file a petition for
reorganization, arrangement or othorreliefmnder any present or future provisions of the United States Bankruptcy Code, orif such
a potition be filed by creditors of Tenant, ar if Tenant shall seek a judicial readjustment of the rights ofits creditors under any
present or fiture Federal or State jaw, or if a receiver of all or patt of Tenant’s property or assets js appointed by the State or
Federal court, no such proceeding or action taken therein shall modify, diminish, or in any way affect the liability of New
Guacuntor under this Guaranty, and the liability of New Guarantor-with respect to the Lease shall be of the same scope as ifNew
Guarantor hed jtself executed the Jease as the named ‘Tenant therein, and no “rejection” and/or “texmaination” of the Lease in any of
the proceedings referred to int this Parazraph 16 shall be effective to release and/or tenminate the continuing lability of New
Guarmitor to Landlord under this Gnoranty, If, in connection with any of the circumstances refered to in this Paragraph 16,
Landlord should request that New Guarantor execute a new lease for the balance of the Lease Tenn (unativcted by any such
“rejection” and/or “tecmination” in any of such proceedings), but in all ofher respects identical, with the Lease, New Guarantor
shall do so as the named tenant under such new lease (irrespective of the fhot that the Lease may have been “rejected” or
“Serminnind” in connection with any of the proceedings rofacredto in this Paragraph 16). Should New Guarantor fail or refse fo
exeoute such a new lease, without limiting any of the legal or equitsble remedies available to Landlord on account of such fatlure
or xefusal, New Guarantor scknowledges and agrees that Landlord may sesk specific performance of the covenant of New
Guarantor contained in this Paragraph 16 to exeoute such s new lease.

17. Any legal action or proceeding with respect to this Guaranty may be brought in the courts of the state in-which
the Shopping Conter is located or, if the requisites of jurisdiction are obtained, of the United States of. America for the District in
which the Shopping Center is located and, by the exeoution and delivery of this Guaranty, New Goarantor hereby accepts foritelf
and in respect ofits property, generally and naconditionally, the jurisdiction of the aforementioned courts. Nothing herein shall,
however, affect the right of Landlord to commence legal uction or otherwise proceed against New Guarantor in any other
jurisdiction. New Guarantor ghal} and does hereby waive tial by jury, and Landlord, by accepting this Guaranty shall be deemed
to have waived trial by jury, in any action, proceeding or counterclaim brought by either of the parties hereto against the other on.
any matter arising out of or in any way comected with this Guaranty ot the Lease.

18. WAIVER. TO THE EXTENT NOT PROHIBITED BY LAW, NEW GUARANTOR HEREBY EXPRESSLY
WAIVES (A) ANY RIGHT NEW GUARANT ORMAY NOW OR HEREAFTER HAVE TO ANY HBARING FRIOR TO TEE
ATTACHMENT OF ANY REAL OR PERSONAL PROPERTY TO SATISFY NEW GUARANTOR'S OBLIGATIONS, (B)
TRE BENEFITS OF ANY PRESENT OR FUTURE CONSTITUTION, STATUTE OR RULE OF LAW WHICH EXEMPTS
PROPERTY FROM LIABILITY FOR DEBT, AND (C) THE RIGHT TO TRIAL BY JURY IN ANY ACTION THAT MAY
HEREAFTER BE INSTITUTED WITH RESPBCT TO THIS GUARANTY. NEW GUARANTOR IRREVOCABLY
APPOINTS TENANT AS ITS AGENT FOR SERVICE OF PROCESS IN CONNECTION WITH THIS GUARANTY. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE, AND NEW GUARANTOR
ACKNOWLEDGES () THAT NEITHER LANDLORD, NOR ANY PERSON ACTING ON BEHALF OF LANDLORD, HAS

5
‘Y¥iiwpdiles\Equity Oue\Shoppes of Sunsol Nculty'stRencwel (2014)\Seully’s Lease Aspendeonnt v2b (fram HSPH -TFR).doo

 
Case 21-11549-RAM Doc19_ Filed 03/05/21 Page 49 of 51

MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER ORIN ANY WAY MODIFY ITS BFFECT, AND
GD) THAT NEW GUARANTOR HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER PROVISION.

19. ‘This Guarauty may not be modified or amended except ‘by a watten agreement duly executed by the parties
hereto, and shall be binding upon, and innre to the benefit of, the parties.

20, ‘New Guarantor’s isbility sball be primary and jointand several with that of Tenant and any guarantor or surety,
Landlord may proceed against New Guarattor onder this Guaranty without initiating or exhausting any xight or remedy against
Tenant or any guarantor ar surety, and may proceed ageinst Tenant and New Guarantor and any other guacantor or surety
separately or concurrently. ‘This is a guaranty of payment snd not of collection.

21. Within five (5) days after Landlord's written request, New Guarantor shall execute and deliver to Landlord a
written statement certifying any matter concerming this Guarmnly or the Lease sa Landlord may request.

22, Any notice which Landlord may elect to send shall be binding upon New Guarantor if mailed to New

Gusrantor's address set forth below or last address known to Landlord, by United States certified orregistered mail, retumreceipt
requested,

[Rematnier of page intentionally left blank; Signature page to Solow}

6
‘YAwpites\Equity One\Stiappes of: ‘Sunset NScully’sARenewed (2014) \Serilly’s Lease Amendnumt v2b (from BSP H - IER}.doo

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 50 of 51

IN WYTNESS WHERIOF, the New Guarantor has signed and delivered this Guaranty.

 

NEW GUARANTOR:
‘Witness #1 as to New Guarantor:
L COSA be fine LE ex sxe
mews ! “CH Se NEE HIRSH.
ssn: eae
Home Address: 9733 5.W., 82" Terrace
Witness #2 as to New Guarantor: Miami, FL "33176

Jeu Su -——

Print Name: WA, One nyreemory

7
“phwpiilelttquity Ons Shoppes of Sunsel TWoullys\Renowal (2014)\Senly/t Lease Amendment v2b (From HSPE~ TRR).dee

 
Case 21-11549-RAM Doc19 Filed 03/05/21 Page 51 of 51

TenantNumber Bill Code Involce Date Due Date Gross Rent Open Amount Remark

 

742813 BASE 3/4/2024 3/4/2024 $11,304.52 $14,304,52 Min. Rent

742813 CAM 3/1/2021 3/1/2024 $1,386.44 $1,386.11 CAM

742813 INS 3/4/2024 3/1/2021 $305.09 $305.09 (INSURANCE

742813 RET 3/4/2024 3/4/2024 $41,437.80 $1,437.80 REAL ESTATE TAX
742813 STAX 3/1/2024 3/1/2021 $734.79 $734.79 FL- Miami (6.6%)

742813 STAX 3/4/2024 3/1/2024 $90,410 $90.10 FL- Miami (6.5%)

742813 STAX 3/4/2024 3/4/2021 $19.83 $19.83 FL- Miami (6.5%)

742813 STAX 3/4/2024 3/1/2021 $93.46 $93.46 FL-Miam! (6.5%)

742813 STAX 3/4/2024 3/1/2021 $50.24 $50.21 FL- Miami (6.5%)

742813 TWTX 3/1/2024 3/4/2021 $772.53 $772.53 Tenant Waste - Taxable
742813 BASE 2141/2024 21112024 $11,304.52 $11,304.52 Min. Rent

742813 CAM 2/4/2024 21112021 $1,386, 14 $1,386.11 CAM

742813 INS 2/1/2021 21412024 $305.09 $305.09 INSURANCE

742843 RET 2/4/2024 2/4/2024 $1,437.80 $1,437.80 REAL ESTATE TAX
742813 STAX 21412021 21412021 $734.79 $734.79 FL- Miaml (6.5%)

742813 STAX 214120214 2/4/2021 $90.10 $90.10 FL- Miami (6.5%)

742813 STAX 2/1/2021 2/4/2024 $19.83 $19.83 FL-Mlaml (6.5%)

742813 STAX 2/112024 2f142024 $93.46 $93.46 FL- Miami (6.5%)

742813 STAX 21412021 2/1/2021 $60.21 $50.21 FL- Miami (6.5%)
742813 TWTX _ 24/2024 2/1/2021 $772,653 $772.53 Tenant Waste - Taxable
742813 NSF 1419/2021 = 1/19/2021 $35.00 $35.00 RO1-INSUFFICIENT FUNDS
742813 STAX 49/2024 = 1/49/2024 ($438.81) ($138.81) FL- Miami (8,5%)

742843 TWIX 4419/2021 = 1449/2024 ($2,135.60) ($2,135.60) 2020 Waste Reconolliation
7428413 BASE 41/1/2021 41412024 $14,304.62 $5,816.37 Min, Rent

742813 STAX 4112024 412024 $734.78 $378.07 FL-Miaml (6.5%)

742813 NSF . 42117/2020 42/17/2020 $36.00 $35.00 RO1-INSUFFICIENT FUNDS
7428138 BASE 42it/2020 = 12/4/2020 = $11,081.25 $14,081.25 Min, Rent

742813 CAM 42/4/2020 = 12/4/2020 $1,872.09 $1,672.09 CAM

742813 INS 1211/2020 = 42/4/2020 $176.84 $176.84 INSURANCE

742813 RET 1211/2020 = 12/4/2020 $1,314.38 $1,314.38 REAL ESTATE TAX
742813 STAX 42/4/2020 42/4/2020 $720,28 $720.28 FL- Miami (6.5%)

T42813 STAX 12/1/2020 12/1/2020 $48.75 $48.75 FL-Miaml (6.5%)

742813 STAX 12/1/2020 12/4/2020 $108.69 $108.89 FL- Miami (6.5%)

742813 STAX 12/4/2020 12/4/2020 $14.43 $11.43 FL~ Miami (6.5%)

742813 STAX 1214/2020 = 12/1/2020 $85.43 $85.43 FL- Miami (6.5%)

742813 TWITX 42/1/2020 = 12/1/2020 $760.03 $760.03 Tenant Waste - Taxable
742813 NSF 414119/2020 41/9/2020 $35.00 $35.00 NSF PMT 11/17/2020
742813 BASE 4144/2020 11/4/2020 $11,081.25 $10,298.75 Min, Rent

742813 STAX 4411/2020 = 14/4/2020 $720.28 $669.42 FL-Mlami (6.5%)

742813 BASE 10/4/2020 = 10/4/2020 $11,081.26 $7,481.85 Min. Rent

742813 STAX 40/1/2020 10/1/2020 $720.28 $486.32 FL- Miami (6.5%)

742813 BASE 9/4/2020 9/4/2020 $414,084.25 $7,481.85 Min, Rent

742813 STAX 9/1/2020 9/4/2020 $720.28 $486.32 FL+ Miami (6.5%)

742813 STAX 8/10/2020 9/9/2020 ($52.05) ($52,05) FL- Miami (6.5%)

742813 SUPP 8/10/2020 9/8/2020 ($800.77) ($800.77) SUPP RET REC PRIOR YR
742813 BASE 8/4/2020 8/1/2020 $41,084.25 $3,256.51 Min, Rent

742813 STAX 8/1/2020 8/1/2020 $720.28 $211.66 FL-Mlaml (6,6%)

742813 BASE 7/1/2020 7H112020 $11,084.25 $9,359.79 Min, Rent

742813 STAX 71412020 71412020 $720.28 $608.38 FL- Miami (6.6%)

742813 STAX 8/20/2020 7/20/2020 ($52.66) ($52.68) FL- Miami (6.5%)

742813 supP 8/20/2020 7/20/2020 {$810.14) ($840.44) SUPP RET REC PRIOR YR
742813 NSF 6/19/2020 6/19/2020 $35.00 $35.00 NSF Online PMT 06/45/2020
742813 CAMP 6/18/2020 = 7/18/2020 ($1,945.97) ($1,945.97) CAM REC PRIOR YEAR
742813 INSP 8/15/2020 = 7/18/2020 ($540.55) ($540.55) INSURANCE REC PRIOR YEAR
742813 RETP 6/16/2020 = 7/15/2020 $1,681.52 $1,681.52 REAL ESTATE TAX REC PRIOR YEAR
742813 STAX 6/15/2020 7/46/2020 ($426.49) ($126.49) FL- Miami (6.5%)

742813 STAX 8/15/2020 = 7/46/2020 ($35.44) ($35.44) FL- Miami (6.5%)

742813 STAX 6/15/2020 7/1/2020 $109.30 $109.30 FL- Miami (6.5%)

742813 BASE 6/1/2020 6/1/2020 = $11,081.25 $11,084.25 Min. Rent

742813 CAM 6/1/2020 6/1/2020 $1,872.09 $4,672.09 CAM

742813 INS 6/4/2020 6/4/2020 $175.84 $175.84 INSURANCE

742813 RET 6/4/2020 6/1/2020 $1,314.38 $1,314.38 REAL ESTATE TAX
742813 STAX 6/4/2020 6/1/2020 $720.28 $720.28 FL- Miami (6.5%)

742813 STAX 6/4/2020 6/1/2020 $48,765 $48.75 FL. Miaml (6.5%)

742843 STAX 8/1/2020 8/4/2020 $108.69 $108.69 FL Miaml (6.5%)

742813 STAX 6/1/2020 6/4/2020 $11.43 $141.43 FL. Mlami (6.6%)

742813 STAX 6/1/2020 6/1/2020 $85.43 $85.43 FL- Miami (6.5%)

742813 TWIX 8/4/2020 6/4/2020 $750.03 $750.03 Tenant Waste - Taxable
742813 BASE 6/1/2020 8/1/2020 $44,084.25 $71,081.25 Min. Rent

742813 CAM 6/1/2020 §/4/2020 $4,872.09 $1,872.09 CAM

742813 INS 5/4/2020 5/1/2020 $175.84 $175.84 INSURANCE

742813 RET 5/4/2020 6/4/2020 $1,314.38 $1,314.38 REAL ESTATE TAX
742813 STAX 5/1/2020 8/4/2020 $720.28 $720.28 FL- Miaml (6.5%)
742843 STAX 5/1/2020 6/1/2020 $48.75 $48,75 FL- Miami (6,5%)}

742813 STAX 5/1/2020 5/4/2020 $108.68 $108,69 FL- Milam! (8.5%)

742813 STAX 5/1/2020 5/4/2020 $11.43 $11.43 FL- Miami (6.5%)

742813 STAX 5/1/2020 6/1/2020 $85.43 $85.43 FL- Miami (6.5%)

742813 TWIX 6/1/2020 5/4/2020 $760.03 $750.03 Tenant Waste - Taxable
742813 BASE 41112020 4/4/2020 $14,084.26 $3,147.23 Min. Rent

742813 STAX 41112020 41412020 $720.28 $204.57 FL-Mlaml (8.5%)

$125,473.12 EXHIBIT

C.

 
